 


Ex 10.1

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

among

AMERCO REAL ESTATE COMPANY
AMERCO REAL ESTATE COMPANY OF TEXAS, INC.
AMERCO REAL ESTATE COMPANY OF ALABAMA, INC.
U-HAUL CO. OF FLORIDA, INC.
Borrowers,

U-HAUL INTERNATIONAL, INC.,
Guarantor,

and

BANK OF AMERICA, N.A.,
as Lender

Dated as of May 28, 2013

 






 

 



 


TABLE OF CONTENTS

Page

SECTION 1.DEFINITIONS

1.1Defined Terms

1.2Other Definitional Provisions

SECTION 2.AMOUNT AND TERMS OF TERM LOAN COMMITMENT

2.1Commitment

2.2Procedure for Borrowing

2.3[Reserved].

2.4Mandatory Reduction of Commitment

2.5Substitution of Eligible Properties

SECTION 3.GENERAL PROVISIONS APPLICABLE TO THE TERM LOAN

3.1Interest Rates and Payment Dates

3.2Continuation

3.3[Reserved]

3.4Repayment of Term Loan; Evidence of Debt.

3.5Optional Prepayments.

3.6Mandatory Prepayments

3.7Computation of Interest and Fees

3.8Inability to Determine Interest Rate

3.9Payments

3.10Illegality

3.11Requirements of Law

3.12Taxes

3.13Indemnity

3.14Lending Offices; Change of Lending Office

SECTION 4.REPRESENTATIONS AND WARRANTIES

4.1Financial Condition.

4.2No Change

4.3Existence; Compliance with Law

4.4Power; Authorization; Enforceable Obligations

4.5No Legal Bar

4.6No Material Litigation

4.7No Default

4.8Ownership of Property; Liens

4.9Taxes

4.10Federal Regulations

4.11ERISA

4.12Investment Company Act; Other Regulations

4.13Subsidiaries, Corporate Structure

4.14Security Documents

 


4.15Accuracy and Completeness of Information.

4.16Labor Relations

4.17Insurance

4.18Solvency

4.19Purpose of Term Loan

4.20Environmental Matters

4.21Eligible Properties

4.22OFAC

SECTION 5.CONDITIONS PRECEDENT

5.1Conditions to Term Loan

SECTION 6.AFFIRMATIVE COVENANTS

6.1Financial Statements

6.2Certificates; Other Information

6.3Payment of Obligations

6.4Conduct of Business and Maintenance of Existence

6.5Maintenance of Property; Insurance

6.6Inspection of Property; Books and Records; Discussions

6.7Notices

6.8Environmental Laws

6.9CMBS Maturity and Refinancing.

6.10Bank Accounts.

6.11Post Closing Matters.

6.12Continuation of Lines of Business.

SECTION 7.NEGATIVE COVENANTS

7.1Negative Pledge

7.2Limitation on Fundamental Changes.

7.3Limitation on Modifications of Agreements.

7.4Sale of Eligible Properties and Collateral.

7.5Governing Documents.

7.6Alterations.

SECTION 8.EVENTS OF DEFAULT

SECTION 9.MISCELLANEOUS

9.1Amendments and Waivers

9.2Notices

9.3No Waiver; Cumulative Remedies

9.4Survival of Representations and Warranties

9.5Payment of Expenses and Taxes

9.6Successors and Assigns; Participations and Assignments

9.7Set‑off

9.8Counterparts




-1-


 


9.9Severability

9.10Integration

9.11GOVERNING LAW

9.12Submission To Jurisdiction; Waivers

9.13Acknowledgements

9.14WAIVERS OF JURY TRIAL

9.15Confidentiality

9.16Guarantee Provisions; Joint and Several Liability.

9.17Cooperation by Lender.

9.18Keepwell.




-2-


SCHEDULES

Schedule 1.0Applicable Lending Office

Schedule 1.1Initial Eligible Properties and Appraisals

Schedule 1.3TL Amortization Schedule

Schedule 1.4Eligibility Criteria

Schedule 1.5CMBS Properties

Schedule 4.4Consents and Filings

Schedule 4.13Subsidiaries, Corporate Structure

Schedule 4.14(b)Filing Jurisdictions

Schedule 4.20Environmental Matters

Schedule 6.5Eligible Property Insurance

Schedule 6.11Post-Closing Searches; Good Standing Certificates

 

EXHIBITS

Exhibit AForm of Note

Exhibit B[Reserved]

Exhibit C[Reserved]

Exhibit D[Reserved]

Exhibit EForm of Non Bank Status Certificate

Exhibit FForm of Secretary’s Certificate

Exhibit G-1Form of Opinion of Katten Muchin Rosenman LLP

Exhibit G-2Form of Opinion of Jennifer Settles, Esq.

Exhibit H-1Form of CMBS Properties Excess Cash Flow Report

Exhibit H-2Form of NOI Report

Exhibit H-3Form of Debt Service Coverage Ratio Report

Exhibit I[Reserved]

ANNEXES

Annex I[Reserved]

Annex II[Reserved]

Annex IIIForm of Notice of Prepayment






-2-



 


SECOND AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 28, 2013, among
AMERCO Real Estate Company, a Nevada corporation (“AREC”), AMERCO Real Estate
Company of Texas, Inc., a Texas corporation (“AREC Texas”), AMERCO Real Estate
Company of Alabama, Inc., an Alabama corporation (“AREC Alabama”), and U-Haul
Co. of Florida, Inc., a Florida corporation (“U-Haul Florida”) (each, a
“Borrower” and, individually and collectively, jointly and severally, the
“Borrowers”), U-Haul International, Inc., a Nevada corporation (the
“Guarantor”), and BANK OF AMERICA, N.A., a national banking association (as
successor by merger to Merrill Lynch Commercial Finance Corp., together with its
permitted successors or assigns, the “Lender”).

RECITALS

WHEREAS, reference is made to that certain Amended and Restated Loan and
Security Agreement, dated as of June 8, 2005 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Loan Agreement”),
among the Borrowers, the Guarantor and the Lender;

WHEREAS, the Borrowers are the direct or indirect legal and beneficial owners of
the initial Eligible Properties (as herein defined) set forth on Schedule 1.1;

WHEREAS, the Borrowers and the Lender wish to amend and restate the Existing
Loan Agreement on the terms and conditions set forth herein and in the other
Loan Documents (as herein defined); and

NOW THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree that the Existing
Loan Agreement is amended and restated to read in its entirety as follows:


SECTION 1.          DEFINITIONS


1.1               DEFINED TERMS

.  As used in this Agreement, the following terms shall have the following
meanings:

“2004 Creditors”: the “Lenders”, the “Issuing Lender” and the “Agent” under, and
each as defined in, the 2004 Loan Agreement.

“2004 Financing Documents”:  collectively, the 2004 Loan Agreement, the 2004
Mortgages, and the other “Loan Documents” as defined in the 2004 Loan Agreement.

“2004 Guarantors”: the AMERCO subsidiaries guaranteeing the obligations of the
2004 Borrowers under the 2004 Financing Documents.

“2004 Loan Agreement”: the Loan and Security Agreement, dated as of March 1,
2004 (as amended, supplemented or otherwise modified prior to the “Closing Date”
(as defined in the Existing Loan Agreement)), among AMERCO, a Nevada corporation
and the parent corporation of the Borrowers (“AMERCO”), various subsidiaries of
AMERCO, including, but not limited to, the Borrowers (the “2004 Borrowers”), the
lenders identified therein (the “2004 Lenders”) and Wells Fargo Foothill, Inc.,
as lead arranger, administrative agent, syndication agent and collateral agent
for the 2004 Lenders (the “2004 Agent”).




-3-


 


“2004 Loan Assignment Agreement”: the Letter Agreement, dated as of June 8,
2005, by and among the 2004 Agent, the 2004 Borrowers, AMERCO, the 2004
Guarantors and the Lender, as the same may be amended, supplemented or otherwise
modified from time to time.

“2004 Loans”: the “Existing Loans” as defined in the Existing Loan Agreement.

“2004 Mortgage”:  each of the duly recorded mortgages or deeds of trust dated as
of March 1, 2004 in respect of the Eligible Properties, made for the benefit of
2004 Agent, as agent for the 2004 Creditors.

“Account and Payment Instructions Certificate”: a certificate, in form
satisfactory to the Lender and the Borrower, setting forth the account numbers
for certain deposit accounts and certain payment instructions, as provided in
this Agreement.

“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person (including, with
its correlative meanings, “controlled by” and “under common control with”) means
the power, directly or indirectly, either to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting shares, partnership interests or other Capital Stock or by contract or
otherwise. 

“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Alternate Rate”: at any time, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Lender as its “prime
rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a rate set
by the Lender based upon various factors including the Lender’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Applicable Lending Office”: for the Lender, the lending office of the Lender
designated on Schedule 1.0 hereto (or any other lending office from time to time
notified to the Borrower by the Lender) as the office at which its Term Loan is
to be maintained.

“Applicable Margin”: for the Term Loan, 1.50% per annum.

“Appraised Value”:  (a) with respect to the Properties listed on Schedule 1.1,
the appraised value of such Property as set forth in the appraisal thereof
previously provided to the Lender by the Borrowers and referenced on Schedule
1.1, and (b) with respect to any other Property, the appraised value of such
Property as set forth in the appraisal of such Property by Cushman & Wakefield
(or other appraiser satisfactory to the Lender) existing as of the date hereof,
or if the date of such existing is more than 24 months prior to the date of
determination, a new appraisal by an appraiser, and in form and scope,
satisfactory to the Lender, provided that, in each case, the Borrowers may, in
their sole discretion, elect to update the appraised value of any Property by
obtaining a new appraisal of such Property by Cushman & Wakefield (or other
appraiser satisfactory to the Lender) and delivering such appraisal and such
updated appraised value to the Lender.




-4-


 


“Award”: any compensation paid by any Governmental Authority in connection with
a Condemnation in respect of all or any part of a Property.

“Bank Account”: a deposit, custody, money-market or other similar account
(whether, in any case, time or demand or interest or non-interest bearing)
maintained by a Loan Party with a financial institution, which may at any time
hold any Collateral or Proceeds of Collateral, including without limitation, the
Concentration Account, the Collection Account and the Collection Sub-Account.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  as defined in the heading to this Agreement.

“Business”:  as defined in Section 4.20(c).

“Business Day”:  (i) for all purposes other than as covered by clause (ii) of
this definition, a day other than a Saturday, Sunday or other day on which
commercial banks in New York City, are authorized or required by law to close,
and, (ii) with respect to all notices and determinations in connection with, and
payments of principal and interest on, Eurodollar Loans, any day which is a
Business Day as described in clause (i) of this definition and which is also a
day on which dealings in Dollar deposits are carried out in the interbank
market.

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, membership
interests in a limited liability company, partnership interests in a
partnership, any and all similar ownership interests in a Person (other than a
corporation, limited liability company or partnership) and any and all warrants,
rights or options to purchase any of the foregoing.

“CERCLA”: as defined in the definition of “Environmental Laws”.

“Change of Control”:  (a) any “person” or “group” (within the meaning of Section
13(d) and 14(d) of the Exchange Act), other than Permitted Holders, that becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of 50%, or more, of the Capital Stock of AMERCO
having the right to vote for the election of members of the Board of Directors
or (b) a majority of the members of the Board of Directors do not constitute
Continuing Directors.

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied or waived.

“CMBS Accounts”: collectively, the Merrill Lynch CMBS Account and the Morgan
Stanley CMBS Account.

“CMBS Banks”: collectively, the Merrill Lynch CMBS Bank and the Morgan Stanley
CMBS Bank.

“CMBS Bank Direction Letters”: as defined in Section 6.10(b).

“CMBS Documents”: collectively, the Merrill Lynch CMBS Documents and the Morgan
Stanley CMBS Documents.

“CMBS Maturity Date”: as defined in Section 6.9(a).




-5-


 


“CMBS Mortgage Agreements”: collectively, the Merrill Lynch CMBS Mortgage
Agreements and the Morgan Stanley CMBS Mortgage Agreements.

“CMBS Primary Documents”: collectively, the Merrill Lynch CMBS Primary Documents
and the Morgan Stanley CMBS Primary Documents.

“CMBS Properties”: as listed on Schedule 1.5 attached hereto; provided that,
following the CMBS Release Date with respect to any CMBS Properties and the
effectiveness of the releases thereof pursuant to Section 6.9(d), such
properties will thereafter cease to be “CMBS Properties” for the purposes of the
Loan Documents.

“CMBS Properties Excess Cash Flow”: for any period, the sum of (a) all amounts
which are distributable to any of the “Borrowers” under and as defined in any
CMBS Mortgage Agreements pursuant to Section 5.05 of such CMBS Mortgage
Agreements for such period, net of, without duplication, Operating Expenses in
respect of any CMBS Properties subject to such CMBS Mortgage Agreements and
payments of principal and interest under the CMBS Mortgage Agreements, in each
case accrued during such period, and (b) any Permitted CMBS Refinancing Excess
Cash Flow and any Unencumbered CMBS Excess Cash Flow for such period.

“CMBS Properties Excess Cash Flow Report”: the monthly report to be given by the
Guarantor substantially in the form of Exhibit H-1 hereto.

“CMBS Release Date”: means the Merrill Lynch CMBS Release Date or the Morgan
Stanley CMBS Release Date, as applicable.

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  all property and interests in property of the Loan Parties, now
owned or hereinafter acquired, upon which a Lien is purported to be created by
any Security Document.

“Collection Account”: the deposit account designated as such in the Account and
Payment Instructions Certificate established at the Collection Account Bank, in
the name of the Guarantor and subject to the Collection Account Control
Agreement, or such other deposit account (located in the United States)
established by a Borrower with the written consent of the Lender.

“Collection Account Bank”: JPMorgan Chase Bank, N.A.

“Collection Account Control Agreement”: the Blocked Account Control Agreement
(“Shifting Control”), dated as of June 8, 2005, by and among, the Guarantor, the
Lender and the Collection Account Bank with respect to the Collection Account,
as the same may be amended, supplemented or otherwise modified from time to
time.

“Collection Sub-Account”: the interest-bearing deposit account designated as
such in the Account and Payment Instructions Certificate established at the
Collection Sub-Account Bank, in the name of the Guarantor and subject to the
Collection Sub-Account Control Agreement, or such other deposit account (located
in the United States) established by a Borrower with the written consent of the
Lender.

“Collection Sub-Account Bank”: JPMorgan Chase Bank, N.A.




-6-


 


“Collection Sub-Account Control Agreement”: the Blocked Account Control
Agreement (“Automatic Sweep/Frozen Account”), dated as of June 8, 2005, by and
among, the Guarantor, the Lender and the Collection Sub-Account Bank with
respect to the Collection Sub-Account, as the same may be amended, supplemented
or otherwise modified from time to time.

“Collection Sub-Account Deposit”: for any calendar month, the deposit to be made
by the Guarantor into the Collection Sub-Account pursuant to Section 6.10(c) for
such month, consisting of an amount equal to the sum of (i) the monthly
principal amortization payment, if required, of the Term Loan pursuant to the TL
Amortization Schedule required to be paid on the Payment Date next following the
end of such month, and (ii) the interest which would be due to be paid on the
Payment Date next following the end of such month calculated assuming that
applicable Debt Service Coverage Ratio at all times during such month would
result in the Term Loan bearing the highest possible interest rate provided for
under Section 3.1(a) at all times during such month.

“Collection Sub-Account Failure”: the failure of the Guarantor to make the
required Collection Sub-Account Deposit by the 21st day of each calendar month
(or, if unrestricted funds are already on deposit in the Collection Sub-Account,
the failure of the Guarantor to deposit an amount sufficient such that the
unrestricted funds on deposit in the Collection Sub-Account by such 21st day of
such calendar month is not less than the Collection Sub-Account Deposit).

“Combined NOI”:  for any period with respect to the Borrowers, the NOI of all of
the Eligible Properties owned by the Borrowers on a combined basis.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b) or (c) of the Code or, for purposes of
the Code, Section 414(m) or (o) of the Code.

“Concentration Account”: the deposit account designated as such in the Account
and Payment Instructions Certificate in the name of the Guarantor maintained at
the Concentration Account Bank at Phoenix, Arizona or such other deposit account
(located in the United States) established by a Borrower with the consent of the
Lender.

“Concentration Account Bank”: JPMorgan Chase Bank, N.A.

“Concentration Account Direction Letter”: as defined in Section 6.10(b).

“Condemnation”:  a temporary or permanent taking by any Governmental Authority
as the result, in lieu or in anticipation, of the exercise of the right of
condemnation or eminent domain, of all or any part of any  Property, or any
interest therein or right accruing thereto, including any right of access
thereto affecting the Property or any part thereof.

“Continuation”, “Continuing” and “Continued” shall refer to the continuation of
a Eurodollar Loan from one Interest Period to the next Interest Period.

“Continuing Directors”: the directors of AMERCO on the Closing Date and each
other director of AMERCO, if such other director’s nomination for election to
the Board of Directors of AMERCO is recommended by a majority of the then
Continuing Directors or by a Permitted Holder.




-7-


 


“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Debt Service Coverage Ratio”: as of the last day of any fiscal quarter of the
Borrowers, the ratio of (a) the sum of (i) NOI of the CMBS Properties which, as
of such day, have not been released pursuant to Section 6.9(d) hereof, for the
period of twelve consecutive calendar months ended on the last day of the month
immediately preceding the month in which such day occurs and (ii) Combined NOI
for the period of twelve consecutive calendar months ended on the last day of
the month immediately preceding the month in which such day occurs, to (b) the
sum of (i) Interest Expense for the period of twelve consecutive calendar months
ended on the last day of the month immediately preceding the month in which such
day occurs and (ii) payments of principal on the Term Loan made during the
period of twelve consecutive calendar months ended on the last day of the month
immediately preceding the month in which such day occurs; provided that, solely
for purposes of calculating the amount set forth in clause (b)(ii) of this
definition, the amount of the reduction of the Term Loan Commitment provided in
Schedule 1.3 for each of September 10, 2015, September 10, 2016, September 10,
2017, September 10, 2018, April 10, 2021, April 10, 2022 and the Termination
Date shall be deemed to be the amount of such reduction provided in such
Schedule for the immediately preceding monthly date referenced therein (for each
such date, the “Prior Monthly Amount”), and the amount of principal prepayment
of the Term Loan required pursuant to Section 3.6(a) as a result of such
reductions in the Term Loan Commitment as of such dates in excess of the
applicable Prior Monthly Amount shall be disregarded.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Direction Letters”: as defined in Section 6.10(b).

“Disposed Property”:  as defined in Section 2.4(b)(ii).

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“Eligible Property”:  any Property which satisfies the Eligibility Criteria and
is approved by the Lender in its reasonable discretion.  The Lender hereby
acknowledges that the Properties listed on Schedule 1.1 are Eligible
Properties.  The Lender acknowledges that, upon request of the Borrowers, other
Properties (“Substitute Properties”) may be substituted for Eligible Properties,
so long as at the time of such substitution such Substitute Properties satisfy
the Eligibility Criteria and the representations set forth in Sections 4.20 and
4.21 shall be true and correct with respect to such Substitute Property.

“Eligible Property Disposition”:  as defined in Section 2.4(b)(ii).

“Eligibility Criteria”: with respect to any Property, the criteria listed on
Schedule 1.4.

“Environmental Indemnity Agreement”: the Environmental Indemnity, dated as of
June 8, 2005, by and among the Borrowers, the Guarantor and the Lender, as the
same may be amended, supplemented or otherwise modified from time to time.

“Environmental Indemnity Reaffirmation Agreement”: the Environmental Indemnity
Reaffirmation Agreement, dated as of the date hereof, by and among the
Borrowers, the Guarantor and




-8-


 


the Lender reaffirming the obligations of the Borrowers and the Guarantor to the
Lender under the Environmental Indemnity Agreement.

“Environmental Laws”:  collectively, any civil or criminal, local, state or
federal law, rule or regulation ordinance, code, decree, judgment, permit,
license, agreement with Governmental Authorities, or other requirements of law,
including common law, pertaining to the environment, natural resources,
pollution, health, safety, clean-up, underground storage tanks and/or governing
the handling, use, presence, release, transportation, treatment, storage,
disposal, or exposure to hazardous substances including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.) (“CERCLA”), the Resource Conservation and Recovery Act of
1976 (42 U.S.C. § 6901 et seq.), the Federal Water Pollution Control Act (33
U.S.C. § 1251 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. §
5101 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Emergency Planning and Community Right to Know Act (42 U.S.C. § 11001 et seq.),
the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the
Residential Lead-Based Paint Hazard Reduction Act (42 U.S.C. § 4851 et seq.),
any analogous state or local laws, any amendments thereto, and the regulations
promulgated pursuant to said laws, together with all amendments from time to
time to any of the foregoing.

“Environmental Permits”: as defined in Section 4.20(b).

“Environmental Reports”: as defined in the Environmental Indemnity Agreement.

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Percentage”:  for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurocurrency Reserve Percentage.

“Eurodollar Base Rate”  the rate per annum equal to (i) the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR rate available (“LIBOR”), as published
by Reuters (or such other commercially available source providing quotations of
LIBOR as may be designated by the Lender from time to time) at approximately
12:00 p.m. central time, three Business Days prior to the commencement of such
Interest Period, for deposits in dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Lender to be the rate at which deposits in dollars for delivery on the
first day of such Interest Period in Same Day Funds in the approximate amount of
the Eurodollar Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by the Lender’s London
Branch (or another branch or Affiliate of Lender) to major banks in the London
or other offshore interbank market for such currency at their request at
approximately 12:00 p.m. central time, three Business Days prior to the
commencement of such Interest Period; provided, that, on any day during which
the circumstances specified in Section 3.8 or 3.10 are in existence, the
Eurodollar Rate shall be the Alternate Rate.

“Eurodollar Loans”:  Term Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.




-9-


 


“Eurodollar Rate”:  for any Interest Period with respect to a Eurodollar Loan, a
rate per annum determined by the Lender pursuant to the following formula
(rounded upwards to the nearest 1/100th of 1%):

               Eurodollar Base Rate               

1.00 ‑ Eurocurrency Reserve Percentage

“Event of Default”:  any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excluded Swap Obligation” means, with respect to any Guarantor or Borrower, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Guarantor of, or the joint and several obligations of such Borrower
pursuant to Section 9.16 hereof with respect to, or the grant by such Guarantor
or Borrower of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s or Borrower’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor, the
obligations under Section 9.16 of such Borrower or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee, joint and several obligations or
security interest is or becomes illegal.

“Existing Loan Agreement”: as defined in the recitals hereto.

“Existing Loan Documents”: the “Loan Documents”, as defined in the Existing Loan
Agreement.

“Existing Term Loans”: as defined in Section 2.1(a) hereof.

“Facility”:  the Term Loan Commitment and the Term Loans made thereunder.

“Family Member”: with respect to any individual, the spouse and lineal
descendants (including children and grandchildren by adoption) of such
individual, the spouses of each such lineal descendants, and the lineal
descendants of such Persons.

“Family Trusts”: with respect to any individual, any trusts, limited
partnerships or other entities established for the primary benefit of, the
executor or administrator of the estate of, or other legal representative of,
such individual.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender
on such day on such transactions as reasonably determined by the Lender.




-10-


 


“Financing Lease”:  any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“GAAP”:  generally accepted accounting principles in the United States of
America in effect from time to time.

“Governing Documents”:  as to any Person, its articles or certificate of
incorporation and by‑laws, its partnership agreement, its certificate of
formation and operating agreement, and/or the other organizational or governing
documents of such Person.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee”: the Guarantee, dated as of June 8, 2005, by the Guarantor, in favor
of the Lender, as the same may be amended, supplemented or otherwise modified
from time to time.

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly; provided, however, that the term Guarantee Obligation
shall not include endorsements of instruments for deposit or collection,
non-recourse carve out guarantees, performance guarantees or construction and
completion guarantees, in each case in the ordinary course of business.  The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrowers in good faith.

“Guarantee Reaffirmation Agreement and Amendment”: the Guarantee Reaffirmation
Agreement and Amendment, dated as of the date hereof, by the Guarantor, in favor
of the Lender, amending the Guarantee and reaffirming the obligations of the
Guarantor to the Lender under the Guarantee.

“Guarantor”:  U-Haul International.

“Hazardous Substances”:  collectively, any hazardous, toxic or harmful
substances, wastes, materials, pollutants or contaminants (including, without
limitation, asbestos, polychlorinated biphenyls (“PCBs”), petroleum or petroleum
by-products or wastes, flammable explosives, radioactive materials, infectious
substances, mold, materials containing lead-based paint or raw materials which
include hazardous constituents) or any other substances or materials which are
identified under or regulated by Environmental Laws.




-11-


 


“Hedge Agreement”:  any interest rate, cap or collar agreement or similar
arrangement entered into by any Borrower or any of its Subsidiaries providing
for protection against fluctuations in interest rates or the exchange of nominal
interest obligations.

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Financing Leases,
(d) all obligations of such Person in respect of letters of credit, acceptances
or similar instruments issued or created for the account of such Person, (e) all
liabilities secured by (or for which the holder of such obligations has an
existing right, contingent or otherwise, to be secured by) any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (f) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses (a)
through (e) above, and (g) for the purposes of Section 8(e) only, all
obligations of such Person in respect of Hedge Agreements.  The amount of any
Indebtedness under clause (e) shall be equal to the lesser of (A) the stated
amount of the relevant obligations and (B) the fair market value of the property
subject to the relevant Lien and under clause (g) shall be the net amount,
including any net termination payments, required to be paid to a counterparty,
calculated on a net aggregate basis assuming all such Hedge Agreements were
terminated at the same time, rather than the notional amount of the applicable
Hedge Agreement.

“Ineligibility Event”:  as defined in Section 2.4(b)(ii).

“Ineligible Property”:  as defined in Section 2.4(b)(ii).

“Initial NOI”:  as defined in Section 2.4(b)(ii).

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”:  pertaining to a condition of Insolvency.

“Interest Expense”: for any period, the amount of interest payable on the Term
Loan during such period, on an adjusted basis, after giving effect to the
interest rate Hedge Agreement with Merrill Lynch Capital Services, Inc. (or any
substitute or replacement interest rate Hedge Agreement entered into with the
Lender or any Affiliate of the Lender) as in effect during such period.

“Interest Period”: with respect to any Eurodollar Loan:

(a)                initially, the period commencing (i) on the date that the
applicable Interest Period (as defined in the Existing Loan Agreement) began for
any Eurodollar Loan that is an Existing Term Loan on the Closing Date and (ii)
on the Closing Date for any Eurodollar Loan that is an Additional Term Loan and,
in each case, ending on the next following Payment Date; and

(b)                thereafter, each period commencing on the day following the
last day of the preceding Interest Period applicable to such Eurodollar Loan and
ending on the next following Payment Date;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:




-12-


 


(1)                if any Interest Period would otherwise end on a day that is
not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; and

(2)                any Interest Period with respect to the Term Loan that would
otherwise extend beyond the Termination Date, shall end on the Termination Date.

“Lender”:  as defined in the heading hereto.

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever intended as a security device (including, without
limitation, any conditional sale or other title retention agreement and any
Financing Lease having substantially the same economic effect as any of the
foregoing), and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction in respect of any of the
foregoing to the extent intended as a security device or to give notice of a
security interest.

“Loan Documents”:  this Agreement, the Note, the 2004 Loan Assignment Agreement,
the Guarantee, the Guarantee Reaffirmation Agreement and Amendment, the
Environmental Indemnity, the Environmental Indemnity Reaffirmation Agreement and
the Security Documents.

“Loan Parties”:  the Borrowers, the Guarantor and the Marketing Grantors.

“Local Account”:  a Bank Account associated with an Eligible Property, and
identified by the Borrowers to the Lender in writing pursuant to Section 6.10(a)
hereof, into which the Borrowers shall deposit or cause to be deposited daily
all cash receipts and collections of Collateral relating to such Eligible
Property.

“Marketing Grantors”: as defined in the Security Agreement.

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) of the Loan Parties
taken as a whole or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights or remedies of the Lender or the
Lender hereunder or thereunder.

“Merrill Lynch CMBS Account”: the “Central Account” as defined in the Merrill
Lynch CMBS Mortgage Agreements, being the deposit account so designated in the
Account and Payment Instructions Certificate.

“Merrill Lynch CMBS Bank”: JPMorgan Chase Bank, N.A., as the bank at which the
Merrill Lynch CMBS Account is maintained.

“Merrill Lynch CMBS Bank Direction Letter”: as defined in Section 6.10(b).

“Merrill Lynch CMBS Documents”: all “Loan Documents” as defined in the Merrill
Lynch CMBS Mortgage Agreements.




-13-


 


“Merrill Lynch CMBS Mortgage Agreement”: each Mortgage, Security Agreement,
Assignment of Rents and Fixture Filing, dated as of June 8, 2005, made by the
respective borrowers named therein to Merrill Lynch Mortgage Lending, Inc.

“Merrill Lynch CMBS Primary Documents”: the “Security Instrument”, the “Note”,
the “Assignment”, each as defined in the Merrill Lynch CMBS Mortgage Agreements,
and the Guaranty, dated as of June 8, 2005, made by AREC, AREC Texas, U-Haul
Company of Florida, in favor of Merrill Lynch Mortgage Lending, Inc., in respect
of the Merrill Lynch CMBS Documents.

“Merrill Lynch CMBS Release Date”: September 10, 2018.

“Mezzanine Financing”: any “Mez Loan” as defined in a CMBS Mortgage Agreement,
or any other mezzanine debt financing incurred by any Loan Party of any
Affiliate of a Loan Party and entitled to any payment of any amounts prior to
the CMBS Properties Excess Cash Flow, whether pursuant to the “waterfall”
provisions of any CMBS Documents, pursuant to the corporate or capital structure
of the borrowers of such Mezzanine Financing and its Affiliates, or otherwise,
it being understood that the aggregate principal amount of such Mezzanine
Financings are not to exceed $50,000,000 at any time.

“Morgan Stanley CMBS Account”: the “Central Account” as defined in the Morgan
Stanley CMBS Mortgage Agreements, being the deposit account so designated in the
Account and Payment Instructions Certificate.

“Morgan Stanley CMBS Bank”: JPMorgan Chase Bank, N.A., as the bank at which the
Morgan Stanley CMBS Account is maintained.

“Morgan Stanley CMBS Bank Direction Letter”: as defined in Section 6.10(b).

“Morgan Stanley CMBS Documents”: all “Loan Documents” as defined in the Morgan
Stanley CMBS Mortgage Agreements.

“Morgan Stanley CMBS Mortgage Agreement”: each Mortgage, Security Agreement,
Assignment of Rents and Fixture Filing, dated as of June 8, 2005, made by the
respective borrowers named therein to Morgan Stanley Mortgage Capital, Inc.

“Morgan Stanley CMBS Primary Documents”: the “Security Instrument”, the “Note”,
the “Assignment”, as defined in the Morgan Stanley CMBS Mortgage Agreements, and
the Guaranty, dated as of June 8, 2005, made by AREC, AREC Texas, U-Haul Company
of Florida, in favor of Morgan Stanley Mortgage Capital, Inc., in respect of the
Morgan Stanley CMBS Documents.

“Morgan Stanley CMBS Release Date”: the earlier to occur of (a) July 1, 2015 and
(b) the date on which the financing under the Morgan Stanley CMBS Documents has
been paid in full.

“Mortgage”:  each mortgage or deed of trust (a) with respect to any initial
Eligible Property, currently securing the loans made by the Lender to the
Borrowers under the Existing Loan Agreement, including any 2004 Mortgage for any
Eligible Property, as assigned to the Lender and modified pursuant to a Mortgage
Assignment and (b) any mortgage or deed of trust for any new or substitute
Eligible Properties, on substantially the same terms and conditions as such 2004
Mortgages as so assigned and modified, or on such other terms as shall be
approved by the Lender in its sole discretion, in each case, as the same may be
amended, supplemented or otherwise modified from time to time.




-14-


 


“Mortgage Assignment”: each Mortgage Assignment executed and delivered by the
2004 Agent, the Lender and the relevant Loan Party in respect of an Eligible
Property owned by such Loan Party in connection with the closing of the Existing
Loans (as defined in the Existing Loan Agreement) or pursuant to Section 6.11(d)
of the Existing Loan Agreement, as the same may be amended, supplemented or
otherwise modified from time to time.

“Mortgage Documents”:  the 2004 Mortgages, the Mortgage Assignments, any other
Mortgages and each title insurance policy covering the same together with any
endorsements thereto.

“Multiemployer Plan”:  a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA and which is subject to Title IV of ERISA.

“New Lending Office”:  as defined in Section 3.12(c).

“NOI”: with respect to any Property for any period of time, the amount obtained
by subtracting Operating Expenses for such Property for such period from
Operating Revenue for such Property for such period.

“Non-Bank Status Certificate”:  as defined in Section 3.12(c)(2).

“Non-Excluded Taxes”:  as defined in Section 3.12(a).

“Non-US Lender”: as defined in Section 3.12(c).

“Note”: as defined in Section 3.4(c).

“Obligations”:  the unpaid principal amount of, and interest (including, without
limitation, interest accruing after the maturity of the Term Loan and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Borrower,
whether or not a claim for post‑filing or post‑petition interest is allowed in
such proceeding) on the Term Loan, and all other obligations and liabilities of
the Loan Parties to the Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with this Agreement, the Note, the
Guarantee, the Security Documents, any other Loan Documents, and any other
document made, delivered or given in connection therewith or herewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees and disbursements of
counsel to the Lender that are required to be paid by a Loan Party pursuant to
the terms of the Loan Documents) or otherwise, but excluding (for the avoidance
of doubt) any Excluded Swap Obligations.

“Obligor”: as the context may require, each Borrower, the Guarantor and each
other Person (other than the Lender or any Person that is not an Affiliate of
the Borrowers or the Guarantor) obligated under any Loan Document.

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

“Operating Expenses”: with respect to any Property for any period of time, the
total of all expenses actually paid or payable, computed on a cash accounting
basis consistent with prior practice, of whatever kind relating to the
operation, maintenance and management of the Property.




-15-


 


“Operating Revenue”: with respect to any Property for any period of time, all
revenue, computed on a cash accounting basis consistent with prior practice,
derived from the ownership and operation of the Property from whatever source,
including, without limitation, self-storage rental revenue, retail income,
rental equipment commissions and other miscellaneous income derived from such
Property.

“Payment Date”:  the 10th day of each calendar month.

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Permitted CMBS Refinancing”:  with respect to any CMBS Properties, at any time
prior to the applicable CMBS Release Date, a financing (whatever the form) with
respect to such CMBS Properties which:

(a) provides for the payment of excess cash flow to the Borrowers or Affiliates
of the Borrowers in an amount during each fiscal quarter of the Borrowers
sufficient such that the Debt Service Coverage Ratio for such fiscal quarter
would be equal to at least 1.50 (such excess cash flow in respect of any
Permitted CMBS Refinancing being referred to herein as “Permitted CMBS
Refinancing Excess Cash Flow”), unless otherwise approved by the Lender;

(b) the Borrowers shall have entered into, and shall have caused the applicable
financing parties subject to such proposed Permitted CMBS Refinancing and other
Persons to have entered into, such direction letters and other documents to
provide that the Permitted CMBS Refinancing Excess Cash Flow shall be directed
to the Collection Account in the same manner as provided in Section 6.10 with
respect to CMBS Properties Excess Cash Flow; and

(c) the Lender shall have received substantially final drafts of the proposed
Permitted CMBS Refinancing Documents at least ten (10) Business Days prior to
the closing date of such proposed Permitted CMBS Refinancing, and which
documents shall be consistent with the terms of this definition and otherwise in
form and substance reasonably satisfactory to the Lender.

“Permitted CMBS Refinancing Documents”:  with respect to any Permitted CMBS
Refinancing, all of the mortgage notes, mortgage agreements, other security
agreements, assignments and other financing documents evidencing, governing or
otherwise relating to such Permitted CMBS Refinancing.

“Permitted CMBS Refinancing Excess Cash Flow”: as defined in the definition of
“Permitted CMBS Refinancing” in this Section 1.1.

“Permitted Holder”: Edward J. Shoen, Mark V. Shoen, James P. Shoen and their
Family Members, and their Family Trusts. 

“Permitted Liens”:  Liens permitted pursuant to the Negative Pledge provision
contained in Section 7.1 of this Agreement.

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”:  at a particular time, any employee benefit plan which is covered by
Title IV of ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such plan were




-16-


 


terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Property”:  a parcel of real property, operated by a Borrower or an Affiliate
thereof as a moving center or self-storage facility, together with the
improvements and fixtures thereon and owned in fee directly by a Borrower,
together with all rights pertaining to such property and improvements. 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rapid Amortization Event”: on any date of determination, a Rapid Amortization
Event shall exist if the Debt Service Coverage Ratio for the fiscal quarter of
any Borrower most recently ended on or prior to such date was less than 1.5 to
1.

“Regulation U”:  Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

“Release": means any spilling, leaking, pumping, pouring, emitting, emptying,
leaching, discharging, injecting, escaping, leaching, dumping, or disposing of a
Hazardous Substance.

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
Sections .21, .22, .23, .26, .27 or .28 of PBGC Reg. § 4043.

“Requirement of Law”:  as to any Person, the certificate of incorporation and
by‑laws or other organizational or Governing Documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject; provided that notwithstanding anything herein to the contrary
(including without limitation Sections 3.10, 3.11 and 3.12), with respect to any
determination of any change in a Requirement of Law, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
a Requirement of Law, regardless of the date enacted, adopted or issued.

“Responsible Officer”:  with respect to any Loan Party, any officer of such Loan
Party or, with respect to financial matters, the chief financial officer or
treasurer of such Loan Party.

“Sanctions”: any international economic sanction administered or enforced by
OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.




-17-


 


“Security Agreement:” the Security Agreement, dated as of June 8, 2005, by and
among the Borrowers, the Guarantor, the Marketing Grantors and the Lender, as
the same may be amended, supplemented or otherwise modified from time to time.

“Security Agreement Reaffirmation Agreement and Amendment”: the Security
Agreement Reaffirmation Agreement and Amendment, dated as of the date hereof, by
and among the Borrowers, the Guarantor, the Marketing Grantors and the Lender
amending the Security Agreement and reaffirming the obligations of the
Borrowers, the Guarantor and the Marketing Grantors to the Lender under the
Security Agreement.

“Security Documents”:  the collective reference to the Security Agreement, the
Security Agreement Reaffirmation Agreement and Amendment, the Mortgage
Documents, and all other security documents, if any, hereafter delivered to the
Lender granting a Lien on any asset or assets of any Person to secure any of the
Obligations or to secure any guarantee of any such Obligations.

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Subsidiary”:  as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes”: all real estate and personal property taxes, assessments, water rates
or sewer rents, now or hereafter levied or assessed or imposed against the
Property or part thereof.

“Tenants”: all tenants, lessees, subtenants and other occupants of the Eligible
Properties.

“Termination Date”: the earliest to occur of (a) April 10, 2023 and (b) the date
of termination of the Term Loan Commitment pursuant to Sections 2.4, 2.5 or 8.

“Term Loan”: as defined in Section 2.1.

“Term Loan Commitment”: the obligation of the Lender to make and/or continue
outstanding the Term Loan to the Borrowers pursuant to Section 2.1 in an
aggregate principal amount at any one time outstanding not to exceed during any
month, the amount set forth opposite such month on the TL Amortization Schedule
under the caption “Term Loan Commitment”, as such amount may be changed from
time to time in accordance with the provisions of this Agreement. As of the
Closing Date, the Term Loan Commitment was $258,333,000.

“TL Amortization Schedule”:  at any time with respect to the Term Loan
Commitment, (i) if no Rapid Amortization Event is in effect, the schedule
attached hereto as Schedule 1.3, and (ii) if a Rapid Amortization Event is in
effect, sum of (A) the amount set forth in Schedule 1.3 for such time plus (B)
such an additional amount that, after giving effect to the reduction of the Term
Loan Commitment pursuant to both subclauses (A) and (B) of this clause (ii) and
the prepayments of the Term Loan required




-18-


 


pursuant to Section 3.6(a) as a result thereof, on a pro forma basis as if such
reductions and prepayments occurred as of the last day of the fiscal quarter of
the Borrowers immediately preceding such time, the Debt Service Coverage Ratio
would be 1.50.

“Tranche”:  the collective reference to Eurodollar Loans of the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Eurodollar Loans shall originally have
been made on the same day).

“U-Haul International”:  as defined in the Preamble.

“Unencumbered CMBS Properties”: as defined in Section 6.9(a)(ii).

“Unencumbered CMBS Properties Excess Cash Flow”: as defined in Section
6.9(a)(ii).

“Unencumbered CMBS Properties Security Documents”: as defined in Section
6.9(a)(ii).

“US Person”:  as defined in Section 3.12(c).


1.2               OTHER DEFINITIONAL PROVISIONS

. 


(A)                UNLESS OTHERWISE SPECIFIED THEREIN, ALL TERMS DEFINED IN THIS
AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN THE NOTE OR ANY OTHER
LOAN DOCUMENTS OR ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT
HERETO OR THERETO.


(B)                AS USED HEREIN AND IN THE NOTE, ANY OTHER LOAN DOCUMENTS AND
ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
ACCOUNTING TERMS RELATING TO THE GUARANTOR, ANY BORROWER AND ITS SUBSIDIARIES
NOT DEFINED IN SECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN SECTION 1.1,
TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM
UNDER GAAP.


(C)                THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF
SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION,
SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE
SPECIFIED.


(D)                THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


SECTION 2.          AMOUNT AND TERMS OF TERM LOAN COMMITMENT


2.1               COMMITMENT

. 


(A)                TERM LOAN COMMITMENTS.  ON THE CLOSING DATE, CONCURRENTLY
WITH THE AMENDMENT AND RESTATEMENT OF THE EXISTING LOAN AGREEMENT HEREBY, THE
PRINCIPAL AMOUNT OF THE TERM LOAN OUTSTANDING UNDER THE EXISTING LOAN AGREEMENT
(THE “EXISTING TERM LOAN”) WAS IMMEDIATELY AMENDED, RESTATED AND RECONSTITUTED
AS, AND WAS THEREUPON FOR ALL PURPOSES OF THE LOAN DOCUMENTS, A TERM LOAN
OUTSTANDING UNDER THIS AGREEMENT.  THE LENDER AGREES TO MAKE A FURTHER NEW TERM
LOAN TO THE BORROWERS IN A PRINCIPAL AMOUNT EQUAL TO THE AMOUNT OF THE TERM LOAN
COMMITMENT THAT IS IN EXCESS OF THE OUTSTANDING PRINCIPAL BALANCE OF THE
EXISTING TERM LOAN AS OF THE CLOSING DATE (THE “ADDITIONAL TERM LOAN”).  THE
EXISTING TERM LOAN AND THE ADDITIONAL TERM LOAN (COLLECTIVELY, THE “TERM LOAN”)
SHALL BE OUTSTANDING PURSUANT TO THIS SECTION 2.1(A) AS A UNITARY TERM LOAN IN
AN AMOUNT NOT TO EXCEED THE AMOUNT OF THE TERM LOAN COMMITMENT OF THE LENDER
THEN IN EFFECT.  PRINCIPAL AMOUNTS OF THE TERM LOAN, ONCE



-19-


 


paid or prepaid, may not be reborrowed.


(B)                THE “REVOLVING CREDIT COMMITMENTS” (AS DEFINED IN THE
EXISTING LOAN AGREEMENT) HAVE BEEN TERMINATED AS OF THE DATE OF THIS AGREEMENT.


(C)                THE TERM LOAN HEREUNDER SHALL BE EURODOLLAR LOANS.


2.2               PROCEDURE FOR BORROWING

. 


(A)                PROCEDURE FOR TERM LOAN BORROWING.  ON THE CLOSING DATE, THE
EXISTING TERM LOAN SHALL BE AMENDED, RESTATED AND RECONSTITUTED AS THE TERM LOAN
OUTSTANDING UNDER SECTION 2.1(A), AND TO THE EXTENT THAT THE TERM LOAN
COMMITMENT THEN IN EFFECT EXCEEDS THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
SUCH EXISTING TERM LOAN, THE LENDER SHALL MAKE THE ADDITIONAL TERM LOAN TO THE
BORROWERS, AS PART OF THE TERM LOAN OUTSTANDING UNDER SECTION 2.1(A), IN A
PRINCIPAL AMOUNT EQUAL TO SUCH EXCESS.  THE LENDER WILL MAKE SUCH BORROWING
AVAILABLE TO THE BORROWERS BY THE LENDER’S TRANSFERRING FUNDS RELATING TO SUCH
BORROWING TO AN ACCOUNT OF THE BORROWERS BY WIRE TRANSFER IN ACCORDANCE WITH THE
INSTRUCTIONS SEPARATELY CERTIFIED TO THE LENDER BY THE BORROWERS IN WRITING
PRIOR TO THE CLOSING DATE AND SPECIFIED AS SUCH IN THE ACCOUNT AND PAYMENT
INSTRUCTIONS CERTIFICATE.


(B)                [RESERVED].


2.3               [RESERVED].

. 


2.4               MANDATORY REDUCTION OF COMMITMENT

. 


(A)                [RESERVED]. 


(B)                MANDATORY REDUCTION OF TERM LOAN COMMITMENT. 

(I)                  THE TERM LOAN COMMITMENT SHALL AUTOMATICALLY BE REDUCED ON
THE DATES AND IN THE AMOUNTS AS SET FORTH ON THE TL AMORTIZATION SCHEDULE.

(II)               THE TERM LOAN COMMITMENT SHALL AUTOMATICALLY BE REDUCED UPON
THE DATE OF ANY SALE, TRANSFER, EXCHANGE OR OTHER DISPOSITION OF ANY ELIGIBLE
PROPERTY OR ANY INTEREST (OTHER THAN LEASES OF OR EASEMENTS ON ANY SUCH ELIGIBLE
PROPERTY NOT PROHIBITED HEREBY) THEREIN (AN “ELIGIBLE PROPERTY DISPOSITION” AND
THE ELIGIBLE PROPERTY THAT IS THE SUBJECT OF AN ELIGIBLE PROPERTY DISPOSITION,
“DISPOSED PROPERTY”), OR UPON ANY ELIGIBLE PROPERTY CEASING TO BE AN ELIGIBLE
PROPERTY PURSUANT TO SECTIONS 6.11(B)(I)(B) OR 6.11(D) (AN “INELIGIBILITY EVENT”
AND THE ELIGIBLE PROPERTY THAT IS THE SUBJECT OF AN INELIGIBILITY EVENT,
“INELIGIBLE PROPERTY”), IN AN AMOUNT EQUAL TO THE SUM OF (I) 65% OF THE
APPRAISED VALUE OF SUCH DISPOSED PROPERTY OR INELIGIBLE PROPERTY, AS APPLICABLE,
AND (II) 4.05, MULTIPLIED BY, THE NOI FOR SUCH DISPOSED PROPERTY OR INELIGIBLE
PROPERTY, AS APPLICABLE, AS SET FORTH IN THE LAST NOI REPORT DELIVERED PURSUANT
TO SECTION 6.2(B) HEREOF, FOR THE LAST PERIOD OF TWELVE CONSECUTIVE CALENDAR
MONTHS DESCRIBED THEREIN; PROVIDED THAT SUCH REDUCTION SHALL ONLY OCCUR TO THE
EXTENT THAT (X) THE APPRAISED VALUE OF THE DISPOSED PROPERTY OR INELIGIBLE
PROPERTY, AS APPLICABLE, EXCEEDS $50,000 AND (Y) THE APPRAISED VALUE OF THE
DISPOSED PROPERTY OR INELIGIBLE PROPERTY, AS APPLICABLE, PLUS, THE AGGREGATE
APPRAISED VALUE OF ALL OTHER DISPOSED PROPERTY AND INELIGIBLE PROPERTY, WHICH
BECAME DISPOSED PROPERTY OR INELIGIBLE PROPERTY, AS APPLICABLE, AFTER THE
CLOSING DATE EXCEEDS $10,000,000; PROVIDED, FURTHER, THAT IF IN CONNECTION WITH
ANY ELIGIBLE PROPERTY DISPOSITION THE BORROWERS SUBSTITUTE A NEW ELIGIBLE
PROPERTY PURSUANT TO SECTION 2.5, SUCH AMOUNT OF REDUCTION OF THE TERM LOAN
COMMITMENT SHALL BE LIMITED TO THE SUM OF (X) 65% OF THE EXCESS, IF ANY, OF THE
APPRAISED VALUE



-20-


 


of the Disposed Property over the Appraised Value of the new Eligible Property
being substituted therefor and (Y) 4.05, multiplied by, the portion of the
Initial NOI attributable to such excess Appraised Value.

In the event of any reduction pursuant to clause (i) or (ii) of this Section
2.4(b), the Borrowers shall prepay the Term Loans as required by Section 3.6(a)
hereof.


2.5               SUBSTITUTION OF ELIGIBLE PROPERTIES

.  The Borrowers shall have the right, upon not less than 30 days notice to the
Lender, to substitute a new Property for an Eligible Property included in the
Collateral; provided, that (a) such Property shall satisfy all of the
Eligibility Criteria as an Eligible Property, and the Borrowers shall provide
the Lender with such information as the Lender shall reasonably request to
confirm the same; (b) all of the conditions specified in Section 5.2(c) and (d)
shall have been satisfied with respect to such new Property and the
environmental searches and reports required under Section 6.8(f) shall have been
performed and delivered; (c) the representations and warranties specified in
Sections 4.20 and 4.21 (with respect to such new Property) shall be true and
correct in all material respects after giving effect to such requested
substitution; (d) if the appraisal on such Property is dated more than 24 months
prior to the date of such requested substitution, the Lender shall have the
right to receive a new appraisal by an appraiser, and in form, satisfactory to
the Lender; (e) the sum of the Appraised Value of such new Property, plus the
amount of any concurrent reduction of the Term Loan Commitment made pursuant to
Section 2.4(b)(ii) divided by 65%, shall be not less than the Appraised Value of
the Property being substituted; and (f) after giving effect to such
substitution, no Default or Event of Default shall have occurred and be
continuing; provided, further, however, that if such new Property is a Property
that has been released from the Lien of the CMBS Documents and would not satisfy
the requirements set forth in clause (b) and (c) of the immediately preceding
proviso solely because the representation in Section 4.21(b) would not be true
and correct, the Borrowers may, prior the applicable CMBS Release Date,
nonetheless substitute such Eligible Property for such new Property as long as
the Borrowers prepay the Term Loan pursuant to Section 3.5 not later than five
Business Days following the date the Borrowers receive any proceeds of any Award
in respect of such new Property in an amount equal to the greater of 65% of the
Appraised Value of such new Property and the amount of the Award received in
respect of such new Property.  If the conditions specified in the immediately
preceding sentence shall have been satisfied, the substituted Eligible Property
shall cease to be an Eligible Property and the Lender shall release the
substituted Eligible Property from the Liens of the Mortgages, and the new
Property shall thereafter be deemed to be an Eligible Property for all purposes
of the Loan Documents. 


SECTION 3.          GENERAL PROVISIONS APPLICABLE TO THE TERM LOAN


3.1               INTEREST RATES AND PAYMENT DATES

. 


(A)                EACH EURODOLLAR LOAN SHALL BEAR INTEREST FOR EACH DAY DURING
EACH INTEREST PERIOD WITH RESPECT THERETO AT A RATE PER ANNUM EQUAL TO THE
EURODOLLAR RATE DETERMINED FOR SUCH DAY PLUS THE APPLICABLE MARGIN.


(B)                IF ANY EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, THE PRINCIPAL OF THE TERM LOAN AND ANY INTEREST, FEE OR OTHER AMOUNT
THEN DUE AND PAYABLE HEREUNDER SHALL BEAR INTEREST AT THE RATE PER ANNUM
DESCRIBED IN PARAGRAPH (A) OF THIS SECTION, PLUS 2.00%, IN EACH CASE FROM THE
DATE OF SUCH EVENT OF DEFAULT UNTIL SUCH EVENT OF DEFAULT IS CURED OR WAIVED IN
ACCORDANCE WITH THIS AGREEMENT (AS WELL AFTER AS BEFORE JUDGMENT).


(C)                INTEREST SHALL BE PAYABLE IN ARREARS ON EACH PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (B) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.




-21-


 



3.2               CONTINUATION

.  Any Term Loan which is a Eurodollar Loan shall be Continued as such upon the
expiration of the then current Interest Period with respect thereto.


3.3               [RESERVED]

. 


3.4               REPAYMENT OF TERM LOAN; EVIDENCE OF DEBT.


(A)                EACH OF THE BORROWERS HEREBY UNCONDITIONALLY PROMISES,
JOINTLY AND SEVERALLY, TO PAY TO THE LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF
THE TERM LOAN ON THE TERMINATION DATE.  EACH OF THE BORROWERS HEREBY FURTHER
AGREES, JOINTLY AND SEVERALLY, TO PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF
THE TERM LOAN FROM TIME TO TIME OUTSTANDING FROM THE DATE HEREOF UNTIL PAYMENT
IN FULL THEREOF AT THE RATES PER ANNUM, AND ON THE DATES, SET FORTH IN SECTION
3.1.


(B)                THE LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL
PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE BORROWERS TO THE
LENDER RESULTING FROM THE TERM LOAN, INCLUDING THE AMOUNTS OF PRINCIPAL AND
INTEREST PAYABLE AND PAID TO THE LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


(C)                THE BORROWERS AGREE THAT, UPON THE REQUEST BY THE LENDER, THE
BORROWERS WILL EXECUTE AND DELIVER TO THE LENDER A PROMISSORY NOTE OF THE
BORROWERS EVIDENCING THE TERM LOAN OF THE LENDER, SUBSTANTIALLY IN THE FORM OF
EXHIBIT A (THE “NOTE”) WHICH NOTE SHALL AMEND AND RESTATE THE NOTE ISSUED TO THE
LENDER UNDER THE EXISTING LOAN AGREEMENT.


3.5               OPTIONAL PREPAYMENTS.

 


(A)                THE BORROWER MAY AT ANY TIME PREPAY THE TERM LOAN, IN WHOLE
OR IN PART, UPON IRREVOCABLE NOTICE TO THE LENDER (IN THE FORM OF ANNEX III)
PRIOR TO 2:00 P.M., NEW YORK CITY TIME, AT LEAST THREE (3) BUSINESS DAYS PRIOR
THERETO, SPECIFYING THE DATE AND AMOUNT OF PREPAYMENT.  IF ANY SUCH NOTICE IS
GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN, TOGETHER WITH ANY AMOUNTS PAYABLE PURSUANT TO SECTION 3.13.


(B)                PARTIAL PREPAYMENTS PURSUANT TO THIS SECTION SHALL BE IN AN
AGGREGATE PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE OF $100,000 IN
EXCESS THEREOF, EXCLUSIVE OF ANY FEES OR ACCRUED INTEREST THEN DUE.


3.6               MANDATORY PREPAYMENTS

. 


(A)                IF ON ANY DATE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF
THE TERM LOAN EXCEEDS THE TERM LOAN COMMITMENT, THE BORROWERS SHALL IMMEDIATELY
PREPAY THE TERM LOAN IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH EXCESS.


(B)                ANY PREPAYMENT OF THE TERM LOAN PURSUANT TO THIS SECTION 3.6
AND/OR THE REDUCTION OF THE TERM LOAN COMMITMENT PURSUANT TO SECTION 2.4(B), AND
THE RIGHTS OF THE LENDER IN RESPECT THEREOF, ARE SUBJECT TO THE PROVISIONS OF
SECTIONS 3.12 AND 3.13.


3.7               COMPUTATION OF INTEREST AND FEES

. 


(A)                ALL FACILITY FEES AND INTEREST SHALL BE CALCULATED ON THE
BASIS OF A 360 DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  THE LENDER SHALL AS SOON
AS PRACTICABLE NOTIFY THE BORROWERS OF EACH DETERMINATION OF A EURODOLLAR RATE. 
ANY CHANGE IN THE INTEREST RATE ON THE TERM LOAN RESULTING FROM A CHANGE IN THE
EUROCURRENCY RESERVE REQUIREMENTS SHALL BECOME EFFECTIVE AS OF THE OPENING OF
BUSINESS



-22-


 


on the day on which such change becomes effective.  The Lender shall as soon as
practicable notify the Borrowers, by facsimile transmission or electronic mail,
of the effective date and the amount of each such change in interest rate.


(B)                EACH DETERMINATION OF AN INTEREST RATE BY THE LENDER PURSUANT
TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON THE
BORROWERS IN THE ABSENCE OF MANIFEST ERROR.  THE LENDER SHALL, AT THE REQUEST OF
THE BORROWERS, DELIVER TO THE BORROWERS A STATEMENT SHOWING THE QUOTATIONS USED
BY THE LENDER IN DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 3.1(A).


3.8               INABILITY TO DETERMINE INTEREST RATE

.  If prior to the first day of any Interest Period:


(A)                THE LENDER SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL
BE CONCLUSIVE AND BINDING UPON THE BORROWERS) THAT, BY REASON OF CIRCUMSTANCES
AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD, OR


(B)                THE LENDER SHALL HAVE DETERMINED THAT THE EURODOLLAR RATE
DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO THE LENDER (AS CONCLUSIVELY CERTIFIED BY THE LENDER)
OF MAKING OR MAINTAINING THEIR AFFECTED TERM LOAN DURING SUCH INTEREST PERIOD,

the Lender shall give facsimile or electronic mail notice thereof to the
Borrowers as soon as practicable thereafter.  If such notice is given and until
such notice has been withdrawn by the Lender the Eurodollar Base Rate shall be
determined as provided in the proviso to the definition of “Eurodollar Base
Rate” in Section 1.1.  The Lender shall withdraw any such notice pursuant to
clauses (a) or (b) above if the Lender determines that the relevant
circumstances have ceased to exist.


3.9               PAYMENTS

. 

All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without set‑off or counterclaim and shall be made prior to 5:00 p.m., New York
City time, on the due date thereof to the Lender, in Dollars and in immediately
available funds, in accordance with the instructions designated in the Account
and Payment Instructions Certificate as the Lender payment instructions, or as
otherwise specified by the Lender; provided that the Collection Sub-Account
Deposits shall be paid and deposited into the Collection Sub-Account.  If any
payment hereunder (other than payments on the Term Loan) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.  If
any payment on the Term Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.


3.10           ILLEGALITY

.  Notwithstanding any other provision herein, if the adoption of or any change
in any Requirement of Law or in the interpretation or application thereof shall
make it unlawful for the Lender to make or maintain Eurodollar Loans as
contemplated by this Agreement, the Eurodollar Base Rate shall be determined as
provided in the proviso to the definition of “Eurodollar Base Rate” in Section
1.1. 




-23-


 



3.11           REQUIREMENTS OF LAW

. 


(A)                IF THE ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR
IN THE INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY THE LENDER WITH
ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF:

(I)                  DOES OR SHALL SUBJECT THE LENDER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, THE NOTE OR ANY EURODOLLAR LOAN MADE
BY IT, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO THE LENDER IN RESPECT
THEREOF (EXCEPT FOR NON‑EXCLUDED TAXES COVERED BY SECTION 3.12 AND CHANGES IN
THE RATE OF TAX ON THE OVERALL NET INCOME OF THE LENDER);

(II)               DOES OR SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE,
SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY,
DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF THE
LENDER WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE EURODOLLAR
RATE; OR

(III)             DOES OR SHALL IMPOSE ON THE LENDER ANY OTHER CONDITION;

and the result of any of the foregoing is to increase the cost to the Lender, by
an amount which the Lender deems to be material, of making, Continuing or
maintaining Eurodollar Loans or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, the Borrowers shall promptly, after
receiving notice as specified in clause (e) of this Section, pay the Lender such
additional amount or amounts as will compensate the Lender for such increased
cost or reduced amount receivable.


(B)                IF CLAIMING ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION 3.11 OR SECTION 3.12, THE LENDER SHALL USE REASONABLE EFFORTS
(CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND REGULATORY RESTRICTIONS AND
SO LONG AS, IN ITS SOLE DETERMINATION, SUCH EFFORTS WOULD NOT BE DISADVANTAGEOUS
TO IT) TO FILE ANY CERTIFICATE OR DOCUMENT REASONABLY REQUESTED IN WRITING BY
THE BORROWERS IF THE MAKING OF SUCH A FILING WOULD AVOID THE NEED FOR OR REDUCE
THE AMOUNT OF ANY SUCH ADDITIONAL AMOUNTS.


(C)                IF THE LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR
ANY CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY THE LENDER OR ANY
CORPORATION CONTROLLING THE LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF SHALL HAVE THE EFFECT OF REDUCING
THE RATE OF RETURN ON THE LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH THE LENDER
OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION THE LENDER’S OR SUCH CORPORATION’S
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY THE LENDER TO
BE MATERIAL, THEN FROM TIME TO TIME, THE BORROWERS SHALL PROMPTLY PAY TO THE
LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE THE LENDER FOR SUCH
REDUCTION.


(D)                IF THE LENDER BECOMES ENTITLED TO CLAIM ANY ADDITIONAL
AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PROMPTLY NOTIFY THE BORROWERS OF THE
EVENT BY REASON OF WHICH IT HAS BECOME SO ENTITLED.  A CERTIFICATE AS TO ANY
ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SECTION SUBMITTED BY THE LENDER TO
THE BORROWERS SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND
THE PAYMENT OF THE TERM LOAN AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


3.12           TAXES

. 




-24-


 



(A)                ALL PAYMENTS MADE BY THE BORROWERS UNDER THIS AGREEMENT AND
ANY NOTES SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR WITHHOLDING
FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME, STAMP OR OTHER TAXES,
LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW OR
HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY GOVERNMENTAL
AUTHORITY, EXCLUDING NET INCOME TAXES AND FRANCHISE TAXES IMPOSED IN LIEU OF NET
INCOME TAXES IMPOSED ON THE LENDER AS A RESULT OF A PRESENT OR FORMER CONNECTION
BETWEEN THE LENDER AND THE JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING
SUCH TAX OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN
(OTHER THAN ANY SUCH CONNECTION ARISING SOLELY FROM THE LENDER HAVING EXECUTED,
DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS).  IF ANY SUCH NON-EXCLUDED TAXES,
LEVIES, IMPOSTS, DUTIES, CHARGES, FEES DEDUCTIONS OR WITHHOLDINGS (“NON-EXCLUDED
TAXES”) ARE REQUIRED TO BE WITHHELD FROM ANY AMOUNTS PAYABLE TO THE LENDER
HEREUNDER OR UNDER ANY NOTE, THE AMOUNTS SO PAYABLE TO THE LENDER SHALL BE
INCREASED TO THE EXTENT NECESSARY TO YIELD TO THE LENDER (AFTER PAYMENT OF ALL
NON-EXCLUDED TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE HEREUNDER AT THE
RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT, PROVIDED, HOWEVER, THAT THE
BORROWERS SHALL NOT BE REQUIRED TO INCREASE ANY SUCH AMOUNTS PAYABLE TO THE
LENDER IF IT IS NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR
A STATE THEREOF IF THE LENDER FAILS TO COMPLY WITH THE REQUIREMENTS OF CLAUSE
(C) OF THIS SECTION.  WHENEVER ANY NON-EXCLUDED TAXES ARE PAYABLE BY THE
BORROWERS, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWERS SHALL SEND TO THE
LENDER FOR ITS OWN ACCOUNT A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT
RECEIVED BY THE BORROWERS SHOWING PAYMENT THEREOF.  IF THE BORROWERS FAIL TO PAY
ANY NON-EXCLUDED TAXES WHEN DUE TO THE APPROPRIATE TAXING AUTHORITY OR FAILS TO
REMIT TO THE LENDER THE REQUIRED RECEIPTS OR OTHER REQUIRED DOCUMENTARY
EVIDENCE, THE BORROWERS SHALL INDEMNIFY THE LENDER FOR ANY INCREMENTAL TAXES,
INTEREST OR PENALTIES THAT MAY BECOME PAYABLE BY THE LENDER AS A RESULT OF ANY
SUCH FAILURE.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT AND THE PAYMENT OF THE TERM LOAN AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.


(B)                IN ADDITION, THE BORROWERS AGREE TO PAY TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW ANY CURRENT OR FUTURE
STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY TAXES, CHARGES OR
SIMILAR LEVIES (INCLUDING, WITHOUT LIMITATION, MORTGAGE RECORDING TAXES AND
SIMILAR FEES) IMPOSED BY ANY GOVERNMENTAL AUTHORITY THAT ARISE FROM ANY PAYMENT
MADE HEREUNDER OR UNDER ANY NOTE, OR FROM THE EXECUTION, DELIVERY OR
REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT OR ANY NOTE
(“OTHER TAXES”).


(C)                IF THE LENDER IS NOT A UNITED STATES PERSON (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE (A “US PERSON”)) FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES (A “NON-US LENDER”), IT SHALL DELIVER OR CAUSED TO
BE DELIVERED TO THE BORROWER THE FOLLOWING PROPERLY COMPLETED AND DULY EXECUTED
DOCUMENTS:

(1)                TWO COMPLETE AND EXECUTED (X) U.S. INTERNAL REVENUE FORMS
W‑8BEN (OR ANY SUCCESSOR FORM THERETO) WITH RESPECT TO AN INCOME TAX TREATY
PROVIDING FOR A ZERO RATE OF WITHHOLDING TAX ON INTEREST, OR (Y) U.S. INTERNAL
REVENUE SERVICE FORMS W‑8ECI (OR ANY SUCCESSOR FORM THERETO); OR

(2)                TWO COMPLETE AND EXECUTED U.S. INTERNAL REVENUE SERVICE FORMS
W-8BEN (OR ANY SUCCESSOR FORM THERETO), INCLUDING ALL APPROPRIATE ATTACHMENTS,
DOCUMENTING THE STATUS OF THE LENDER (OR TRANSFEREE) AS A NON-U.S. LENDER AND
(Y) A CERTIFICATE SUBSTANTIALLY IN THE FORM OF EXHIBIT E (A “NON-BANK STATUS
CERTIFICATE”). 

Such documents shall be delivered by the Lender on or before the date it becomes
a party to this Agreement and on or before the date, if any, the Lender (or
Transferee) changes its applicable lending office by designating a different
lending office (a “New Lending Office”).  In addition, the Lender shall




-25-


 


deliver or cause to be delivered such Forms and/or Certificates promptly upon or
before the expiration, obsolescence or invalidity of any document previously
delivered by the Lender.  Notwithstanding any other provision of this
Section 3.12(c), the Lender shall not be required to deliver any document
pursuant to this Section 3.12(c) that the Lender is not legally able to
deliver. 


(D)                THE BORROWERS SHALL NOT BE REQUIRED TO INDEMNIFY THE LENDER
OR TO PAY ANY ADDITIONAL AMOUNTS TO THE LENDER IN RESPECT OF ANY U.S. FEDERAL
INCOME OR WITHHOLDING TAX PURSUANT TO PARAGRAPH (A) OR (C) ABOVE TO THE EXTENT
THAT:

(I)                  THE OBLIGATION TO WITHHOLD ANY AMOUNTS WITH RESPECT TO U.S.
FEDERAL INCOME TAX EXISTED ON THE DATE THE LENDER BECAME A PARTY TO THIS
AGREEMENT OR, WITH RESPECT TO PAYMENTS TO A NEW LENDING OFFICE, THE DATE THE
LENDER DESIGNATED SUCH NEW LENDING OFFICE, PROVIDED, HOWEVER, THAT THIS CLAUSE
(I) OF THIS PARAGRAPH (D) SHALL NOT APPLY (X) TO ANY NEW LENDING OFFICE THAT
BECOMES A NEW LENDING OFFICE AS A RESULT OF AN ASSIGNMENT, PARTICIPATION,
TRANSFER OR DESIGNATION MADE AT THE REQUEST OF THE BORROWERS OR (Y) TO THE
EXTENT THE INDEMNITY PAYMENT OR ADDITIONAL AMOUNTS THE LENDER, ACTING THROUGH A
NEW LENDING OFFICE, WOULD BE ENTITLED TO RECEIVE (WITHOUT REGARD TO THIS
PARAGRAPH (D)) DO NOT EXCEED THE INDEMNITY PAYMENT OR ADDITIONAL AMOUNTS THAT
THE PERSON MAKING THE ASSIGNMENT, PARTICIPATION OR TRANSFER TO THE LENDER OR
MAKING THE DESIGNATION OF SUCH NEW LENDING OFFICE, WOULD HAVE BEEN ENTITLED TO
RECEIVE IN THE ABSENCE OF SUCH ASSIGNMENT, PARTICIPATION, TRANSFER OR
DESIGNATION, OR

(II)               THE OBLIGATION TO PAY SUCH INDEMNITY PAYMENT OR ADDITIONAL
AMOUNTS WOULD NOT HAVE ARISEN BUT FOR A FAILURE BY THE LENDER TO COMPLY WITH THE
PROVISIONS OF PARAGRAPH (C) ABOVE.


(E)                NOTHING CONTAINED IN THIS SECTION 3.12 SHALL REQUIRE THE
LENDER TO MAKE AVAILABLE ANY OF ITS TAX RETURNS OR ANY OTHER INFORMATION THAT IT
DEEMS TO BE CONFIDENTIAL OR PROPRIETARY.


3.13           INDEMNITY

. The Borrowers agree to indemnify the Lender and to hold the Lender harmless
from any actual loss or expense which the Lender may sustain or incur as a
consequence of (a) default by any Borrower in making a borrowing of or
Continuation of Eurodollar Loans after any Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by any Borrower in making any prepayment after any Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day which is not the last day of
an Interest Period with respect thereto.  This covenant shall survive the
termination of this Agreement and the payment of the Term Loan and all other
amounts payable hereunder.


3.14           LENDING OFFICES; CHANGE OF LENDING OFFICE

. 


(A)                THE TERM LOAN MADE BY THE LENDER SHALL BE MADE AND MAINTAINED
AT THE LENDER’S APPLICABLE LENDING OFFICE.


(B)                THE LENDER AGREES THAT IF IT MAKES ANY DEMAND FOR PAYMENT
UNDER SECTION 3.11 OR 3.12(A), OR IF ANY ADOPTION OR CHANGE OF THE TYPE
DESCRIBED IN SECTION 3.10 SHALL OCCUR WITH RESPECT TO IT, IT WILL USE REASONABLE
EFFORTS (CONSISTENT WITH ITS INTERNAL POLICY AND LEGAL AND REGULATORY
RESTRICTIONS AND SO LONG AS SUCH EFFORTS WOULD NOT BE DISADVANTAGEOUS TO IT, AS
DETERMINED IN ITS SOLE DISCRETION) TO DESIGNATE A DIFFERENT LENDING OFFICE IF
THE MAKING OF SUCH A DESIGNATION WOULD REDUCE OR OBVIATE THE NEED FOR THE
BORROWERS TO MAKE PAYMENTS UNDER SECTION 3.11 OR 3.12(A), OR WOULD ELIMINATE OR
REDUCE THE EFFECT OF ANY ADOPTION OR CHANGE DESCRIBED IN SECTION 3.10.


SECTION 4.          REPRESENTATIONS AND WARRANTIES




-26-


 


To induce the Lender to enter into this Agreement and to make the Term Loan, the
Borrowers and the Guarantor hereby represent and warrant to the Lender that:


4.1               FINANCIAL CONDITION.

  (a) The audited consolidated balance sheet of AMERCO and its consolidated
Subsidiaries for the fiscal year ended March 31, 2012 and the related audited
consolidated statements of operations, stockholders’ equity and cash flows for
the fiscal year ended on such date, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by BDO USA LLP, copies of which have heretofore been furnished to the
Agent, are complete and correct and present fairly the consolidated financial
condition of AMERCO and its consolidated Subsidiaries as at such date, and the
consolidated results of their operations and their consolidated cash flows for
the fiscal year then ended. 

(b) The unaudited consolidated balance sheet of AMERCO and its consolidated
Subsidiaries as at December 31, 2012 and the related unaudited consolidated
statements of income and of cash flows for the nine-month period ended on such
date, copies of which have heretofore been furnished to the Agent and each
Lender, are complete and correct and present fairly the consolidated financial
condition of AMERCO and its consolidated Subsidiaries as at such date, and the
consolidated results of their operations and their consolidated cash flows for
the nine-month period then ended (subject to normal year-end audit adjustments).

(c) All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by such Responsible Officer,
and as disclosed therein).  Neither AMERCO nor any of its consolidated
Subsidiaries had, at the date of the most recent balance sheet referred to
above, any material Guarantee Obligation, contingent liability or liability for
taxes, or any long term lease or unusual forward or long term commitment,
including, without limitation, any interest rate or foreign currency swap or
exchange transaction or other financial derivative, which is not reflected in
the foregoing statements or in the notes thereto.  During the period from
December 31, 2012 to and including the date hereof there has been no sale,
transfer or other disposition by AMERCO or any of its consolidated Subsidiaries
of any material part of its business or property and no purchase or other
acquisition of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
AMERCO and its consolidated Subsidiaries at December 31, 2012.


4.2               NO CHANGE

.  Since December 31, 2012 there has been no development or event which has had
or could reasonably be expected to have a Material Adverse Effect.


4.3               EXISTENCE; COMPLIANCE WITH LAW

.  Each Loan Party (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign Person and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except where the failure to so qualify could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.


4.4               POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS

.   Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in the case
of the Borrowers, to borrow hereunder, and has taken all necessary action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrowers, to authorize the borrowings on
the terms and conditions of this Agreement and any Notes.  No




-27-


 


consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which any Loan
Party is a party other than the consents, authorizations, filings, notices and
other acts listed on Schedule 4.4, all of which have been obtained or made and
are in full force and effect.  This Agreement has been, and each other Loan
Document to which it is a party will be, duly executed and delivered on behalf
of the Loan Parties party thereto.  This Agreement constitutes, and each other
Loan Document to which it is a party when executed and delivered will
constitute, a legal, valid and binding obligation of the Loan Parties party
thereto enforceable against such Loan Parties in accordance with its terms,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.


4.5               NO LEGAL BAR

.  The execution, delivery and performance of the Loan Documents to which any
Loan Party is a party, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or Contractual Obligation
(except those with respect to which consents have been obtained as listed on
Schedule 4.4 and which are in full force and effect) of any Loan Party or of any
of their respective Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of its or their respective properties
or revenues pursuant to any such Requirement of Law or Contractual Obligation
(other than Liens created by the Security Documents in favor of the Lender).


4.6               NO MATERIAL LITIGATION

.  Except as disclosed in the public filings of  Guarantor, dated December 31,
2012, and any subsequent Current Report on Form 8-K filed prior to the date
hereof, as of the date hereof, no litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Loan Parties, threatened by or against any Loan Party or any of their
respective Subsidiaries or against any of its or their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) which could reasonably be
expected to have a Material Adverse Effect.


4.7               NO DEFAULT

.  Neither any Loan Party nor any of their respective Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
could reasonably be expected to have a Material Adverse Effect.  No Default or
Event of Default has occurred and is continuing.


4.8               OWNERSHIP OF PROPERTY; LIENS

.  Each Loan Party has good record and marketable title in fee simple to, or a
valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
to the extent the same constitutes Collateral is subject to any Lien except
Liens in favor of the Lender under the Security Documents and other Permitted
Liens.


4.9               TAXES

.  Each of the Loan Parties and their respective Subsidiaries has filed or
caused to be filed all tax returns which, to the knowledge of the Loan Parties,
are required to be filed and has paid all taxes shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the applicable Loan Party or its Subsidiaries, as the case may be); no
tax Lien has been filed, and, to the knowledge of the Loan Parties, no claim is
being asserted, with respect to any such tax, fee or other charge.




-28-


 



4.10           FEDERAL REGULATIONS

.   No part of the proceeds of the Term Loan will be used for “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time hereafter in effect, or for any purpose
which violates, or which would be inconsistent with, the provisions of the
regulations of such Board of Governors.  If requested by the Lender, the
Borrowers will furnish to the Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G‑3 or FR Form U‑1 referred to in
said Regulation U.


4.11           ERISA

.  Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Single Employer Plan, and each Plan
(other than a Multiemployer Plan or a multiemployer welfare plan maintained
pursuant to a collective bargaining agreement) has complied in all material
respects with the applicable provisions of ERISA and the Code.  No termination
of a Single Employer Plan has occurred (other than a termination described in
Section 4041(b) of ERISA with respect to which any Loan Party has incurred no
liability (i) to the PBGC or (ii) in excess of $1,000,000), and no Lien in favor
of the PBGC or a Plan has arisen, during such five-year period.  Except to the
extent that any such excess could not have a Material Adverse Effect, the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits.  Neither any Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan for which any
withdrawal liability remains unpaid, and, to the knowledge of the Loan Parties,
any Borrower would not become subject to any material liability under ERISA if
any Borrower or any Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made.  To the knowledge of the
Loan Parties, no such Multiemployer Plan is in Reorganization or Insolvent. 
Except to the extent that any such excess could not have a Material Adverse
Effect, the present value (determined using actuarial and other assumptions
which are reasonable in respect of the benefits provided and the employees
participating) of the liability of the Borrowers and each Commonly Controlled
Entity for post retirement benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in Section
3(1) of ERISA) other than such liability disclosed in the financial statements
of the Borrowers does not, in the aggregate, exceed the assets under all such
Plans allocable to such benefits. 


4.12           INVESTMENT COMPANY ACT; OTHER REGULATIONS

.  No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.  No Borrower is subject to regulation under any Federal or State
statute or regulation (other than Regulation X of the Board of Governors of the
Federal Reserve System) which limits its ability to incur Indebtedness.


4.13           SUBSIDIARIES, CORPORATE STRUCTURE

.  Schedule 4.13 hereto sets forth as of the date hereof the name of each Loan
Party, the name of each Loan Party which is a direct or indirect Subsidiary of a
Loan Party, its form of organization, its jurisdiction of organization and the
percentage of all outstanding shares or other interests of such class of Capital
Stock held by the immediate parent entity.


4.14           SECURITY DOCUMENTS

.


(A)                THE PROVISIONS OF EACH SECURITY DOCUMENT ARE EFFECTIVE TO
CREATE IN FAVOR OF THE LENDER FOR THE RATABLE BENEFIT OF THE LENDER A LEGAL,
VALID AND ENFORCEABLE SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF THE
LOAN PARTY THERETO IN THE “COLLATERAL” DESCRIBED THEREIN.




-29-


 



(B)                PROPER FINANCING STATEMENTS HAVE BEEN FILED IN THE OFFICES IN
THE JURISDICTIONS LISTED IN SCHEDULE 4.14(B), AND THE COLLECTION ACCOUNT CONTROL
AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE COLLECTION ACCOUNT BANK,
THE COLLECTION SUB-ACCOUNT CONTROL AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY THE COLLECTION SUB-ACCOUNT BANK AND THE SECURITY AGREEMENT
THEREFORE CONSTITUTES A FULLY PERFECTED FIRST LIEN ON, AND SECURITY INTEREST IN,
ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES PARTIES THERETO IN THE
“COLLATERAL” DESCRIBED THEREIN.


(C)                THE MORTGAGES HAVE BEEN DULY RECORDED IN THE RECORDING
OFFICES FOR THE COUNTIES IN WHICH THE RESPECTIVE ELIGIBLE PROPERTIES ARE LOCATED
AND THE LENDER HAS A FULLY PERFECTED FIRST MORTGAGE LIEN ON EACH OF THE ELIGIBLE
PROPERTIES LISTED ON SCHEDULE 1.1.


4.15           ACCURACY AND COMPLETENESS OF INFORMATION. 


(A)                ALL FACTUAL INFORMATION, REPORTS AND OTHER PAPERS AND DATA
WITH RESPECT TO THE LOAN PARTIES (OTHER THAN PROJECTIONS) FURNISHED, AND ALL
FACTUAL STATEMENTS AND REPRESENTATIONS MADE, TO THE LENDER BY A LOAN PARTY, OR
ON BEHALF OF A LOAN PARTY, WERE, AT THE TIME THE SAME WERE SO FURNISHED OR MADE,
WHEN TAKEN TOGETHER WITH ALL SUCH OTHER FACTUAL INFORMATION, REPORTS AND OTHER
PAPERS AND DATA PREVIOUSLY SO FURNISHED AND ALL SUCH OTHER FACTUAL STATEMENTS
AND REPRESENTATIONS PREVIOUSLY SO MADE, COMPLETE AND CORRECT IN ALL MATERIAL
RESPECTS, AND DID NOT, AS OF THE DATE SO FURNISHED OR MADE, CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS CONTAINED THEREIN NOT MISLEADING IN LIGHT OF THE
CIRCUMSTANCES IN WHICH THE SAME WERE MADE.


(B)                ALL PROJECTIONS WITH RESPECT TO THE LOAN PARTIES FURNISHED BY
OR ON BEHALF OF A LOAN PARTY TO THE LENDER WERE PREPARED AND PRESENTED IN GOOD
FAITH BY OR ON BEHALF OF SUCH LOAN PARTY.  NO FACT IS KNOWN TO A LOAN PARTY
WHICH (SO FAR AS SUCH LOAN PARTY CAN REASONABLY FORESEE) COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT WHICH HAS NOT BEEN SET FORTH IN THE
FINANCIAL STATEMENTS REFERRED TO IN SECTION 4.1 OR IN SUCH INFORMATION, REPORTS,
PAPERS AND DATA REFERRED TO IN THIS SECTION 4.15 OR OTHERWISE DISCLOSED IN
WRITING TO THE LENDER PRIOR TO THE CLOSING DATE.


4.16           LABOR RELATIONS

.  No Loan Party is engaged in any unfair labor practice which could reasonably
be expected to have a Material Adverse Effect.  As of the date hereof there is
(a) no unfair labor practice complaint pending or, to the best knowledge of each
Loan Party and each of the Subsidiaries, threatened against a Loan Party before
the National Labor Relations Board which could reasonably be expected to have a
Material Adverse Effect and no grievance or arbitration proceeding arising out
of or under a collective bargaining agreement is so pending or threatened;
(b) no strike, labor dispute, slowdown or stoppage pending or, to the best
knowledge of each Loan Party, threatened against a Loan Party; and (c) no union
representation question existing with respect to the employees of a Loan Party
and no union organizing activities are taking place with respect to any thereof.


4.17           INSURANCE

.  As of the date hereof, each Loan Party has, with respect to its properties
and business, insurance covering the risks, in the amounts, with the deductible
or other retention amounts, as set forth on Schedule 6.5 and meeting the
requirements of Section 6.5 hereof as of the date hereof and the Closing Date.


4.18           SOLVENCY

.  As of the date hereof, the Closing Date, and each other date of
determination, after giving effect to the Term Loan and the granting of the
mortgages on the Eligible Properties and the granting of the security interests
in the other Collateral to be made on or prior to such date, (i) the amount of
the “present fair saleable value” of the assets of the Borrowers, taken as a
whole, and of the Guarantor and its Subsidiaries, taken as a whole, will, as of
such date, exceed the amount of all “liabilities of the Borrowers, taken as a
whole, and of the Guarantor and its Subsidiaries, taken as a whole, contingent
or otherwise”, as of such date, as such quoted terms are determined in
accordance with




-30-


 


applicable federal and state laws governing determinations of the insolvency of
debtors, (ii) the present fair saleable value of the assets of the Borrowers,
taken as a whole, and of the Guarantor and its Subsidiaries, taken as a whole,
will, as of such date, be greater than the amount that will be required to pay
the liabilities of the Borrowers, taken as a whole, and of the Guarantor and its
Subsidiaries, taken as a whole, on their respective debts as such debts become
absolute and matured, (iii) neither the Borrowers, taken as a whole, nor the
Guarantor and its Subsidiaries, taken as a whole, will have, as of such date, an
unreasonably small amount of capital with which to conduct their respective
businesses, and (iv) each of the Borrowers, taken as a whole, and the Guarantor
and its Subsidiaries, taken as a whole, will be able to pay their respective
debts as they mature.  For purposes of this Section 4.18, “debt” means
“liability on a claim”, “claim” means any (x) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured, and (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured or
unmatured, disputed, undisputed, secured or unsecured.


4.19           PURPOSE OF TERM LOAN

.  The proceeds of the Existing Term Loan were used by the Borrowers for the
purposes specified under Section 4.19 of the Existing Loan Agreement.  The
proceeds of the Additional Term Loan shall be used by the Borrowers for working
capital purposes in the ordinary course of business.


4.20           ENVIRONMENTAL MATTERS

. Except as disclosed on Schedule 4.20,


(A)                THE ELIGIBLE PROPERTIES, AND ALL BUSINESSES OR OPERATIONS
CONDUCTED THEREON ARE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS;


(B)                THE BORROWERS AND THE GUARANTOR HOLD AND HAVE HELD ALL
PERMITS, LICENSES, REGISTRATIONS AND AUTHORIZATIONS (“ENVIRONMENTAL PERMITS”)
REQUIRED FOR THEIR OPERATIONS AT THE ELIGIBLE PROPERTIES AND ARE AND HAVE BEEN
IN COMPLIANCE WITH THE ENVIRONMENTAL PERMITS, EXCEPT INSOFAR AS THE ABSENCE OF
OR NONCOMPLIANCE WITH SUCH ENVIRONMENTAL PERMITS WOULD NOT HAVE A MATERIAL
IMPACT ON THE BORROWERS AND THE GUARANTOR;


(C)                NO HAZARDOUS SUBSTANCES HAVE BEEN DISPOSED OF ON OR RELEASED
(AS USED HEREIN, “RELEASE” SHALL HAVE THE MEANING PROVIDED IN 42 U.S.C. §
9601(22)) AT, ONTO OR UNDER THE ELIGIBLE PROPERTIES, BY ANY BORROWER OR THE
GUARANTOR OR, TO THE BORROWERS’ AND THE GUARANTOR’S BEST KNOWLEDGE, AFTER DUE
INQUIRY AND INVESTIGATION, BY ANY OTHER PERSON; AND THERE IS NO CONTAMINATION
AT, IN, ON, OR UNDER OR ABOUT THE ELIGIBLE PROPERTIES OR VIOLATION OF ANY
ENVIRONMENTAL LAW WITH RESPECT TO THE ELIGIBLE PROPERTIES OR THE BUSINESS
OPERATED BY THE BORROWERS OR THE GUARANTOR OR ANY ENTITY OWNING ANY ELIGIBLE
PROPERTIES (THE “BUSINESS”) WHICH COULD MATERIALLY INTERFERE WITH THE CONTINUED
OPERATION OF THE ELIGIBLE PROPERTIES, OR MATERIALLY IMPAIR THE FAIR SALEABLE
VALUE THEREOF;


(D)                NO HAZARDOUS SUBSTANCES ARE LOCATED IN, ON OR UNDER, OR HAVE
BEEN HANDLED, GENERATED, STORED, PROCESSED, RELEASED OR DISCHARGED FROM THE
ELIGIBLE PROPERTIES, BY ANY BORROWER OR THE GUARANTOR OR, TO THE BORROWERS’ AND
THE GUARANTOR’S BEST KNOWLEDGE, AFTER DUE INQUIRY AND INVESTIGATION, BY ANY
OTHER PERSON, EXCEPT FOR THOSE SUBSTANCES USED BY BORROWERS OR TENANTS IN THE
ORDINARY COURSE OF THEIR BUSINESS IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND
NOT REASONABLY EXPECTED TO GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL LAWS;


(E)                THE ELIGIBLE PROPERTIES, ARE NOT SUBJECT TO ANY PRIVATE OR
GOVERNMENTAL LIEN OR JUDICIAL OR ADMINISTRATIVE NOTICE OR ACTION RELATING TO OR
ARISING UNDER ENVIRONMENTAL LAWS AND THERE ARE NO FACTS, CIRCUMSTANCES, OR
CONDITIONS THAT COULD REASONABLY BE EXPECTED TO RESTRICT, ENCUMBER, OR RESULT IN



-31-


 


the imposition of special conditions under any Environmental Law with respect to
the ownership, occupancy, development, use, or transferability of any Eligible
Properties;


(F)                 THERE ARE NO UNDERGROUND STORAGE RECEPTACLES OR SURFACE
IMPOUNDMENTS, LANDFILLS OR DUMPS FOR HAZARDOUS SUBSTANCES ON THE ELIGIBLE
PROPERTIES;


(G)                THE BORROWERS AND THE GUARANTOR HAVE RECEIVED NO NOTICE OF,
AND TO THE BEST OF THE BORROWERS’ AND THE GUARANTOR’S KNOWLEDGE AND BELIEF THERE
EXISTS NO INVESTIGATION, ACTION, PROCEEDING, CLAIM, NOTICE OF VIOLATION, CONSENT
DECREE, CONSENT ORDER, ADMINISTRATIVE ORDER OR OTHER ORDER BY ANY AGENCY,
AUTHORITY OR UNIT OF GOVERNMENT OR BY ANY THIRD PARTY WHICH COULD RESULT IN ANY
MATERIAL LIABILITY, PENALTY, SANCTION OR JUDGMENT UNDER ANY ENVIRONMENTAL LAWS
WITH RESPECT TO ANY CONDITION, USE OR OPERATION OF THE ELIGIBLE PROPERTIES, NOR
DO THE BORROWERS NOR THE GUARANTOR KNOW OF ANY BASIS FOR ANY OF THE FOREGOING;


(H)                THERE IS NO KNOWN ASBESTOS CONTAINING MATERIAL, LEAD-BASED
PAINT, OR PCBS, AT ANY ELIGIBLE PROPERTIES THAT ARE NOT IN COMPLIANCE WITH
ENVIRONMENTAL LAWS, NOR ARE THERE ANY ENDANGERED SPECIES’ HABITATS OR WETLANDS
AT THE ELIGIBLE PROPERTIES;


(I)                  THE BORROWERS AND THE GUARANTOR HAVE RECEIVED NO NOTICE
THAT, AND TO THE BEST OF THE BORROWERS’ AND THE GUARANTOR’S KNOWLEDGE AND
BELIEF, THERE HAS BEEN NO CLAIM BY ANY PARTY THAT, ANY USE, OPERATION OR
CONDITION OF THE ELIGIBLE PROPERTIES, HAS CAUSED ANY NUISANCE OR ANY OTHER
LIABILITY OR ADVERSE CONDITION ON ANY OTHER PROPERTY, NOR DO THE BORROWERS OR
THE GUARANTOR KNOW OF ANY BASIS FOR SUCH A CLAIM;


(J)                  THE BORROWERS AND THE GUARANTOR HAVE NOT KNOWINGLY WAIVED
OR RELEASED ANY PERSON’S LIABILITY WITH REGARD TO HAZARDOUS SUBSTANCES IN, ON,
UNDER OR AROUND THE ELIGIBLE PROPERTIES, NOR RETAINED OR ASSUMED, CONTRACTUALLY
OR OTHERWISE, ANY OTHER PERSON’S LIABILITY RELATIVE TO HAZARDOUS SUBSTANCES OR
ANY CLAIM, ACTION OR PROCEEDING RELATING THERETO;


(K)                NEITHER THE ELIGIBLE PROPERTIES, NOR ANY OTHER PROPERTY,
OWNED BY ANY BORROWER (I) IS INCLUDED OR, TO THE BORROWERS’ AND THE GUARANTOR’S
KNOWLEDGE, AFTER DUE INQUIRY, PROPOSED FOR INCLUSION ON THE NATIONAL PRIORITIES
LIST ISSUED PURSUANT TO CERCLA BY THE UNITED STATES ENVIRONMENTAL PROTECTION
AGENCY (THE “EPA”) OR ON ANY OF THE INVENTORIES OF OTHER POTENTIAL “PROBLEM”
SITES ISSUED BY THE EPA OR OTHER APPLICABLE GOVERNMENTAL AUTHORITY NOR (II)
OTHERWISE IDENTIFIED BY THE EPA AS A POTENTIAL CERCLA SITE OR INCLUDED OR, TO
THE BORROWERS’ AND THE GUARANTOR’S KNOWLEDGE, AFTER DUE INQUIRY, PROPOSED FOR
INCLUSION ON ANY SUCH LIST OR INVENTORY ISSUED PURSUANT TO ANY OTHER
ENVIRONMENTAL LAW OR ISSUED BY ANY OTHER GOVERNMENTAL AUTHORITY; AND


(L)                  THERE HAVE BEEN NO ENVIRONMENTAL INVESTIGATIONS, STUDIES,
AUDITS, TESTS, REVIEWS OR OTHER ANALYSES CONDUCTED BY, ON BEHALF OF, OR WHICH
ARE IN THE POSSESSION OF THE BORROWERS OR THE GUARANTOR (OR ANY REPRESENTATIVES
THEREOF) WITH RESPECT TO ANY ELIGIBLE PROPERTIES WHICH HAVE NOT BEEN DELIVERED
TO THE LENDER PRIOR TO EXECUTION OF THIS AGREEMENT.


4.21           ELIGIBLE PROPERTIES

.  With respect to each of the Eligible Properties, the Loan Parties hereby
represent and warrant, as of the Closing Date with respect to the initial
Eligible Properties and, as of the date of substitution with respect to any
Substitute Property:


(A)                COMPLIANCE.  TO THE LOAN PARTIES’ KNOWLEDGE, EACH BORROWER
AND EACH ELIGIBLE PROPERTY, AND THE USE AND OPERATION THEREOF, COMPLY IN ALL
MATERIAL RESPECTS WITH ALL REQUIREMENTS OF LAW APPLICABLE TO SUCH ELIGIBLE
PROPERTY, INCLUDING, WITHOUT LIMITATION, BUILDING AND ZONING ORDINANCES AND
CODES AND THE AMERICANS WITH DISABILITIES ACT EXCEPT WHERE THE FAILURE TO SO
COMPLY COULD NOT REASONABLY



-32-


 


be expected to have a Material Adverse Effect.  To the Loan Parties’ knowledge,
none of the Borrowers is in default or violation in any material respect of any
order, writ, injunction, decree or demand of any Governmental Authority in
respect of such Eligible Property which default or violation could reasonably be
expected to have a Material Adverse Effect and no Borrower has received a
written notice of any such default or violation.  There has not been committed
by any Borrower or, to the Loan Parties’ knowledge, any other Person in
occupancy of or involved with the operation or use of any such Eligible Property
any act or omission affording any Governmental Authority the right of forfeiture
as against such Eligible Property or any part thereof or any monies paid in
performance of Borrowers’ obligations under any of the Loan Documents.


(B)                CONDEMNATION.  EXCEPT WITH RESPECT TO ELIGIBLE PROPERTIES
WHICH HAVE BEEN SUBSTITUTED FOR OTHER ELIGIBLE PROPERTIES, PRIOR TO THE
APPLICABLE CMBS MATURITY DATE, PURSUANT TO SECTION 2.5, BY VIRTUE OF THE SECOND
PROVISO THERETO (AND AFTER GIVING EFFECT TO SUCH SUBSTITUTION), NO CONDEMNATION
OR OTHER PROCEEDING HAS BEEN COMMENCED OR, TO THE LOAN PARTIES’ KNOWLEDGE, IS
THREATENED OR CONTEMPLATED WITH RESPECT TO ALL OR ANY PORTION OF SUCH ELIGIBLE
PROPERTY OR FOR THE RELOCATION OF ROADWAYS PROVIDING ACCESS TO SUCH ELIGIBLE
PROPERTY, EXCEPT WHERE SUCH CONDEMNATION OR OTHER PROCEEDING COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(C)                UTILITIES AND PUBLIC ACCESS; PARKING.  SUCH ELIGIBLE PROPERTY
HAS ADEQUATE RIGHTS OF ACCESS TO PUBLIC WAYS AND IS SERVED BY WATER, SEWER,
SANITARY SEWER AND STORM DRAIN FACILITIES ADEQUATE TO SERVICE SUCH ELIGIBLE
PROPERTY FOR FULL UTILIZATION OF SUCH ELIGIBLE PROPERTY FOR ITS CURRENT USES. 
ALL PUBLIC UTILITIES NECESSARY TO THE FULL USE AND ENJOYMENT OF SUCH ELIGIBLE
PROPERTY AS CURRENTLY USED AND ENJOYED ARE LOCATED EITHER IN THE PUBLIC
RIGHT-OF-WAY ABUTTING SUCH ELIGIBLE PROPERTY (WHICH ARE CONNECTED SO AS TO SERVE
SUCH ELIGIBLE PROPERTY WITHOUT PASSING OVER OTHER PROPERTY) OR IN RECORDED
EASEMENTS SERVING SUCH ELIGIBLE PROPERTY.  ALL ROADS NECESSARY FOR THE USE OF
SUCH ELIGIBLE PROPERTY FOR ITS CURRENT PURPOSES HAVE BEEN COMPLETED AND
DEDICATED TO PUBLIC USE AND ACCEPTED BY ALL GOVERNMENTAL AUTHORITIES.  SUCH
ELIGIBLE PROPERTY HAS, OR IS SERVED BY, PARKING TO THE EXTENT REQUIRED TO COMPLY
WITH ALL REQUIREMENTS OF LAW.  THE REPRESENTATIONS IN THIS SUBSECTION (C) ONLY
APPLY TO A ELIGIBLE PROPERTY TO THE EXTENT OF IMPROVEMENTS CONSTRUCTED AND
COMPLETED.


(D)                SEPARATE LOTS.  SUCH ELIGIBLE PROPERTY IS ASSESSED FOR REAL
ESTATE TAX PURPOSES AS ONE OR MORE WHOLLY INDEPENDENT TAX LOT OR LOTS, SEPARATE
FROM ANY ADJOINING LAND OR IMPROVEMENTS NOT CONSTITUTING A PART OF SUCH LOT OR
LOTS, AND NO OTHER LAND OR IMPROVEMENTS IS ASSESSED AND TAXED TOGETHER WITH SUCH
ELIGIBLE PROPERTY OR ANY PORTION THEREOF.


(E)                ASSESSMENTS.  TO THE LOAN PARTIES’ KNOWLEDGE AFTER DUE
INQUIRY, THERE ARE NO PENDING OR PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR
PUBLIC IMPROVEMENTS OR OTHERWISE AFFECTING SUCH ELIGIBLE PROPERTY, NOR ARE THERE
ANY CONTEMPLATED IMPROVEMENTS TO SUCH ELIGIBLE PROPERTY THAT MAY RESULT IN SUCH
SPECIAL OR OTHER ASSESSMENTS.


(F)                 USE OF PROPERTY.  SUCH ELIGIBLE PROPERTY IS PRIMARILY USED
AS A U-HAUL MOVING CENTER, OR OTHER MOVING STORAGE FACILITY.


(G)                CERTIFICATE OF OCCUPANCY; LICENSES.  ALL CERTIFICATIONS,
PERMITS, LICENSES AND APPROVALS, INCLUDING, WITHOUT LIMITATION, CERTIFICATES OF
COMPLETION OR OCCUPANCY AND ANY APPLICABLE LIQUOR LICENSE (PROVIDED THAT THE
PERMANENT LIQUOR LICENSE MAY NOT HAVE BEEN ISSUED AS OF THE DATE HEREOF)
REQUIRED FOR THE LEGAL USE, OCCUPANCY AND OPERATION OF SUCH ELIGIBLE PROPERTY AS
OF THE DATE HEREOF, HAVE BEEN OBTAINED AND ARE VALID AND IN FULL FORCE AND
EFFECT EXCEPT WHEN THE FAILURE TO OBTAIN THE SAME OR FOR THE SAME TO BE VALID
AND IN FULL FORCE AND EFFECT COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  BORROWERS SHALL KEEP AND MAINTAIN OR CAUSE TO BE KEPT AND
MAINTAINED ALL LICENSES NECESSARY FOR THE OPERATION OF SUCH ELIGIBLE PROPERTY
FOR THE PURPOSE INTENDED HEREIN, EXCEPT TO THE EXTENT



-33-


 


so to keep and maintain the same, or cause the same to be kept and maintained,
could not reasonably be expected to have a Material Adverse Effect.  The use
being made of such Eligible Property is in conformity with the certificate of
occupancy and any permits or licenses issued for such Eligible Property, except
to the extent that the failure to be so in conformity could not reasonably be
expected to have a Material Adverse Effect.


(H)                FLOOD ZONE.  NONE OF THE IMPROVEMENTS ON SUCH ELIGIBLE
PROPERTY ARE LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT
AGENCY AS AN AREA HAVING SPECIAL FLOOD HAZARDS, OR, IF ANY PORTION OF THE
IMPROVEMENTS IS LOCATED WITHIN SUCH AREA, THE BORROWER OWNING SUCH ELIGIBLE
PROPERTY HAS OBTAINED (OR WILL OBTAIN PURSUANT TO SECTION 6.11(E) HEREOF) THE
INSURANCE PRESCRIBED IN SCHEDULE 6.5.


(I)                  PHYSICAL CONDITION.  TO THE LOAN PARTIES’ KNOWLEDGE, SUCH
ELIGIBLE PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL BUILDINGS, IMPROVEMENTS,
PARKING FACILITIES, SIDEWALKS, STORM DRAINAGE SYSTEMS, ROOFS, PLUMBING SYSTEMS,
HVAC SYSTEMS, FIRE PROTECTION SYSTEMS, ELECTRICAL SYSTEMS, EQUIPMENT, ELEVATORS,
EXTERIOR SIDINGS AND DOORS, LANDSCAPING, IRRIGATION SYSTEMS AND ALL STRUCTURAL
COMPONENTS, IN EACH CASE TO THE EXTENT CONSTRUCTED AND COMPLETED, ARE IN GOOD
CONDITION, ORDER AND REPAIR IN ALL MATERIAL RESPECTS.  TO THE LOAN PARTIES’
KNOWLEDGE, THERE EXISTS NO STRUCTURAL OR OTHER MATERIAL DEFECTS OR DAMAGES IN
SUCH ELIGIBLE PROPERTY, AS A RESULT OF A CASUALTY OR OTHERWISE, AND WHETHER
LATENT OR OTHERWISE.  NO BORROWER HAS RECEIVED NOTICE FROM ANY INSURANCE COMPANY
OR BONDING COMPANY OF ANY DEFECTS OR INADEQUACIES IN SUCH ELIGIBLE PROPERTY, OR
ANY PART THEREOF, WHICH WOULD ADVERSELY AFFECT THE INSURABILITY OF THE SAME OR
CAUSE THE IMPOSITION OF EXTRAORDINARY PREMIUMS OR CHARGES THEREON OR OF ANY
TERMINATION OR THREATENED TERMINATION OF ANY POLICY OF INSURANCE OR BOND. 


(J)                  BOUNDARIES. (A) NONE OF THE IMPROVEMENTS WHICH WERE
INCLUDED IN DETERMINING THE APPRAISED VALUE OF SUCH ELIGIBLE PROPERTY LIE
OUTSIDE THE BOUNDARIES AND BUILDING RESTRICTION LINES OF SUCH ELIGIBLE PROPERTY
TO ANY MATERIAL EXTENT, AND (B) NO IMPROVEMENTS ON ADJOINING PROPERTIES ENCROACH
UPON SUCH ELIGIBLE PROPERTY AND NO EASEMENTS OR OTHER ENCUMBRANCES UPON SUCH
ELIGIBLE PROPERTY ENCROACH UPON ANY OF THE IMPROVEMENTS SO AS TO MATERIALLY
AFFECT THE VALUE OR MARKETABILITY OF ELIGIBLE PROPERTY.


(K)                ILLEGAL ACTIVITY.  NO PORTION OF SUCH ELIGIBLE PROPERTY HAS
BEEN OR WILL BE PURCHASED WITH PROCEEDS OF ANY ILLEGAL ACTIVITY, AND NO PART OF
THE PROCEEDS OF THE TERM LOAN WILL BE USED IN CONNECTION WITH ANY ILLEGAL
ACTIVITY.


(L)                  CONSTRUCTION EXPENSES.  TO THE LOAN PARTIES’ KNOWLEDGE, ALL
COSTS AND EXPENSES OF ANY AND ALL LABOR, MATERIALS, SUPPLIES AND EQUIPMENT USED
IN THE CONSTRUCTION OR REPAIR OF IMPROVEMENTS ON EACH ELIGIBLE PROPERTY HAVE
BEEN PAID IN FULL.  TO THE LOAN PARTIES’ KNOWLEDGE, NO LIENS FOR PAYMENT FOR
WORK, LABOR OR MATERIALS AFFECTING SUCH ELIGIBLE PROPERTY HAVE BEEN FILED.


(M)              PERMITTED ENCUMBRANCES.  NO LIENS ON SUCH ELIGIBLE PROPERTY,
NOT PROHIBITED HEREUNDER, INDIVIDUALLY OR IN THE AGGREGATE, MATERIALLY AND
ADVERSELY AFFECTS THE VALUE OF SUCH ELIGIBLE PROPERTY, OR IMPAIRS THE INTENDED
USE OR THE OPERATION OF SUCH ELIGIBLE PROPERTY.


4.22           OFAC

.  No Loan Party or Affiliate of any Loan Party, (i) is currently the subject of
any Sanctions, (ii) is located, organized or residing in any Designated
Jurisdiction, or (iii) is or has been (within the previous five years) engaged
in any transaction with any Person who is now or was then the subject of
Sanctions or who is located, organized or residing in any Designated
Jurisdiction.  The Term Loan and the proceeds from the Term Loan, have not been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any




-34-


 


Designated Jurisdiction or who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including the Lender) of
Sanctions.


SECTION 5.          CONDITIONS PRECEDENT


5.1               CONDITIONS TO TERM LOAN

.  The agreement of the Lender to enter into this Agreement amending and
restating the Existing Loan Agreement, to continue outstanding the Existing Term
Loan and to make the Additional Term Loan, as set forth in Section 2.1(a) and
2.2(a) hereof, is subject to the satisfaction, immediately prior to or
concurrently with such amendment and restatement, the continuing of the Existing
Term Loan and the making of the Additional Term Loan on the Closing Date, of the
following conditions precedent:


(A)                LOAN DOCUMENTS.  THE LENDER SHALL HAVE RECEIVED:

(I)                  THIS AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF EACH BORROWER AND THE GUARANTOR, WITH A COUNTERPART FOR THE LENDER;

(II)               FOR THE ACCOUNT OF THE LENDER, IF REQUESTED, A NOTE OF THE
BORROWERS CONFORMING TO THE REQUIREMENTS HEREOF AND EXECUTED BY A DULY
AUTHORIZED OFFICER OF THE BORROWERS;

(III)             [RESERVED];

(IV)              THE GUARANTEE REAFFIRMATION AGREEMENT AND AMENDMENT, EXECUTED
AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE GUARANTOR, WITH A COUNTERPART
OR A CONFORMED COPY FOR THE LENDER;

(V)                THE SECURITY AGREEMENT REAFFIRMATION AGREEMENT AND AMENDMENT,
EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH BORROWER, THE
GUARANTOR AND EACH MARKETING GRANTOR, WITH A COUNTERPART OR CONFORMED COPY FOR
THE LENDER;

(VI)              [RESERVED];

(VII)            [RESERVED];

(VIII)          [RESERVED];

(IX)              [RESERVED];

(X)                [RESERVED];

(XI)              THE ENVIRONMENTAL INDEMNITY REAFFIRMATION AGREEMENT, EXECUTED
AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH BORROWER AND THE GUARANTOR,
WITH A COUNTERPART OR CONFORMED COPY FOR THE LENDER; AND

(XII)            THE ACCOUNT AND PAYMENT INSTRUCTIONS CERTIFICATE, DULY EXECUTED
AND DELIVERED BY A RESPONSIBLE OFFICER OF EACH OF THE BORROWERS AND THE
GUARANTOR.


(B)                RELATED AGREEMENTS.  THE LENDER SHALL HAVE RECEIVED, TRUE AND
CORRECT COPIES, CERTIFIED AS TO AUTHENTICITY BY THE BORROWERS, OF THE GOVERNING
DOCUMENTS OF EACH LOAN PARTY (REQUESTED BY THE LENDER) AND SUCH OTHER DOCUMENTS
OR INSTRUMENTS AS MAY BE REASONABLY REQUESTED BY THE LENDER.




-35-


 



(C)                [RESERVED].


(D)                SECRETARY’S CERTIFICATES.  THE LENDER SHALL HAVE RECEIVED,
WITH A COUNTERPART FOR THE LENDER, A CERTIFICATE OF EACH LOAN PARTY (REQUESTED
BY THE LENDER), DATED THE CLOSING DATE, SUBSTANTIALLY IN THE FORM OF EXHIBIT E,
WITH APPROPRIATE INSERTIONS AND ATTACHMENTS, SATISFACTORY IN FORM AND SUBSTANCE
TO THE LENDER, EXECUTED BY THE TREASURER AND THE SECRETARY OF SUCH LOAN PARTY.


(E)                PROCEEDINGS OF THE LOAN PARTIES.  THE LENDER SHALL HAVE
RECEIVED, WITH A COUNTERPART FOR THE LENDER, A COPY OF THE RESOLUTIONS, IN FORM
AND SUBSTANCE SATISFACTORY TO THE LENDER, OF THE BOARD OF DIRECTORS OF EACH LOAN
PARTY (REQUESTED BY THE LENDER) AUTHORIZING (I) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY, (II) THE BORROWINGS CONTEMPLATED HEREUNDER AND (III) THE GRANTING BY IT
OF THE LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS, CERTIFIED BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF SUCH LOAN PARTY AS OF THE CLOSING DATE,
WHICH CERTIFICATION SHALL BE INCLUDED IN THE CERTIFICATE DELIVERED IN RESPECT OF
SUCH LOAN PARTY PURSUANT TO SECTION 5.1(D), SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE LENDER AND SHALL STATE THAT THE RESOLUTIONS THEREBY
CERTIFIED HAVE NOT BEEN AMENDED, MODIFIED, REVOKED OR RESCINDED.


(F)                 INCUMBENCY CERTIFICATES.  THE LENDER SHALL HAVE RECEIVED,
WITH A COUNTERPART FOR THE LENDER, A CERTIFICATE OF EACH LOAN PARTY (REQUESTED
BY THE LENDER), DATED THE CLOSING DATE, AS TO THE INCUMBENCY AND SIGNATURE OF
THE OFFICERS OF SUCH LOAN PARTY EXECUTING ANY LOAN DOCUMENT, WHICH CERTIFICATE
SHALL BE INCLUDED IN THE CERTIFICATE DELIVERED IN RESPECT OF SUCH LOAN PARTY
PURSUANT TO SECTION 5.1(D), SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE
LENDER, AND SHALL BE EXECUTED BY THE PRESIDENT OR ANY VICE PRESIDENT AND THE
SECRETARY OR ANY ASSISTANT SECRETARY OF SUCH LOAN PARTY.


(G)                GOVERNING DOCUMENTS.  THE LENDER SHALL HAVE RECEIVED, WITH A
COUNTERPART FOR THE LENDER, TRUE AND COMPLETE COPIES OF THE GOVERNING DOCUMENTS
OF EACH LOAN PARTY (REQUESTED BY THE LENDER), CERTIFIED AS OF THE CLOSING DATE
AS COMPLETE AND CORRECT COPIES THEREOF BY THE SECRETARY OR AN ASSISTANT
SECRETARY OF SUCH LOAN PARTY, WHICH CERTIFICATION SHALL BE INCLUDED IN THE
CERTIFICATE DELIVERED IN RESPECT OF SUCH LOAN PARTY PURSUANT TO SECTION 5.1(D)
AND SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER.


(H)                GOOD STANDING CERTIFICATES.  THE LENDER SHALL HAVE RECEIVED,
WITH A COPY FOR THE LENDER, CERTIFICATES DATED AS OF A RECENT DATE FROM THE
SECRETARY OF STATE OR OTHER APPROPRIATE AUTHORITY, EVIDENCING THE GOOD STANDING
OF EACH LOAN PARTY (REQUESTED BY THE LENDER) (I) IN THE JURISDICTION OF ITS
ORGANIZATION AND (II) IN EACH OTHER JURISDICTION WHERE ITS OWNERSHIP, LEASE OR
OPERATION OF PROPERTY OR THE CONDUCT OF ITS BUSINESS REQUIRES IT TO QUALIFY AS A
FOREIGN PERSON EXCEPT, AS TO THIS SUBCLAUSE (II), WHERE THE FAILURE TO SO
QUALIFY WOULD NOT HAVE A MATERIAL ADVERSE EFFECT; PROVIDED, HOWEVER, THAT THE
CERTIFICATES EVIDENCING THE GOOD STANDING OF THE LOAN PARTIES IDENTIFIED ON
SCHEDULE 6.11 MAY BE PROVIDED ON A POST-CLOSING BASIS, AS SET FORTH IN SECTION
6.11(F) HEREOF.


(I)                  CONSENTS, LICENSES AND APPROVALS.  THE LENDER SHALL HAVE
RECEIVED, WITH A COUNTERPART FOR THE LENDER, A CERTIFICATE OF A RESPONSIBLE
OFFICER OF THE BORROWERS (I) ATTACHING COPIES OF ALL CONSENTS, AUTHORIZATIONS
AND FILINGS REFERRED TO IN SECTION 4.4, AND (II) STATING THAT SUCH CONSENTS,
LICENSES AND FILINGS ARE IN FULL FORCE AND EFFECT, AND EACH SUCH CONSENT,
AUTHORIZATION AND FILING SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
LENDER.


(J)                  FEES AND COSTS.  THE LENDER SHALL HAVE RECEIVED PAYMENT OF
ALL (I) LEGAL COSTS RELATED TO THE FACILITY, (II) CLOSING COSTS RELATED TO THE
FACILITY AND (III) FLOOD INSURANCE SEARCH COSTS.


(K)                LEGAL OPINIONS.  THE LENDER SHALL HAVE RECEIVED, WITH A
COUNTERPART FOR THE LENDER, THE EXECUTED LEGAL OPINIONS OF KATTEN MUCHIN
ROSENMAN LLP, SPECIAL COUNSEL TO THE BORROWERS



-36-


 


and the other Loan Parties, substantially in the form of Exhibit G-1, and
Jennifer Settles, Esq., substantially in the form of Exhibit G-2.  Each such
legal opinion shall cover such other matters incident to the transactions
contemplated by this Agreement as the Lender may reasonably require.


(L)                  ACTIONS TO PERFECT LIENS.  THE LENDER SHALL HAVE RECEIVED
EVIDENCE IN FORM AND SUBSTANCE SATISFACTORY TO IT THAT ALL FILINGS, RECORDINGS,
REGISTRATIONS AND OTHER ACTIONS, INCLUDING, WITHOUT LIMITATION, THE FILING OF
DULY EXECUTED FINANCING STATEMENTS ON FORM UCC-1, NECESSARY OR, IN THE OPINION
OF THE LENDER, DESIRABLE TO PERFECT THE LIENS CREATED BY THE SECURITY DOCUMENTS
SHALL HAVE BEEN COMPLETED.


(M)              [RESERVED].


(N)                [RESERVED].


(O)                INSURANCE.  THE LENDER SHALL HAVE RECEIVED EVIDENCE IN FORM
AND SUBSTANCE SATISFACTORY TO IT THAT ALL OF THE REQUIREMENTS OF SECTION 6.5
HEREOF SHALL HAVE BEEN SATISFIED.


(P)                [RESERVED].


(Q)                ADDITIONAL CONDITIONS. 

(I)                  THE LENDER SHALL HAVE RECEIVED AN EVALUATION BY THE
GUARANTOR, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE LENDER, OF THE
REMAINING USEFUL LIFE OF THE ELIGIBLE PROPERTIES.

(II)               THE LENDER SHALL HAVE RECEIVED COPIES OF, OR ELECTRONIC
ACCESS TO, THE APPRAISALS UTILIZED FOR THE EXISTING LOAN DOCUMENTS (IF ANY) IN
RESPECT OF THE ELIGIBLE PROPERTIES AND ANY SUBSEQUENT APPRAISALS PERFORMED ON
THE ELIGIBLE PROPERTIES.

(III)             THE LENDER SHALL HAVE RECEIVED COPIES OF, OR ELECTRONIC ACCESS
TO, THE ENVIRONMENTAL REPORTS UTILIZED FOR THE EXISTING LOAN DOCUMENTS (IF ANY)
IN RESPECT OF THE ELIGIBLE PROPERTIES AND ANY SUBSEQUENT ENVIRONMENTAL REPORTS
OR ANALYSIS PERFORMED ON THE ELIGIBLE PROPERTIES.


(R)                 [RESERVED].


(S)                 [RESERVED].


(T)                  [RESERVED].


(U)                [RESERVED].


(V)                ADDITIONAL MATTERS.  ALL PARTNERSHIP, CORPORATE AND OTHER
PROCEEDINGS, AND ALL DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE LENDER, AND
THE LENDER SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS AND LEGAL OPINIONS IN
RESPECT OF ANY ASPECT OR CONSEQUENCE OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY AS IT SHALL REASONABLY REQUEST.


(W)              REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS
AND WARRANTIES MADE BY THE BORROWER AND THE OTHER LOAN PARTIES IN OR PURSUANT TO
THE LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS.




-37-


 



(X)                NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT  SHALL HAVE
OCCURRED AND BE CONTINUING OR WOULD OCCUR AFTER GIVING EFFECT TO THE CONTINUING
OF THE EXISTING TERM LOAN AND THE MAKING OF THE ADDITIONAL TERM LOAN.

The borrowing by the Borrowers of the Term Loans hereunder on the Closing Date
shall constitute a representation and warranty by the Borrowers as of the date
thereof that the conditions contained in this Section 5.1 have been satisfied.


SECTION 6.          AFFIRMATIVE COVENANTS

Each Borrower and the Guarantor hereby agrees that, so long as the Term Loan
Commitment remains in effect or any amount is owing to the Lender or the Lender
hereunder or under any other Loan Document, the Borrowers and the Guarantor
shall:


6.1               FINANCIAL STATEMENTS

.  Furnish to the Lender:


(A)                AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER
THE END OF EACH FISCAL YEAR OF AMERCO, A COPY OF THE AUDITED CONSOLIDATED
BALANCE SHEET OF AMERCO AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH
YEAR AND THE RELATED AUDITED CONSOLIDATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING
CONCERN” OR LIKE QUALIFICATION OR EXCEPTION, OR QUALIFICATION ARISING OUT OF THE
SCOPE OF THE AUDIT, BY BDO USA LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING; AND


(B)                AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 90 DAYS
AFTER THE END OF EACH FISCAL YEAR OF EACH OF AMERCO, THE UNAUDITED CONSOLIDATING
BALANCE SHEET OF AMERCO AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH
YEAR AND THE RELATED UNAUDITED CONSOLIDATING STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS OF AMERCO AND ITS CONSOLIDATED SUBSIDIARIES
FOR SUCH YEAR, CERTIFIED BY A RESPONSIBLE OFFICER OF AMERCO AS BEING FAIRLY
STATED IN ALL MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR‑END AUDIT ADJUSTMENTS);


(C)                AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 60 DAYS
AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR
OF AMERCO, THE UNAUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF AMERCO
AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED
UNAUDITED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF OPERATIONS, STOCKHOLDERS’
EQUITY AND CASH FLOWS OF EACH OF AMERCO AND ITS CONSOLIDATED SUBSIDIARIES FOR
SUCH QUARTER AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER,
CERTIFIED BY A RESPONSIBLE OFFICER OF AMERCO AS BEING FAIRLY STATED IN ALL
MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR‑END AUDIT ADJUSTMENTS);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and for the absence of footnotes on interim financial
statements).


6.2               CERTIFICATES; OTHER INFORMATION

.  Furnish to the Lender:


(A)                CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.1(A), (B) AND (C), A CERTIFICATE OF A RESPONSIBLE
OFFICER OF SUCH LOAN PARTY (I) STATING THAT, TO THE BEST OF SUCH OFFICER’S
KNOWLEDGE, SUCH LOAN PARTY DURING SUCH PERIOD HAS OBSERVED OR PERFORMED ALL OF
ITS COVENANTS AND OTHER AGREEMENTS, AND SATISFIED EVERY CONDITION, CONTAINED IN
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO BE OBSERVED, PERFORMED OR
SATISFIED BY IT, AND THAT SUCH OFFICER HAS OBTAINED NO



-38-


 


knowledge of any Default or Event of Default except as specified in such
certificate and (ii) showing a calculation of the Debt Service Coverage Ratio
for the quarter then ended;


(B)                TO THE EXTENT NOT ALREADY DELIVERED PURSUANT TO SECTION
6.2(A), NOT LATER THAN FORTY-FIVE DAYS FOLLOWING THE LAST DAY OF EACH MONTH, A
SCHEDULE, SUBSTANTIALLY IN THE FORM OF EXHIBIT H-2 OR OTHER FORM APPROVED BY THE
LENDER, SHOWING (WITH REASONABLE DETAIL AS TO THE CALCULATION THEREOF, AND IN
ANY EVENT INCLUDING A RECONCILIATION OF THE REVENUE FROM ELIGIBLE PROPERTIES
DURING SUCH MONTH WITH THE AMOUNT OF FUNDS DEPOSITED TO THE COLLECTION ACCOUNT
DURING SUCH MONTH) (I) THE NOI OF EACH ELIGIBLE PROPERTY AND (II) THE COMBINED
NOI, IN EACH CASE, FOR THE PERIOD OF TWELVE CONSECUTIVE MONTHS ENDED ON SUCH
DAY, CERTIFIED AS COMPLETE AND CORRECT BY A RESPONSIBLE OFFICER OF EACH LOAN
PARTY;


(C)                CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.1(A), (B) AND (C), CASH-FLOW ACCOUNTING REPORTS FOR
THE ELIGIBLE PROPERTIES AND THE REVENUES DERIVED THEREFROM IN SUCH FORMAT AS IS
REASONABLY APPROVED BY THE LENDER, EACH SUCH REPORT TO BE CERTIFIED AS COMPLETE
AND CORRECT BY A RESPONSIBLE OFFICER OF THE APPLICABLE LOAN PARTY;


(D)                [RESERVED];


(E)                AT ANY TIME PRIOR TO THE APPLICABLE CMBS RELEASE DATE, ON OR
PRIOR TO THE FORTY-FIFTH DAY OF EACH MONTH, EITHER A CMBS PROPERTIES EXCESS CASH
FLOW REPORT FOR THE SECOND PRECEDING MONTH PRIOR TO SUCH DAY, OR ONLINE ACCESS
TO SUCH INFORMATION RELATED TO THE CMBS PROPERTIES EXCESS CASH FLOW AND THE BANK
ACCOUNTS RELATED THERETO AS SHALL BE REASONABLY SATISFACTORY TO THE LENDER; AND


(F)                 NOT LATER THAN FORTY-FIVE DAYS FOLLOWING THE LAST DAY OF
EACH FISCAL QUARTER OF EACH FISCAL YEAR OF THE LOAN PARTIES, A CALCULATION,
SUBSTANTIALLY IN THE FORM OF EXHIBIT H-3 OR OTHER FORM APPROVED BY THE LENDER 
IN REASONABLE DETAIL OF THE DEBT SERVICE COVERAGE RATIO FOR SUCH MOST RECENTLY
ENDED FISCAL QUARTER.


6.3               PAYMENT OF OBLIGATIONS

.  Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its obligations of whatever nature,
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Loan Parties.


6.4               CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE

.  Continue to engage in business of the same general type as now conducted by
it and preserve, renew and keep in full force and effect its corporate existence
and take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business except as otherwise
permitted pursuant to Section 7.2; comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, in the aggregate, be reasonably expected to have a Material Adverse Effect.


6.5               MAINTENANCE OF PROPERTY; INSURANCE

.  (a)  Keep all property useful and necessary in its business in good working
order and condition; maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies engaged in the same or a similar business; and furnish to the Lender,
upon written request, full information as to the insurance carried.


(B)                IN ADDITION TO THE REQUIREMENTS SPECIFIED IN SECTION 6.5(A),
THE BORROWERS SHALL MAINTAIN, OR CAUSE TO BE MAINTAINED, INSURANCE WITH RESPECT
TO THE ELIGIBLE PROPERTIES AS DESCRIBED ON SCHEDULE 6.5.




-39-


 



6.6               INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS

.  Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities; and permit
representatives of the Lender to visit and inspect any of its properties and
examine and make abstracts from any of its books and records at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Loan Parties
with officers and employees of the applicable Loan Parties and with their
independent certified public accountants.


6.7               NOTICES

.  Promptly give notice to the Lender and the Lender of:


(A)                THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT (SPECIFYING
WHETHER THE SAME CONSTITUTES A RAPID AMORTIZATION EVENT), OR ANY COLLECTION
SUB-ACCOUNT FAILURE;


(B)                ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL
OBLIGATION OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR (II) LITIGATION,
INVESTIGATION OR PROCEEDING WHICH MAY EXIST AT ANY TIME BETWEEN ANY LOAN PARTY
AND ANY GOVERNMENTAL AUTHORITY, WHICH IN EITHER CASE COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(C)                (I) ANY LITIGATION OR PROCEEDING AFFECTING ANY LOAN PARTY IN
WHICH THE AMOUNT INVOLVED IS $5,000,000 OR MORE AND NOT COVERED BY INSURANCE OR
IN WHICH INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT, OR (II) ANY LITIGATION,
INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY THAT IS PENDING OR, TO THE KNOWLEDGE OF ANY LOAN PARTY, THREATENED BY
OR AGAINST ANY LOAN PARTY OR AGAINST ANY OF ITS OR THEIR RESPECTIVE PROPERTIES
OR REVENUES (X) WITH RESPECT TO ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR (Y) WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(D)                OF THE OCCURRENCE OF ANY TRANSACTION OR OCCURRENCE REFERRED
TO IN SECTION 2.4(B)(II);


(E)                THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT
WITHIN 30 DAYS AFTER ANY LOAN PARTY KNOWS OR HAS REASON TO KNOW THEREOF: 
(I) THE OCCURRENCE OR EXPECTED OCCURRENCE OF ANY REPORTABLE EVENT WITH RESPECT
TO ANY PLAN, A FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A PLAN, THE CREATION
OF ANY LIEN IN FAVOR OF THE PBGC OR A PLAN OR ANY WITHDRAWAL FROM, OR THE
TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY MULTIEMPLOYER PLAN OR (II) THE
INSTITUTION OF PROCEEDINGS OR THE TAKING OF ANY OTHER ACTION BY THE PBGC OR THE
BORROWER OR ANY COMMONLY CONTROLLED ENTITY OR ANY MULTIEMPLOYER PLAN WITH
RESPECT TO THE WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR INSOLVENCY
OF, ANY PLAN; AND


(F)                 ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS, OPERATIONS,
PROPERTY OR CONDITION (FINANCIAL OR OTHERWISE) OF THE LOAN PARTIES OR THE
ELIGIBLE PROPERTIES TAKEN AS A WHOLE. 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.


6.8               ENVIRONMENTAL LAWS

. 


(A)                THE BORROWERS AND THE GUARANTOR SHALL, AND SHALL CAUSE ALL
PROPERTY, MANAGERS, AGENTS, EMPLOYEES AND TENANTS TO:  (I) COMPLY WITH ALL
APPLICABLE ENVIRONMENTAL LAWS APPLICABLE TO THE ELIGIBLE PROPERTIES, AND OBTAIN
AND COMPLY WITH ENVIRONMENTAL PERMITS REQUIRED UNDER ENVIRONMENTAL



-40-


 


Law, (ii) keep or cause the Eligible Properties, to be kept free from Hazardous
Substances (except those substances used by the Borrowers or Tenants in the
ordinary course of their business), in compliance in compliance with, and not
likely to give rise to liability under Environmental Laws, (iii) not install or
use, or permit the installation or use of, any underground receptacles
containing Hazardous Substances on the Eligible Properties, (iv) expressly
prohibit the use, generation, handling, storage, production, release, processing
and disposal of Hazardous Substances by all future Tenants (except those
substances used by such Tenants in the ordinary course of their business, in
compliance with, and not likely to give rise to liability under, Environmental
Laws) and use all reasonable efforts to prevent existing Tenants and other
permitted occupants of the Eligible Properties, from taking any such actions,
(v) in any event, not install on the Eligible Properties, or permit to be
installed on the Eligible Properties PCBs, urea formaldehyde insulation,
asbestos or any substance containing asbestos or any material containing lead
based paint, (vi) prohibit the disposal and/or release of any Hazardous
Substances on, at, beneath, or near the Eligible Properties; (vii) keep all
Eligible Properties free from all Liens under Environmental laws, unless being
challenged in good faith with appropriate proceedings and in accordance with
Section 6.8(e) hereof; (viii) maintain appropriate reserves or a bond with
respect to liabilities under or non compliance with Environmental Laws, in the
amounts specified in Schedule A hereto; (ix) satisfy all financial assurance
requirements under Environmental Laws; and (x) use best efforts to obtain funds
or reimbursement from State or Local underground storage tank funds, to the
extent applicable or available.


(B)                THE BORROWERS AND THE GUARANTOR PROMPTLY SHALL NOTIFY LENDER
IN WRITING SHOULD ANY OF THE BORROWERS OR THE GUARANTOR BECOME AWARE OF (I) ANY
RELEASE OF HAZARDOUS SUBSTANCES, OR OTHER ACTUAL OR POTENTIAL ENVIRONMENTAL
PROBLEM OR LIABILITY, WITH RESPECT TO OR AFFECTING THE ELIGIBLE PROPERTIES, (II)
ANY LIEN, NOTICE OF LIEN, THREATENED LIEN, ACTION OR NOTICE OF VIOLATION OR
POTENTIAL LIABILITY AFFECTING THE ELIGIBLE PROPERTIES, OR ANY BORROWER ARISING
UNDER ANY ENVIRONMENTAL LAW, (III) THE INSTITUTION OF ANY INVESTIGATION, INQUIRY
OR PROCEEDING CONCERNING ANY BORROWER OR THE ELIGIBLE PROPERTIES, PURSUANT TO
ANY ENVIRONMENTAL LAW OR OTHERWISE RELATING TO HAZARDOUS SUBSTANCES, OR (IV) THE
DISCOVERY OF ANY OCCURRENCE, CONDITION OR STATE OF FACTS WHICH WOULD RENDER ANY
REPRESENTATION OR WARRANTY CONTAINED IN SECTION 4.20 OF THIS AGREEMENT INCORRECT
IN ANY RESPECT IF MADE AT THE TIME OF SUCH DISCOVERY.  THE BORROWERS AND THE
GUARANTOR SHALL PROMPTLY TRANSMIT TO LENDER COPIES OF ANY AND ALL CITATIONS,
ORDERS, NOTICES OR, UPON WRITTEN REQUEST OF LENDER, OTHER COMMUNICATIONS
RELATING TO ANY OF THE FOREGOING PROVISIONS OF THIS PARAGRAPH.


(C)                REGARDLESS OF THE SOURCE OF CONTAMINATION, THE BORROWERS AND
THE GUARANTOR SHALL, AT THEIR OWN EXPENSE, PROMPTLY TAKE OR CAUSE TO BE TAKEN
ALL ACTIONS NECESSARY OR ADVISABLE FOR THE CLEAN-UP OF THE ELIGIBLE PROPERTIES,
AND OTHER PROPERTY, AFFECTED BY CONTAMINATION IN, ON, UNDER OR AT THE ELIGIBLE
PROPERTIES, INCLUDING, WITHOUT LIMITATION, ALL INVESTIGATIVE, MONITORING,
REMOVAL, CONTAINMENT AND REMEDIAL ACTIONS IN ACCORDANCE WITH THE ALL APPLICABLE
ENVIRONMENTAL LAWS (AND IN ALL EVENTS IN A MANNER SATISFACTORY TO THE APPLICABLE
GOVERNMENTAL AUTHORITY AND LENDER).  THE BORROWERS AND THE GUARANTOR SHALL
FURTHER PAY OR CAUSE TO BE PAID, AT NO EXPENSE TO THE LENDER, ALL CLEAN-UP,
ADMINISTRATIVE AND ENFORCEMENT COSTS OF APPLICABLE GOVERNMENTAL AGENCIES WHICH
MAY BE ASSERTED AGAINST THE ELIGIBLE PROPERTIES.  IN THE EVENT THE BORROWERS AND
THE GUARANTOR FAIL TO DO SO, OR FOLLOWING AN EVENT OF DEFAULT, LENDER MAY, AT
ITS SOLE ELECTION, CAUSE THE ELIGIBLE PROPERTIES, OR OTHER AFFECTED PROPERTY, TO
BE LIVED FROM ANY HAZARDOUS SUBSTANCES OR OTHERWISE BROUGHT INTO COMPLIANCE WITH
ENVIRONMENTAL LAWS AND ANY COST INCURRED IN CONNECTION THEREWITH SHALL BE FOR
THE ACCOUNT OF THE BORROWERS UNDER SECTION 9.5.  EACH BORROWER HEREBY GRANTS TO
LEADER ACCESS TO THE ELIGIBLE PROPERTIES, AND AN IRREVOCABLE LICENSE TO REMOVE
ANY ITEMS DETERMINED BY LENDER TO BE HAZARDOUS SUBSTANCES AND TO DO ALL THINGS
LENDER SHALL DEEM NECESSARY TO BRING THE ELIGIBLE PROPERTIES, INTO COMPLIANCE
WITH ENVIRONMENTAL LAWS.  HOWEVER, LENDER SHALL HAVE NO OBLIGATION TO INSPECT OR
CLEAN UP ANY HAZARDOUS SUBSTANCES.  LENDER SHALL NOT BE DEEMED A GENERATOR OF
ANY HAZARDOUS SUBSTANCES REMOVED FROM THE ELIGIBLE PROPERTIES.




-41-


 



(D)                UPON THE REQUEST OF LENDER, AT ANY TIME (I) AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR
(II) LENDER HAS REASONABLE GROUNDS TO BELIEVE THAT (X) HAZARDOUS SUBSTANCES ARE
OR HAVE BEEN RELEASED, STORED OR DISPOSED OF ON OR AROUND THE ELIGIBLE
PROPERTIES, IN VIOLATION OF ENVIRONMENTAL LAWS OR (Y) THE ELIGIBLE PROPERTIES,
MAY BE IN VIOLATION OF ENVIRONMENTAL LAWS, THE BORROWERS AND THE GUARANTOR SHALL
CAUSE AN INVESTIGATION OR AUDIT OF THE ELIGIBLE PROPERTIES, TO BE UNDERTAKEN BY
A HYDROGEOLOGIST OR ENVIRONMENTAL ENGINEER OR OTHER APPROPRIATE CONSULTANT
APPROVED BY LENDER TO DETERMINE WHETHER ANY HAZARDOUS SUBSTANCES ARE LOCATED ON,
AT, BENEATH, OR NEAR THE ELIGIBLE PROPERTIES, AND/OR WHETHER THE ELIGIBLE
PROPERTIES, ARE IN COMPLIANCE WITH ENVIRONMENTAL LAWS.  THE SCOPE OF ANY
INVESTIGATION OR AUDIT SHALL BE APPROVED BY LENDER.  IF THE BORROWERS AND THE
GUARANTOR FAIL TO PROVIDE REPORTS OF SUCH INVESTIGATION OR AUDIT WITHIN THIRTY
(30) DAYS AFTER SUCH REQUEST, LENDER MAY, BUT SHALL HAVE TO OBLIGATION TO, ORDER
THE SAME.  BORROWERS HEREBY GRANTS TO LENDER AND LENDER’S CONTRACTORS ACCESS TO
THE ELIGIBLE PROPERTIES, AND AN IRREVOCABLE LICENSE TO UNDERTAKE SUCH
INVESTIGATION OR AUDIT.  ALL COSTS OF ANY SUCH INVESTIGATION OR AUDIT SHALL BE
FOR THE ACCOUNT OF THE BORROWERS AND THE GUARANTOR IN ACCORDANCE WITH THE TERMS
OF SECTION 9.5 HEREOF.


(E)                IN THE EVENT THAT A LIEN IS FILED AGAINST ANY ELIGIBLE
PROPERTY, PURSUANT TO ANY ENVIRONMENTAL LAW, THE BORROWERS AND THE GUARANTOR
SHALL, WITHIN THIRTY (30) DAYS FROM THE DATE THAT ANY BORROWER RECEIVES NOTICE
OF SUCH LIEN (BUT IN ANY EVENT TEN (10) DAYS PRIOR TO THE DATE OF ANY
CONTEMPLATED SALE PURSUANT TO SUCH LIEN), (I) PAY THE CLAIM AND REMOVE THE LIEN
FROM THE ELIGIBLE PROPERTIES; (II) FURNISH (A) A BOND SATISFACTORY TO LENDER IN
THE AMOUNT OF THE CLAIM OUT OF WHICH THE LIEN ARISES, (B) A CASH DEPOSIT IN THE
AMOUNT OF THE CLAIM OUT OF WHICH THE LIEN ARISES, (C) OTHER SECURITY REASONABLY
SATISFACTORY TO LENDER IN AN AMOUNT SUFFICIENT TO DISCHARGE THE CLAIM OUT OF
WHICH THE LIEN ARISES, OR (D) SECURITY IN A FORM AND AMOUNT SATISFACTORY TO THE
APPLICABLE GOVERNMENTAL AUTHORITY PURSUANT TO A VALID CONSENT OR OTHER ORDER,
AND THE BORROWERS AND THE GUARANTOR SHALL PROMPTLY ARRANGE FOR THE REMOVAL OF
THE LIEN; OR (III) IN THE EVENT THE BORROWERS AND THE GUARANTOR ELECT TO CONTEST
SUCH LIEN, PROVIDE LENDER WITH ANY OF THE FORMS OF SECURITY IDENTIFIED IN
SECTION 6.8(E)(II) ABOVE PENDING RESOLUTION OF THE CONTEST.  NOTWITHSTANDING THE
FOREGOING, BORROWERS AND THE GUARANTOR SHALL PREVENT A SALE PURSUANT TO ANY
LIEN.


(F)                 IN THE EVENT THAT THE BORROWERS PROPOSE TO SUBSTITUTE A
PROPERTY FOR AN ELIGIBLE PROPERTY PURSUANT TO SECTION 2.5, THE BORROWERS SHALL,
AT THE BORROWERS’ EXPENSE, CAUSE AN ENVIRONMENTAL DATABASE SEARCH TO BE
PERFORMED BY A PERSON REASONABLY SATISFACTORY TO THE LENDER, AND, IF SUCH
ENVIRONMENTAL DATABASE SEARCH DISCLOSES ANY CONDITION THAT IN THE LENDER’S
REASONABLE JUDGMENT WARRANTS SUCH REPORT, CAUSE TO BE PREPARED, BY A PERSON
REASONABLY SATISFACTORY TO THE LENDER, A PHASE I OR PHASE II ENVIRONMENTAL
REPORT WITH RESPECT TO SUCH PROPERTY.


6.9               CMBS MATURITY AND REFINANCING. 


(A)                IN THE EVENT THAT THE INDEBTEDNESS UNDER THE MERRILL LYNCH
CMBS DOCUMENTS OR THE MORGAN STANLEY CMBS DOCUMENTS IS TO MATURE BEFORE THE
APPLICABLE CMBS RELEASE DATE, AT A TIME WHEN THE TERM LOAN REMAINS OUTSTANDING
AND UNPAID, THE BORROWERS SHALL EITHER:

(I)                  IF THE CMBS PROPERTIES SUBJECT TO SUCH CMBS DOCUMENTS ARE
TO BE SUBJECT TO A NEW FINANCING AFTER THE MATURITY OF SUCH INDEBTEDNESS, CAUSE
SUCH NEW FINANCING TO BE A PERMITTED CMBS REFINANCING; AND

(II)               IF SUCH CMBS PROPERTIES SUBJECT TO SUCH CMBS DOCUMENTS ARE
NOT TO BE SUBJECT TO A NEW FINANCING AFTER THE MATURITY OF SUCH INDEBTEDNESS, OR
IF THEY OTHERWISE CEASE TO BE ENCUMBERED BY SUCH CMBS DOCUMENTS (ANY SUCH POOL
OF CMBS PROPERTIES, “UNENCUMBERED CMBS PROPERTIES”), (A) ENTER INTO SUCH
SUPPLEMENTS TO OR AMENDMENTS OF THE SECURITY DOCUMENTS, AND ENTER INTO SUCH
ADDITIONAL SECURITY DOCUMENTS (COLLECTIVELY, THE “UNENCUMBERED



-42-


 


CMBS Properties Security Documents”), as shall be reasonably requested by the
Lender to create and perfect a first-priority Lien on property constituting not
less than the Applicable Unencumbered CMBS Properties Percentage of the NOI of
such Unencumbered CMBS Properties (such portion of such NOI, “Unencumbered CMBS
Properties Excess Cash Flow”), (B) cause such Unencumbered CMBS Properties
Excess Cash Flow to be directed to the Collection Account in the same manner as
provided in Section 6.10 for CMBS Properties Excess Cash Flow, and (C) enter
into arrangements whereby the Lender or a third-party servicer satisfactory to
the Lender shall service the collection and remittance of such Unencumbered CMBS
Properties Excess Cash Flow, pursuant to servicing documents reasonably
satisfactory to the Lender;

in each case not later than the date of the maturity of such Indebtedness under
such CMBS Documents (the maturity date of the Indebtedness under any CMBS
Documents or Permitted CMBS Refinancing Documents being referred to as the “CMBS
Maturity Date” thereof).


(B)                PRIOR TO THE APPLICABLE CMBS RELEASE DATE, THE BORROWERS MAY
NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER:

(I)                  WITH RESPECT TO ANY CMBS PROPERTIES SUBJECT TO ANY CMBS
DOCUMENTS OR PERMITTED CMBS REFINANCING DOCUMENTS, RELEASE ANY SUCH CMBS
PROPERTIES FROM SUCH CMBS DOCUMENTS OR PERMITTED CMBS REFINANCING DOCUMENTS, OR

(II)               WITH RESPECT TO ANY UNENCUMBERED CMBS PROPERTIES, SUBSTITUTE
ANY PROPERTY FOR ANY CMBS PROPERTY.


(C)                AT ANY TIME PRIOR TO THE APPLICABLE CMBS RELEASE DATE, UPON
THE CONSUMMATION OF ANY PERMITTED CMBS REFINANCING, OR A POOL OF CMBS PROPERTIES
BECOMING UNENCUMBERED CMBS PROPERTIES, ALL OF THE PROVISIONS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS APPLICABLE TO THE TRANSACTIONS UNDER THE CMBS
DOCUMENTS AND TO THE CMBS PROPERTIES EXCESS CASH FLOW (INCLUDING, WITHOUT
LIMITATION, SECTIONS 6.10 AND 7.3 OF THIS AGREEMENT AND SECTIONS 3, 4(D) AND
5(F) AND (J) OF THE SECURITY AGREEMENT) SHALL APPLY TO SUCH PERMITTED CMBS
REFINANCING OR UNENCUMBERED CMBS PROPERTIES, THE PERMITTED CMBS REFINANCING
DOCUMENTS OR UNENCUMBERED CMBS PROPERTIES SECURITY DOCUMENTS THEREFOR, AND THE
PERMITTED CMBS EXCESS CASH FLOW AND UNENCUMBERED CMBS EXCESS CASH FLOW RELATED
THERETO, MUTATIS MUTANDIS.


(D)                CMBS RELEASE. 

(I)                  IF ON THE MERRILL LYNCH CMBS RELEASE DATE NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE LENDER SHALL EXECUTE
AND DELIVER SUCH INSTRUMENTS AND DOCUMENTS, REASONABLY SATISFACTORY TO THE
LENDER, AND TAKE SUCH OTHER ACTIONS REASONABLY REQUESTED BY THE BORROWERS, IN
EACH CASE AT THE SOLE COST OF THE BORROWERS, IN ORDER TO (A) RELEASE ITS LIEN ON
THE CMBS PROPERTIES EXCESS CASH FLOW WITH RESPECT TO THE CMBS PROPERTIES
FINANCED UNDER THE MERRILL LYNCH CMBS DOCUMENTS, (B) TERMINATE THE MERRILL LYNCH
CMBS DIRECTION LETTER AND NOTIFY THE MERRILL LYNCH CMBS ACCOUNT BANK OF SUCH
TERMINATION AND (C) RELEASE ITS LIEN ON ANY UNENCUMBERED CMBS PROPERTIES OR
UNENCUMBERED CMBS PROPERTIES EXCESS CASH FLOW RESULTING FROM THE APPLICATION OF
SECTION 6.9(A)(II) HEREOF WITH RESPECT TO ANY CMBS PROPERTIES FINANCED UNDER THE
MERRILL LYNCH CMBS DOCUMENTS.

(II)               IF ON THE MORGAN STANLEY CMBS RELEASE DATE NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE LENDER SHALL EXECUTE
AND DELIVER SUCH INSTRUMENTS AND DOCUMENTS, REASONABLY SATISFACTORY TO THE
LENDER, AND TAKE SUCH OTHER ACTIONS REASONABLY



-43-


 


requested by the Borrowers, in each case at the sole cost of the Borrowers, in
order to (A) release its Lien on the CMBS Properties Excess Cash Flow with
respect to the CMBS Properties financed under the Morgan Stanley CMBS Documents,
(B) terminate the Morgan Stanley CMBS Direction Letter and notify the Morgan
Stanley CMBS Account Bank of such termination and (C) release its Lien on any
Unencumbered CMBS Properties or Unencumbered CMBS Properties Excess Cash Flow
resulting from the application of Section 6.9(a)(ii) hereof with respect to any
CMBS Properties financed under the Morgan Stanley  CMBS Documents.


6.10           BANK ACCOUNTS.


(A)                THE GUARANTOR SHALL HAVE ESTABLISHED AND SHALL MAINTAIN THE
COLLECTION ACCOUNT AND THE CONCENTRATION ACCOUNT. THE BORROWERS AND THE
GUARANTOR HAVE ESTABLISHED THE LOCAL ACCOUNTS IDENTIFIED BY THE BORROWERS TO THE
LENDER IN WRITING.  THE LOAN PARTIES SHALL NOT CHANGE THE CONCENTRATION ACCOUNT
OR OPEN ANY NEW BANK ACCOUNT INTO WHICH ANY REVENUES OF THE LOAN PARTIES RELATED
TO THE ELIGIBLE PROPERTIES MAY BE DEPOSITED WITHOUT THE PRIOR WRITTEN CONSENT OF
THE LENDER, EXCEPT THAT THE LOAN PARTIES MAY FROM TIME TO TIME OPEN NEW LOCAL
ACCOUNTS AND CLOSE EXISTING LOCAL ACCOUNTS WITHOUT THE CONSENT OF, OR NOTICE TO,
THE LENDER.  THE PARTIES ACKNOWLEDGE THAT THE LOCAL ACCOUNTS AND THE
CONCENTRATION ACCOUNT MAY CONTAIN CO-MINGLED FUNDS, INCLUDING FUNDS OWNED BY
PARTIES OTHER THAN THE BORROWERS.


(B)                EACH BORROWER SHALL DEPOSIT OR CAUSE TO BE DEPOSITED ALL
GROSS COLLECTIONS, RECEIPTS AND PROCEEDS ON ANY COLLATERAL RELATED TO ANY
ELIGIBLE PROPERTIES (INCLUDING, WITHOUT LIMITATION, AMOUNTS RECEIVED IN ANY
LOCAL ACCOUNTS) INTO THE CONCENTRATION ACCOUNT, AND PURSUANT TO AN IRREVOCABLE
DIRECTION LETTER TO EACH OF THE MERRILL LYNCH CMBS ACCOUNT BANK AND THE MORGAN
STANLEY CMBS ACCOUNT BANK, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE LENDER
(SUCH DIRECTION LETTER, AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED WITH THE
CONSENT OF THE LENDER, THE “MERRILL LYNCH CMBS BANK DIRECTION LETTER” OR THE
“MORGAN STANLEY CMBS BANK DIRECTION LETTER”, AS THE CASE MAY BE; AND
COLLECTIVELY, THE “CMBS BANK DIRECTION LETTERS”) EACH LOAN PARTY SHALL DIRECT
THE CMBS BANK TO, PRIOR TO THE APPLICABLE CMBS RELEASE DATE, TRANSFER ALL CMBS
PROPERTIES EXCESS CASH FLOW TO THE COLLECTION ACCOUNT, IN EACH CASE WITHIN ONE
BUSINESS DAY OF THE RECEIPT THEREOF AND PURSUANT TO AN IRREVOCABLE DIRECTION
LETTER BY THE LOAN PARTIES TO THE CONCENTRATION ACCOUNT BANK, IN FORM AND
SUBSTANCE SATISFACTORY TO THE LENDER (SUCH DIRECTION LETTER, AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED WITH THE CONSENT OF THE LENDER, THE
“CONCENTRATION ACCOUNT DIRECTION LETTER”; COLLECTIVELY, THE CMBS DIRECTION
LETTERS AND THE CONCENTRATION ACCOUNT DIRECTION LETTER ARE REFERRED TO AS THE
“DIRECTION LETTERS”).  THE FUNDS DEPOSITED IN THE CONCENTRATION ACCOUNT WHICH
ARE OR SHALL BE PART OF THE COLLATERAL SHALL BE TRANSFERRED DAILY INTO THE
COLLECTION ACCOUNT, AND NO LOAN PARTY SHALL INSTRUCT THE CONCENTRATION ACCOUNT
BANK IN A MANNER INCONSISTENT WITH THE DIRECTION LETTERS WITHOUT THE PRIOR
WRITTEN CONSENT OF THE LENDER. SO LONG AS NO DEFAULT, EVENT OF DEFAULT OR
COLLECTION SUB-ACCOUNT FAILURE SHALL HAVE THEN OCCURRED AND BE CONTINUING, THE
FUNDS DEPOSITED IN THE COLLECTION ACCOUNT PURSUANT TO THIS SECTION 6.10(B) SHALL
BE TRANSFERRED ON THE SAME BUSINESS DAY BACK TO THE CONCENTRATION ACCOUNT.


(C)                THE GUARANTOR SHALL DEPOSIT INTO THE COLLECTION SUB-ACCOUNT,
NOT LATER THAN THE 21ST DAY OF EACH CALENDAR MONTH, THE COLLECTION SUB-ACCOUNT
DEPOSIT FOR SUCH MONTH (OR AN AMOUNT SUFFICIENT SO THAT AFTER SUCH DEPOSIT,
TOGETHER WITH UNRESTRICTED FUNDS ALREADY ON DEPOSIT IN THE COLLECTION
SUB-ACCOUNT, THE TOTAL AMOUNT OF UNRESTRICTED FUNDS ON DEPOSIT IN THE COLLECTION
SUB-ACCOUNT WOULD NOT BE LESS THAN THE COLLECTION SUB-ACCOUNT DEPOSIT).  THE
LENDER SHALL BE ENTITLED, AND IS HEREBY AUTHORIZED AND DIRECTED BY THE LOAN
PARTIES, TO WITHDRAW THE COLLECTION SUB-ACCOUNT DEPOSIT FROM THE COLLECTION
SUB-ACCOUNT ON THE NEXT SUBSEQUENT PAYMENT DATE AND APPLY SUCH COLLECTION
SUB-ACCOUNT DEPOSIT TO THE PAYMENT OF PRINCIPAL, INTEREST AND OTHER OBLIGATIONS
DUE ON SUCH PAYMENT DATE. SO LONG AS NO DEFAULT, EVENT OF DEFAULT OR COLLECTION
SUB-ACCOUNT FAILURE SHALL HAVE THEN OCCURRED AND BE CONTINUING, ANY EXCESS FUNDS
IN THE COLLECTION SUB-ACCOUNT AFTER SUCH PAYMENT DATE SHALL BE TRANSFERRED ON
THE SAME



-44-


 


Business Day to the Concentration Account.


(D)                UPON THE OCCURRENCE OF AN EVENT OF DEFAULT OR A COLLECTION
SUB-ACCOUNT FAILURE, THE LENDER MAY EXERCISE ITS RIGHTS UNDER THE COLLECTION
ACCOUNT CONTROL AGREEMENT AND COLLECTION SUB-ACCOUNT CONTROL AGREEMENT, AND
THEREAFTER, ON ANY PAYMENT DATE (OR AT SUCH TIMES AS THE LENDER MAY CHOOSE IN
ITS SOLE DISCRETION) ANY AMOUNTS IN THE COLLECTION ACCOUNT AND COLLECTION
SUB-ACCOUNT SHALL BE APPLIED FROM THE COLLECTION ACCOUNT IN THE FOLLOWING ORDER:

(I)                  FIRST, TO MERRILL LYNCH CAPITAL SERVICES, INC. (OR THE
LENDER OR ANY AFFILIATE OF THE LENDER PARTY TO ANY INTEREST RATE HEDGE AGREEMENT
WITH ANY LOAN PARTY) FOR PAYMENT OF ALL NET AMOUNTS PAYABLE TO IT IN RESPECT OF
HEDGE AGREEMENTS WITH ANY LOAN PARTY;

(II)               SECOND, TO THE PAYMENT OF ALL INTEREST, FEES AND EXPENSES DUE
AND PAYABLE UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

(III)             THIRD, TO THE PAYMENT OF PRINCIPAL AMORTIZATION OF THE TERM
LOAN DUE PURSUANT TO THIS AGREEMENT PURSUANT TO THE TL AMORTIZATION SCHEDULE,
OR, IF ALL AMOUNTS OF THE TERM LOAN ARE THEN DUE AND OWING, TO THE PAYMENT OF
THE PRINCIPAL OF THE TERM LOAN IN FULL;

(IV)              FOURTH, TO THE PAYMENT IN FULL OF ALL OTHER OBLIGATIONS; AND

(V)                FIFTH, ANY EXCESS SHALL BE REMITTED TO THE BORROWERS OR TO
SUCH OTHER PERSON AS SHALL BE ENTITLED THERETO.


6.11           POST CLOSING MATTERS.


(A)                PRIOR TO THE APPLICABLE CMBS RELEASE DATE, IF ANY MEZZANINE
FINANCING IS CONSUMMATED IN A MANNER SUCH THAT ANY OF THE CMBS BANK DIRECTION
LETTERS NO LONGER RELATES TO THE APPROPRIATE DEPOSIT ACCOUNT FROM WHICH CMBS
PROPERTIES EXCESS CASH FLOW WOULD BE REMITTED IN CONNECTION WITH THE RELATED
CMBS DOCUMENTS, THE BORROWERS AND THE GUARANTOR SHALL CAUSE A NEW DIRECTION
LETTER TO BE PROVIDED, IN FORM AND SUBSTANCE SUBSTANTIALLY IDENTICAL TO THE
EXISTING CMBS BANK DIRECTION LETTERS AND OTHERWISE SATISFACTORY TO THE LENDER,
RELATED TO SUCH NEW APPROPRIATE DEPOSIT ACCOUNT, AND THEREUPON SUCH DIRECTION
LETTER SHALL CONSTITUTE A CMBS BANK DIRECTION LETTER HEREUNDER AND SUCH NEW
APPROPRIATE DEPOSIT ACCOUNT SHALL CONSTITUTE A CMBS ACCOUNT IN CONNECTION WITH
SUCH CMBS DOCUMENTS.


(B)                [RESERVED].


(C)                LIEN SEARCHES.  WITHIN 75 DAYS FOLLOWING THE CLOSING DATE,
UNLESS SUCH PERIOD HAS BEEN EXTENDED IN WRITING BY THE LENDER, THE LENDER SHALL
HAVE RECEIVED THE RESULTS OF A RECENT SEARCH BY A PERSON SATISFACTORY TO THE
LENDER OF THE UNIFORM COMMERCIAL CODE, JUDGMENT AND TAX LIEN FILINGS WHICH MAY
HAVE BEEN FILED WITH RESPECT TO PERSONAL PROPERTY OF EACH BORROWER, THE
GUARANTOR AND THE MARKETING GRANTORS LISTED ON SCHEDULE 6.11 HERETO, AND THE
RESULTS OF SUCH SEARCH SHALL BE SATISFACTORY TO THE LENDER.  THE LENDER MAY,
BASED ON THE RESULTS OF SUCH SEARCHES OR BASED ON OTHER INFORMATION, IN ITS
REASONABLE DISCRETION REQUIRE THE BORROWER TO ORDER SIMILAR SEARCHES FOR ANY OF
THE OTHER MARKETING GRANTORS.


(D)                MORTGAGES; TITLE SEARCH.  WITHIN 75 DAYS FOLLOWING THE
CLOSING DATE, UNLESS SUCH PERIOD HAS BEEN EXTENDED IN WRITING BY THE LENDER, THE
LENDER SHALL HAVE RECEIVED (I) SATISFACTORY TITLE SEARCHES WITH RESPECT TO EACH
OF THE ELIGIBLE PROPERTIES LISTED ON SCHEDULE 6.11 HERETO AND (II) ANY
AMENDMENTS TO ANY MORTGAGE THAT THE LENDER REQUESTS IN ITS REASONABLE DISCRETION
IN ORDER TO ENSURE THAT



-45-


 


the related Mortgage is enforceable in accordance with its terms and that the
Lender has a fully perfected first Lien on each of the Eligible Properties to
secure the Obligations, after giving effect to the transactions contemplated by
this Agreement, and any such Mortgage amendments shall have been duly recorded
in the applicable recording office.  The Lender may, based on the results of the
title searches for the Eligible Properties listed on Schedule 6.11 or based on
other information, in its reasonable discretion require the Borrower to order
title searches for any of the other Eligible Properties.


(E)                FLOOD INSURANCE.  WITHIN 75 DAYS FOLLOWING THE CLOSING DATE,
UNLESS SUCH PERIOD HAS BEEN EXTENDED IN WRITING BY THE LENDER, THE LENDER SHALL
HAVE RECEIVED EVIDENCE SATISFACTORY TO THE LENDER THAT THE BORROWERS HAVE
PURCHASED ANY REQUIRED FLOOD INSURANCE FOR ELIGIBLE PROPERTIES WITHIN IDENTIFIED
FLOOD ZONES.


(F)                 GOOD STANDING CERTIFICATES.  WITHIN 30 DAYS FOLLOWING THE
CLOSING DATE, UNLESS SUCH PERIOD HAS BEEN EXTENDED IN WRITING BY THE LENDER, THE
LENDER SHALL HAVE RECEIVED CERTIFICATES EVIDENCING THE GOOD STANDING OF THE LOAN
PARTIES LISTED ON SCHEDULE 6.11 HERETO.


6.12           CONTINUATION OF LINES OF BUSINESS.

   Continue to engage in the businesses in which the Loan Parties are engaged in
on the date of this Agreement at the Eligible Properties, except (a) to the
extent that the failure to so continue to engage in any such business at any
Eligible Property resulted from circumstances not subject to the control of the
Borrowers or the Guarantor, or (b) to the extent that the failure to so continue
to engage in any such business or businesses at the applicable Eligible
Properties would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.


SECTION 7.          NEGATIVE COVENANTS

The Borrowers and the Guarantor hereby agree that, so long as the Term Loan
Commitment remains in effect or any amount is owing to the Lender hereunder or
under any other Loan Document, each Borrower and the Guarantor shall not,
directly or indirectly:


7.1               NEGATIVE PLEDGE

.  Create, incur, assume or suffer to exist any Lien upon any Eligible Property
or any Collateral, except for:


(A)                LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS, PROVIDED THAT ADEQUATE RESERVES WITH
RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE BORROWERS OR THEIR RESPECTIVE
SUBSIDIARIES, AS THE CASE MAY BE, IN CONFORMITY WITH GAAP;


(B)                CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S,
REPAIRMEN’S OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH
ARE NOT OVERDUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS;


(C)                EASEMENTS, RIGHTS OF WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS;


(D)                LIENS ON THE ELIGIBLE PROPERTIES REFLECTED ON THE TITLE
INSURANCE POLICIES WITH RESPECT THERETO; AND


(E)                LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS.


7.2               LIMITATION ON FUNDAMENTAL CHANGES.

  Enter into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey,




-46-


 


sell, lease, assign, transfer or otherwise dispose of, all or substantially all
of its property, business or assets, or make any material change in its present
method of conducting business, except:


(A)                ANY SUBSIDIARY OF A LOAN PARTY MAY BE MERGED OR CONSOLIDATED
WITH OR INTO SUCH LOAN PARTY (PROVIDED THAT SUCH LOAN PARTY SHALL BE THE
CONTINUING OR SURVIVING CORPORATION); OR


(B)                ANY MERGER, CONSOLIDATION OR AMALGAMATION, OR LIQUIDATION,
WINDING UP OR DISSOLUTION THAT WOULD NOT REASONABLY BE EXPECTED (I) TO
MATERIALLY AND ADVERSELY AFFECT THE RIGHTS OF THE LENDER HEREUNDER, OR (II) TO
HAVE A MATERIAL ADVERSE EFFECT.


7.3               LIMITATION ON MODIFICATIONS OF AGREEMENTS.

  Prior to the applicable CMBS Release Date, amend, modify or change, or consent
or agree to any amendment, modification or change to, any of the terms relating
to the payment or prepayment or principal of or interest on, any Indebtedness
under the CMBS Documents, other than:


(A)                ANY SUCH AMENDMENT, MODIFICATION OR CHANGE WHICH WOULD NOT
REASONABLY BE EXPECTED TO CHANGE THE ALLOCATION OF REVENUES THEREUNDER.


7.4               SALE OF ELIGIBLE PROPERTIES AND COLLATERAL.

  Sell, exchange, transfer or otherwise dispose of any interest in any of the
Eligible Properties or any of the other Collateral, except:


(A)                AS PROVIDED IN SECTION 2.5 OF THIS AGREEMENT WITH RESPECT TO
SUBSTITUTION OF ELIGIBLE PROPERTIES;


(B)    SALES OF ELIGIBLE PROPERTIES SO LONG AS, CONCURRENTLY WITH SUCH SALE AND
GIVING EFFECT TO THE REDUCTION OF THE TERM LOAN COMMITMENT RESULTING THEREFROM
UNDER SECTION 2.4(B)(II), THE TERM LOAN SHALL BE PREPAID IN THE AMOUNT, IF ANY,
REQUIRED UNDER SECTION 3.6(A); AND


(C)    LEASES OF ELIGIBLE PROPERTIES IN THE ORDINARY COURSE OF BUSINESS, AND
EASEMENTS ON THE ELIGIBLE PROPERTIES NOT PROHIBITED BY SECTION 7.1.


7.5               GOVERNING DOCUMENTS.

  Amend its certificate of incorporation (except to increase or decrease the
number of authorized shares of common stock, to authorize the issuance of any
preferred stock, to amend or expand its directors’ and officers’ indemnification
provisions, or to change the size of the board of directors), partnership
agreement or other Governing Documents, without the prior written consent of the
Lender, which shall not be unreasonably withheld or delayed.


7.6               ALTERATIONS.

  Make any alteration or modification to any Eligible Property unless such
alterations or modifications would not impair or diminish the Appraised Value of
the Property.


SECTION 8.          EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:


(A)                (I) THE BORROWERS SHALL FAIL TO PAY ANY PRINCIPAL OF THE TERM
LOAN WHEN DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR (II) THE BORROWERS SHALL
FAIL TO PAY ANY INTEREST ON THE TERM LOAN, OR ANY OTHER AMOUNT PAYABLE HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS, WITHIN THREE DAYS AFTER ANY SUCH INTEREST OR
OTHER AMOUNT BECOMES DUE IN ACCORDANCE WITH THE TERMS THEREOF OR HEREOF; OR


(B)                ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY
BORROWER OR ANY OTHER LOAN PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR WHICH
IS CONTAINED IN ANY CERTIFICATE, DOCUMENT



-47-


 


or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made; or


(C)                ANY BORROWER OR ANY OTHER LOAN PARTY SHALL DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY AGREEMENT CONTAINED IN SECTIONS 3.6, 6.10, 6.12
OR  7 OF THIS AGREEMENT, OR SECTION 5 OF THE SECURITY AGREEMENT; OR


(D)                ANY BORROWER OR ANY OTHER LOAN PARTY SHALL DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT (OTHER THAN AS PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF
THIS SECTION), AND SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30
DAYS AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN BY THE LENDER TO THE BORROWER,
OR, WITH RESPECT TO DEFAULTS RELATING TO REAL PROPERTY ONLY AND TO THE EXTENT
THAT SUCH DEFAULT IS NOT CAPABLE OF BEING REMEDIED WITHIN SUCH PERIOD, 90 DAYS
SO LONG AS SUCH REMEDY HAVE BEEN COMMENCED WITHIN SUCH 30 DAY PERIOD AND IS
BEING PROSECUTED IN GOOD FAITH; OR


(E)                ANY BORROWER, OR ANY OTHER LOAN PARTY OR ANY AFFILIATE SHALL
(I) DEFAULT IN ANY PAYMENT OF PRINCIPAL OF OR INTEREST OF ANY INDEBTEDNESS
(OTHER THAN ANY EXCLUDED INDEBTEDNESS (AS DEFINED BELOW IN THIS SECTION 8(E))
OWING BY ANY LOAN PARTY OR ANY AFFILIATE THEREOF TO (X) THE LENDER OR ANY
AFFILIATE THEREOF OR (Y) ANY OTHER PERSON IF SUCH INDEBTEDNESS IS IN AN
AGGREGATE AMOUNT EXCEEDING $15,000,000, OR IN THE PAYMENT OF ANY GUARANTEE
OBLIGATION OWING BY ANY LOAN PARTY OR ANY AFFILIATE THEREOF TO (X) THE LENDER OR
ANY AFFILIATE THEREOF OR (Y) ANY OTHER PERSON IF SUCH GUARANTEE OBLIGATION IS IN
AN AGGREGATE AMOUNT EXCEEDING $15,000,000, IN EACH CASE BEYOND THE PERIOD OF
GRACE (NOT TO EXCEED 30 DAYS), IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT
UNDER WHICH SUCH INDEBTEDNESS OR GUARANTEE OBLIGATION WAS CREATED; OR
(II) DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR
CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR GUARANTEE OBLIGATION OR CONTAINED
IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY
OTHER EVENT SHALL OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER
EVENT OR CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH
INDEBTEDNESS OR BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE OBLIGATION (OR A
TRUSTEE OR LENDER ON BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR
BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH
INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR SUCH GUARANTEE
OBLIGATION TO BECOME PAYABLE; AS USED IN THIS SECTION 8(E), “EXCLUDED
INDEBTEDNESS” MEANS THE TERM LOAN AND ANY NON-RECOURSE INDEBTEDNESS OF ANY LOAN
PARTY OR ANY AFFILIATE THEREOF (INCLUDING, WITHOUT LIMITATION, THE NON-RECOURSE
INDEBTEDNESS ISSUED UNDER THE CMBS DOCUMENTS); OR


(F)                 (I) ANY LOAN PARTY SHALL COMMENCE ANY CASE, PROCEEDING OR
OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC
OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF
DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR
SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION,
ARRANGEMENT, ADJUSTMENT, WINDING‑UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR
OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR
FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR THE BORROWER OR ANY LOAN PARTY
SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE
SHALL BE COMMENCED AGAINST ANY LOAN PARTY ANY CASE, PROCEEDING OR OTHER ACTION
OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE WHICH (A) RESULTS IN THE ENTRY OF AN
ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS
UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE
SHALL BE COMMENCED AGAINST ANY LOAN PARTY ANY CASE, PROCEEDING OR OTHER ACTION
SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR
PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS WHICH RESULTS IN THE
ENTRY OF AN ORDER FOR ANY SUCH RELIEF WHICH SHALL NOT HAVE BEEN VACATED,
DISCHARGED, OR STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY
THEREOF; OR (IV)  ANY LOAN PARTY SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR
INDICATING ITS CONSENT TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET
FORTH IN CLAUSE (I), (II), OR (III) ABOVE; OR



-48-


 


(v)  any Loan Party shall generally not, or shall be unable to, or shall admit
in writing its inability to, pay its debts as they become due; or


(G)                (I) ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION”
(AS DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY
PLAN, (II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF
ERISA), WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN
IN FAVOR OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF ANY BORROWER OR ANY
COMMONLY CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT
TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE
SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN,
WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A
TRUSTEE IS, IN THE REASONABLE OPINION OF THE REQUIRED LENDER, LIKELY TO RESULT
IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY
SINGLE EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) THE
BORROWER OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE REASONABLE OPINION
OF THE REQUIRED LENDER IS LIKELY TO, INCUR ANY LIABILITY IN CONNECTION WITH A
WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER PLAN OR
(VI) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST WITH RESPECT TO A PLAN;
AND IN EACH CASE IN CLAUSES (I) THROUGH (VI) ABOVE, SUCH EVENT OR CONDITION,
TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


(H)                ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ANY
LOAN PARTY INVOLVING IN THE AGGREGATE A LIABILITY (NOT PAID OR FULLY COVERED BY
INSURANCE) OF MORE THAN $15,000,000, AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT
HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS
FROM THE ENTRY THEREOF; OR


(I)                  (I) ANY OF THE SECURITY DOCUMENTS SHALL CEASE, FOR ANY
REASON, TO BE IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY WHICH IS A PARTY TO
ANY OF THE SECURITY DOCUMENTS SHALL SO ASSERT OR (II) THE LIEN CREATED BY ANY OF
THE SECURITY DOCUMENTS SHALL CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND
PRIORITY PURPORTED TO BE CREATED THEREBY; OR


(J)                  THE GUARANTEE SHALL CEASE, FOR ANY REASON, TO BE IN FULL
FORCE AND EFFECT OR ANY GUARANTOR SHALL SO ASSERT; OR


(K)                ANY CHANGE OF CONTROL SHALL OCCUR; OR

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) of this Section with respect to any
Borrower, automatically the Term Loan Commitment shall immediately terminate and
the Term Loan hereunder (with accrued interest thereon) and all other amounts
owing under this Agreement shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken:  (i)  the Lender may, by notice to the Borrowers, declare
the Term Loan Commitment to be terminated forthwith, whereupon the Term Loan
Commitment shall immediately terminate; and (ii)  the Lender may, by notice to
the Borrowers, declare the Term Loan hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement to be due and payable
forthwith, whereupon the same shall immediately become due and payable.


SECTION 9.          MISCELLANEOUS


9.1               AMENDMENTS AND WAIVERS

.   Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 9.1.  The Lender may, from time to time, (a) enter
into with the Borrowers written amendments, supplements or modifications hereto
and to the other Loan




-49-


 


Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lender or of
the Borrowers hereunder or thereunder or (b) waive, on such terms and conditions
as the Lender may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences.  Any such waiver and any such amendment, supplement or
modification shall apply to the Lender and shall be binding upon the Borrowers,
the Lender, and all future holders of the Term Loan.  In the case of any waiver,
the Borrowers and the Lender shall be restored to their former positions and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default or
impair any right consequent thereon.


9.2               NOTICES

.  All notices, requests and demands to or upon the respective parties hereto to
be effective shall be in writing (including by electronic mail) and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made (a) in the case of delivery by hand, when delivered, (b) in the case of
delivery by mail, three Business Days after being deposited in the mails,
postage prepaid, or (c) in the case of delivery by electronic mail, when sent
and receipt has been electronically confirmed, addressed as follows, or to such
other address as may be hereafter notified by the respective parties hereto:

 

The Borrowers:Gary Horton
AMERCO Real Estate Company

AMERCO Real Estate Company of Texas, Inc.

AMERCO Real Estate Company of Alabama, Inc.,

U-Haul Co. of Florida, Inc.
2727 North Central Avenue
Phoenix, Arizona 85004
email: ghorton@amerco.com

with a copy to:Jennifer Settles, Esq.
AMERCO
2727 North Central Avenue
Phoenix, Arizona 85004
email: jennifer_settles@uhaul.com

 

The Guarantor:Gary Horton
AMERCO
1325 Airmotive Way, Suite 100
Reno, NV  89502
email: email: ghorton@amerco.com

with a copy to:Jennifer Settles, Esq.
AMERCO
2727 North Central Avenue
Phoenix, Arizona 85004
email: jennifer_settles@uhaul.com

 

The Lender:David L. McCauley
Bank of America Merrill Lynch
Senior Vice President
901 Main Street, 10th Fl.




-50-


 



Dallas, TX 75202
email: david.l.mccauley@baml.com

with a copy to:Geraldine Evans
Bank of America Merrill Lynch
Assistant Vice President
901 Main Street, 10th Fl.
Dallas, TX 75202
email: geri.l.evans@baml.com

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient); provided that any notice,
request or demand to or upon the Lender pursuant to Section 2.2, 3.2, 3.5 or 3.6
shall not be effective until received.


9.3               NO WAIVER; CUMULATIVE REMEDIES

.  No failure to exercise and no delay in exercising, on the part of the Lender
or the Lender, any right, remedy, power or privilege hereunder or under the
other Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


9.4               SURVIVAL OF REPRESENTATIONS AND WARRANTIES

.  All representations and warranties made hereunder, in the other Loan
Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the making of the Term Loan hereunder.


9.5               PAYMENT OF EXPENSES AND TAXES

.  The Borrowers agree (a) to pay or reimburse the Lender for all its
out‑of‑pocket costs and expenses reasonably incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Lender, (b) to pay or reimburse the Lender for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents,
including, without limitation, the fees and disbursements of counsel to the
Lender, (c) to pay, indemnify, and hold the Lender harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, (d) to pay or reimburse the Lender for all of its
ongoing out-of-pocket due diligence and monitoring expenses, provided that, so
long as no Default or Event of Default has occurred during such year, the amount
of such expenses for which the Loan Parties shall be responsible under this
clause (d) shall not exceed $25,000 during any year, and (e) to pay, indemnify,
and hold the Lender and each of its officers, employees, directors, trustees,
agents, advisors, affiliates and controlling persons (each, an “Indemnitee”),
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any




-51-


 


kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents or
the use of the proceeds of the Term Loan, and any such other documents,
including, without limitation, any of the foregoing relating to the violation
of, noncompliance with or liability or potential liability under, any
Environmental Law applicable to the operations of each Borrower, any of its
Subsidiaries, or any of the Properties (all the foregoing in this clause (d),
collectively, the “Indemnified Liabilities”); provided, that no Borrower shall
have any obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a court of
competent jurisdiction (which finding has not been modified, reversed or
withdrawn) to have resulted from the gross negligence or willful misconduct of
such Indemnitee or to arise out of a breach by the Lender of its obligations
hereunder or under any other Loan Document.  The agreements in this
Section shall survive repayment of the Term Loan and all other amounts payable
hereunder.


9.6               SUCCESSORS AND ASSIGNS; PARTICIPATIONS AND ASSIGNMENTS

.  This Agreement shall be binding upon and inure to the benefit of each
Borrower, the Guarantor, the Lender and their respective successors and assigns,
except that (a) no Loan Party may assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the Lender
(and any purported such assignment or transfer by a Loan Party without such
consent of the Lender shall be null and void) and (b) the Lender may not assign
or transfer any of its rights or obligations under this Agreement, except to an
Affiliate of the Lender, without the prior written consent of each Borrower,
which consent of each Borrower shall not be unreasonably withheld or delayed,
provided that no such consent of such Borrower shall be required at any time any
Default or Event of Default is then existing.


9.7               SET‑OFF

.  In addition to any rights and remedies of the Lender provided by law, the
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by the Borrowers to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrowers
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set‑off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Lender or any branch or agency thereof to or for the credit
or the account of the Borrower.  The Lender agrees promptly to notify the
Borrowers after any such set‑off and application made by the Lender, provided
that the failure to give such notice shall not affect the validity of such
set‑off and application.


9.8               COUNTERPARTS

.  This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission or electronic mail transmission (in portable document format (pdf)
or a similar format for electronic transmission) of signature pages hereto), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrowers and the Lender.


9.9               SEVERABILITY

.  Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


9.10           INTEGRATION

.  This Agreement and the other Loan Documents represent the final agreement
AMONG the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral




-52-


 


agreements of the parties.  There are no unwritten oral agreements AMONG the
parties.


9.11           GOVERNING LAW

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


9.12           SUBMISSION TO JURISDICTION; WAIVERS

. 


(A)                THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT THEY WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY AFFILIATE OF THE
LENDER IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWERS OR ANY OTHER LOAN PARTY OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(B)                THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(C)                EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.2.  NOTHING IN THIS AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.




-53-


 



(D)                TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO
BORROWER OR OTHER LOAN PARTY SHALL ASSERT, AND HEREBY WAIVES, AND ACKNOWLEDGES
THAT NO OTHER PERSON SHALL HAVE, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR THE TERM LOAN OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH
INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR
DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


9.13           ACKNOWLEDGEMENTS

.  Each Borrower and the Guarantor hereby acknowledges that:


(A)                IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION
AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


(B)                IN CONNECTION WITH ALL ASPECTS OF EACH TRANSACTION
CONTEMPLATED HEREBY (INCLUDING IN CONNECTION WITH ANY AMENDMENT, WAIVER OR OTHER
MODIFICATION HEREOF OR OF ANY OTHER LOAN DOCUMENT): (I) (A) THE OTHER SERVICES
REGARDING THIS AGREEMENT PROVIDED BY THE LENDER ARE ARM’S-LENGTH COMMERCIAL
TRANSACTIONS BETWEEN THE BORROWERS, EACH OTHER LOAN PARTY AND THEIR RESPECTIVE
AFFILIATES, ON THE ONE HAND, AND THE LENDER AND ITS AFFILIATES, ON THE OTHER
HAND, (B) EACH OF THE BORROWERS AND THE OTHER LOAN PARTIES HAVE CONSULTED ITS
OWN LEGAL, ACCOUNTING, REGULATORY AND TAX ADVISORS TO THE EXTENT IT HAS DEEMED
APPROPRIATE, AND (C) THE BORROWERS AND EACH OTHER LOAN PARTY ARE CAPABLE OF
EVALUATING, AND UNDERSTAND AND ACCEPT, THE TERMS, RISKS AND CONDITIONS OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS; (II) (A) THE
LENDER IS AND HAS BEEN ACTING SOLELY AS A PRINCIPAL AND, EXCEPT AS EXPRESSLY
AGREED IN WRITING BY THE RELEVANT PARTIES, HAS NOT BEEN, IS NOT, AND WILL NOT BE
ACTING AS AN ADVISOR, AGENT OR FIDUCIARY FOR THE BORROWERS, ANY OTHER LOAN PARTY
OR ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OTHER PERSON AND (B)  THE LENDER
HAS NO OBLIGATIONS TO THE BORROWERS, ANY OTHER LOAN PARTY OR ANY OF THEIR
RESPECTIVE AFFILIATES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY
EXCEPT THOSE OBLIGATIONS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN
DOCUMENTS; AND (III) THE LENDER AND ITS RESPECTIVE AFFILIATES MAY BE ENGAGED IN
A BROAD RANGE OF TRANSACTIONS THAT INVOLVE INTERESTS THAT DIFFER FROM THOSE OF
THE BORROWERS, THE OTHER LOAN PARTIES AND THEIR RESPECTIVE AFFILIATES, AND THE
LENDER DOES NOT HAVE ANY OBLIGATION TO DISCLOSE ANY OF SUCH INTERESTS TO THE
BORROWERS, ANY OTHER LOAN PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES.  TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH OF THE BORROWERS AND EACH OTHER LOAN PARTY
HEREBY WAIVES AND RELEASES ANY CLAIMS THAT IT MAY HAVE AGAINST THE LENDER WITH
RESPECT TO ANY BREACH OR ALLEGED BREACH OF AGENCY OR FIDUCIARY DUTY IN
CONNECTION WITH ANY ASPECT OF ANY TRANSACTION CONTEMPLATED HEREBY; AND


(C)                NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN
DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY
BETWEEN THE BORROWER AND THE LENDER.


9.14           WAIVERS OF JURY TRIAL

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY




-54-


 


OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


9.15           CONFIDENTIALITY

.  The Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
affiliates’ directors, officers and employees, including accountants, legal
counsel and other advisors (it being understood that the parties to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent  required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
in connection with any suit, action or proceeding relating to this Agreement,
(e) subject to a written agreement containing provisions substantially the same
as those of this Section, or (f) with the consent of the Borrowers.  For the
purposes of this Section 9.15, “Information” means all information received from
any Borrower relating to its business, other than any such information that is
available to Borrower on a non-confidential basis prior to disclosure by such
Borrower.  Notwithstanding anything to the contrary contained in this Agreement
or any other Loan Document, all persons may disclose to any and all persons,
without limitation of any kind, the federal income tax treatment or structure of
the Term Loan and other Obligations, any fact relevant to understanding the
federal tax treatment or structure of the Term  Loan and other Obligations, and
all materials of any kind (including opinions or other tax analyses) relating to
such federal tax treatment or structure.


9.16           GUARANTEE PROVISIONS; JOINT AND SEVERAL LIABILITY.

Each Borrower acknowledges and agrees that, whether or not specifically
indicated as such in a Loan Document, all Obligations shall be joint and several
Obligations of each individual Borrower, and in furtherance of such joint and
several Obligations, each Borrower hereby irrevocably guarantees the payment of
all Obligations of each other Borrower as set forth below:

(a)Guarantee.  Each Borrower hereby jointly and severally, absolutely,
unconditionally and irrevocably guarantees the full and punctual payment when
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all Obligations; provided, however, that
each Borrower shall only be liable under this Agreement for the maximum amount
of such liability that can be hereby incurred without rendering this Agreement,
as it relates to such Borrower, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount. 
This guarantee constitutes a guaranty of payment when due and not of collection,
and each Borrower specifically agrees that it shall not be necessary or required
that the Lender exercise any right, assert any claim or demand or enforce any
remedy whatsoever against any Obligor or any other Person before or as a
condition to the obligations of such Borrower hereunder.

(b)Guarantee Absolute, etc.  The guarantee agreed to above shall in all respects
be a continuing, absolute, unconditional and irrevocable guarantee of payment,
and shall remain in full force and effect until the Termination Date.  Each
Borrower jointly and severally guarantees that the Obligations shall be paid
strictly in accordance with the terms of each Loan Document under which such
Obligations arise, regardless of any law, regulation or order now or hereafter
in effect in any jurisdiction affecting any of such terms or the rights of the
Lender with respect thereto.  The liability of each




-55-


 


Borrower under this Agreement shall be joint and several, absolute,
unconditional and irrevocable irrespective of (i) any lack of validity, legality
or enforceability of any Loan Document; (ii) the failure of the Lender (A) to
assert any claim or demand or to enforce any right or remedy against any Obligor
or any other Person (including any other guarantor) under the provisions of any
Loan Document or otherwise, or (B) to exercise any right or remedy against any
other guarantor (including any Obligor) of, or collateral securing, any
Obligations; (iii) any change in the time, manner or place of payment of, or in
any other term of, all or any part of the Obligations, or any other extension,
compromise or renewal of any Obligation; (iv) any reduction, limitation,
impairment or termination of any Obligations for any reason, including any claim
of waiver, release, surrender, alteration or compromise, and shall not be
subject to (and each Borrower hereby waives any right to or claim of) any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations or otherwise; (v) any
amendment to, rescission, waiver, or other modification of, or any consent to or
departure from, any of the terms of any Loan Document; (vi)  any addition,
exchange, release, surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition of, or consent to or departure
from, any other guarantee held by the Lender securing any of the Obligations; or
(vii) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Obligor, any surety or
any guarantor.

(c)Reinstatement, etc.  Each Borrower agrees that its guarantee shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
(in whole or in part) of any of the Obligations is rescinded or must otherwise
be restored by the Lender, upon the insolvency, bankruptcy or reorganization of
any other Borrower, any other Obligor or otherwise, all as though such payment
had not been made.

(d)Waiver, etc.  Each Borrower hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations and this
Agreement and any requirement that the Lender protect, secure, perfect or insure
any Lien, or any property subject thereto, or exhaust any right or take any
action against any other Obligor or any other Person (including any other
guarantor) or entity or any collateral securing the Obligations, as the case may
be.

(e)Postponement of Subrogation, etc.  Each Borrower agrees that it shall not
exercise any rights which it may acquire by way of rights of subrogation under
any Loan Document to which it is a party, nor shall any Borrower seek or be
entitled to seek any contribution or reimbursement from any Obligor, in respect
of any payment made hereunder, under any other Loan Document or otherwise, until
following the Termination Date.  Any amount paid to any Borrower on account of
any such subrogation rights prior to the Termination Date shall be held in trust
for the benefit of the Lender and shall immediately be paid and turned over to
the Lender in the exact form received by such Borrower (duly endorsed in favor
of the Lender, if required), to be credited and applied against the Obligations,
whether matured or unmatured; provided, however, that if (i)  any Borrower has
made payment to the Lender of all or any part of the Obligations; and (ii)  the
Termination Date has occurred; then at such Borrower’s request, the Lender
shall, at the expense of such Borrower, execute and deliver to such Borrower
appropriate documents (without recourse and without representation or warranty)
necessary to evidence the transfer by subrogation to such Borrower of an
interest in the Obligations resulting from such payment.  In furtherance of the
foregoing, at all times prior to the Termination Date, each Borrower shall
refrain from taking any action or commencing any proceeding against any Obligor
(or its successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in the respect of payments made
under any Loan Document to the Lender.

(f)Right of Contribution.  Each Borrower hereby agrees that, to the extent that
a Borrower shall have paid more than its proportionate share of any payment made
hereunder or in respect




-56-


 


of the Obligations, such Borrower shall be entitled to seek and receive
contribution from and against the other Borrower hereunder which has not paid
its proportionate share of such payment.  The provisions of this Section shall
in no respect limit the obligations and liabilities of any Borrower to the
Lender, and each Borrower shall remain liable to the Lender for the full amount
guaranteed by it hereunder.

(g)Each Borrower hereby acknowledges and agrees that such Borrower shall be
jointly and severally liable to the Lender for all representations, warranties,
covenants, obligations and indemnities of the Borrowers hereunder.


9.17           COOPERATION BY LENDER.

  The Lender agrees that, in the case that the Borrowers notify the Lender that
the Term Loan is to be paid in full or refinanced (including by assignment of
all the Term Loan for a price not less than all outstanding Obligations), in a
manner not prohibited by this Agreement, the Lender shall cooperate with the
Borrowers to provide to the Borrowers, in connection with such payment or
refinancing or assignment (and subject to the payment in full of the Obligations
and such other terms as the Lender may reasonably require), to use its
reasonable efforts to execute and deliver such releases, termination statements,
mortgage satisfactions and other similar instruments, prepared by the Borrowers
and reasonably acceptable to the Lender, all at the Borrowers’ expense, as the
Borrowers may reasonably request in connection with such repayment or
refinancing or assignment.


9.18           KEEPWELL.

  Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Guaranty or the provisions of Section 9.16 hereof
in respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 9.18 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 9.18, or otherwise under the Guaranty or Section 9.16 hereof,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 9.18 shall remain in full force and effect until a
the Term Loan has been paid in full and no Term Loan Commitment remains
outstanding. Each Qualified ECP Guarantor intends that this Section 9.18
constitute, and this Section 9.18 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Signature Pages Follow]






-57-



 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

BORROWERS:
 

AMERCO REAL ESTATE COMPANY

AMERCO REAL ESTATE COMPANY OF TEXAS, INC.

AMERCO REAL ESTATE COMPANY OF ALABAMA, INC.

U-HAUL CO. OF FLORIDA, INC.

By:
Name: Gary B. Horton
Title: Treasurer

GUARANTOR:
 

U-HAUL INTERNATIONAL, INC.

By:
Name: Gary B. Horton
Title: Treasurer




 

 



 


LENDER:
 

BANK OF AMERICA, N.A.

By:
Name: David McCauley
Title: Senior Vice President




 


 


Schedule 1.0

 

Applicable Lending Office

Lender

Applicable Lending Office

Bank of America, N.A.

 

901 Main St

Dallas, TX 75202

Att: Monica Barnes

P) 972-338-3761

F) 214-290-9422

Monica.t.barnes@baml.com

 

 

 

 






 



 


Schedule 1.1

 

Initial Eligible Properties and Appraised Values

 

 

 






 



 


Schedule 1.3

 

TL Amortization Schedule

 

Date

Term Loan Commitment

Closing Date

$258,333,000

June 10, 2013

$257,500,000

July 10, 2013

$256,667,000

August 10, 2013

$255,833,000

September 10, 2013

$255,000,000

October 10, 2013

$254,167,000

November 10, 2013

$253,333,000

December 10, 2013

$252,500,000

January 10, 2014

$251,667,000

February 10, 2014

$250,833,000

March 10, 2014

$250,000,000

April 10, 2014

$249,167,000

May 10, 2014

$248,333,000

June 10, 2014

$247,500,000

July 10, 2014

$246,667,000

August 10, 2014

$245,833,000

September 10, 2014

$245,000,000

October 10, 2014

$244,167,000

November 10, 2014

$243,333,000

December 10, 2014

$242,500,000

January 10, 2015

$241,667,000

February 10, 2015

$240,833,000

March 10, 2015

$240,000,000

April 10, 2015

$239,167,000

May 10, 2015

$238,333,000

June 10, 2015

$237,500,000

July 10, 2015

$236,667,000

August 10, 2015

$235,833,000

September 10, 2015

$210,000,000

October 10, 2015

$209,167,000

November 10, 2015

$208,333,000

December 10, 2015

$207,500,000

January 10, 2016

$206,667,000

February 10, 2016

$205,833,000

March 10, 2016

$205,000,000

April 10, 2016

$204,167,000

May 10, 2016

$203,333,000

June 10, 2016

$202,500,000

July 10, 2016

$201,667,000

August 10, 2016

$200,833,000

September 10, 2016

$174,289,000

October 10, 2016

$173,456,000

November 10, 2016

$172,622,000

December 10, 2016

$171,789,000

January 10, 2017

$170,956,000




 


 


February 10, 2017

$170,122,000

March 10, 2017

$169,289,000

April 10, 2017

$168,456,000

May 10, 2017

$167,622,000

June 10, 2017

$166,789,000

July 10, 2017

$165,956,000

August 10, 2017

$165,122,000

September 10, 2017

$140,287,000

October 10, 2017

$139,454,000

November 10, 2017

$138,620,000

December 10, 2017

$137,787,000

January 10, 2018

$136,954,000

February 10, 2018

$136,120,000

March 10, 2018

$135,287,000

April 10, 2018

$134,454,000

May 10, 2018

$133,620,000

June 10, 2018

$132,787,000

July 10, 2018

$131,954,000

August 10, 2018

$131,120,000

September 10, 2018

$107,913,000

October 10, 2018

$107,080,000

November 10, 2018

$106,246,000

December 10, 2018

$105,413,000

January 10, 2019

$104,580,000

February 10, 2019

$103,746,000

March 10, 2019

$102,913,000

April 10, 2019

$102,080,000

May 10, 2019

$101,246,000

June 10, 2019

$100,413,000

July 10, 2019

$99,580,000

August 10, 2019

$98,746,000

September 10, 2019

$97,913,000

October 10, 2019

$97,080,000

November 10, 2019

$96,246,000

December 10, 2019

$95,413,000

January 10, 2020

$94,580,000

February 10, 2020

$93,746,000

March 10, 2020

$92,913,000

April 10, 2020

$92,080,000

May 10, 2020

$91,246,000

June 10, 2020

$90,413,000

July 10, 2020

$89,580,000

August 10, 2020

$88,746,000

September 10, 2020

$87,913,000

October 10, 2020

$87,080,000

November 10, 2020

$86,246,000

December 10, 2020

$85,413,000

January 10, 2021

$84,580,000

February 10, 2021

$83,746,000

March 10, 2021

$82,913,000

April 10, 2021

$56,368,000

May 10, 2021

$55,812,000




 


 


June 10, 2021

$55,257,000

July 10, 2021

$54,702,000

August 10, 2021

$54,146,000

September 10, 2021

$53,591,000

October 10, 2021

$53,036,000

November 10, 2021

$52,480,000

December 10, 2021

$51,925,000

January 10, 2022

$51,370,000

February 10, 2022

$50,814,000

March 10, 2022

$50,259,000

April 10, 2022

$25,702,000

May 10, 2022

$25,424,000

June 10, 2022

$25,147,000

July 10, 2022

$24,870,000

August 10, 2022

$24,592,000

September 10, 2022

$24,315,000

October 10, 2022

$24,038,000

November 10, 2022

$23,760,000

December 10, 2022

$23,483,000

January 10, 2023

$23,206,000

February 10, 2023

$22,928,000

March 10, 2023

$22,651,000

Termination Date

$0






 



 


Schedule 1.4

 

Eligibility Criteria

To qualify as an Eligible Property, such Property must satisfy the following
criteria:

(a)such Property contains a U-Haul Move Center or other moving storage facility
satisfactory to the Lender;

(b)such Property is located in the United States;

(c)such Property is subject to a Mortgage in favor of the Agent, and

(d)such Property is unencumbered by any Liens other than Liens in favor of the
Agent pursuant to the Security Documents and Permitted Liens.






 



 


Schedule 1.5

 

CMBS Properties

 






 



 


Schedule 4.4

 

Consents and Filings

None.

 

 






 



 


Schedule 4.13

 

Subsidiaries, Corporate Structure

Name of each Loan Party

 

U-Haul International, Inc.

 

Amerco Real Estate Company

 

The two entities listed immediately below are direct, 100% owned,  subsidiaries
of Amerco Real Estate Company

 

Amerco Real Estate Company of Alabama, Inc.

Amerco Real Estate Company of Texas, Inc.

 

 

All of the entities listed below are direct, 100% owned, subsidiaries of U-Haul
International, Inc.

 

U-Haul Co. of Alabama, Inc., an Alabama corporation

 

U-Haul Co. of Alaska, an Alaska corporation

U-Haul Co. of Arizona, an Arizona corporation

U-Haul Co. of California, a California corporation

 

U-Haul Co. of Colorado, a Colorado corporation

U-Haul Co. of Florida, a Florida corporation

U-Haul Co. of Georgia, a Georgia corporation

U-Haul Co. of Idaho, Inc., an Idaho corporation

U-Haul Co. of Illinois, Inc., an Illinois corporation

U-Haul Co. of Indiana, Inc., an Indiana corporation

 

U-Haul Co. of Iowa, Inc., an Iowa corporation

 

U-Haul Co. of Kansas, Inc., a Kansas corporation

U-Haul Co. of Louisiana, a Louisiana corporation

U-Haul Co. of Massachusetts and Ohio, Inc., a Massachusetts corporation

U-Haul Co. of Maine, Inc., a Maine corporation

 




 


 


U-Haul Co. of Maryland, Inc., a Maryland corporation

U-Haul Co. of Michigan, a Michigan corporation

U-Haul Co. of Minnesota, a Minnesota corporation

U-Haul Company of Missouri, a Missouri corporation

U-Haul Co. of Mississippi, a Mississippi corporation 

U-Haul Co. of Montana, Inc., a Montana corporation

U-Haul Co. of Nevada, Inc., a Nevada corporation

 

U-Haul Co. of New Hampshire, Inc., a New Hampshire corporation

U-Haul Co. of New Jersey, Inc., a New Jersey corporation

U-Haul Co. of New Mexico, Inc., a New Mexico corporation

U-Haul Co. of New York and Vermont, Inc., a New York corporation

U-Haul Co. of North Carolina, a North Carolina corporation

U-Haul Co. of North Dakota, a North Dakota corporation

 

U-Haul Co. of Oklahoma, Inc., an Oklahoma corporation

U-Haul Co. of Oregon, an Oregon corporation

U-Haul Co. of Pennsylvania, a Pennsylvania corporation

U-Haul Co. of Rhode Island, a Rhode Island corporation

U-Haul Co. of South Carolina, Inc., a South Carolina corporation

U-Haul Co. of Tennessee, a Tennessee corporation

U-Haul Co. of Texas, a Texas corporation 

U-Haul Co. of Utah, Inc., a Utah corporation

U-Haul Co. of Virginia, a Virginia corporation

U-Haul Co. of Washington, a Washington corporation

U-Haul Co. of Wisconsin, Inc., a Wisconsin corporation

U-Haul Co. of West Virginia, a West Virginia corporation

 






 



 


Schedule 4.14(b)

 

Filing Jurisdictions

 

Loan Party Name:Filing Jurisdiction:

 

Amerco Real Estate Company Nevada

 

Amerco Real Estate Company of Alabama, Inc.Alabama

 

Amerco Real Estate Company of Texas, Inc.Texas

 

U-Haul Co. of Alabama, Inc., an Alabama corporationAlabama

 

U-Haul Co. of Alaska, an Alaska corporation Alaska

U-Haul Co. of Arizona, an Arizona corporationArizona

U-Haul Co. of California, a California corporation California

 

U-Haul Co. of Colorado, a Colorado corporation Colorado

U-Haul Co. of Florida, a Florida corporation Florida

U-Haul Co. of Georgia, a Georgia corporationGeorgia

U-Haul Co. of Idaho, Inc., an Idaho corporationIdaho

U-Haul Co. of Illinois, Inc., an Illinois corporationIllinois

U-Haul Co. of Indiana, Inc., an Indiana corporationIndiana

 

U-Haul Co. of Iowa, Inc., an Iowa corporationIowa

 

U-Haul Co. of Kansas, Inc., a Kansas corporationKansas

U-Haul Co. of Louisiana, a Louisiana corporationLouisiana

U-Haul Co. of Massachusetts and Ohio, Inc., Massachusetts

a Massachusetts corporation

 

U-Haul Co. of Maine, Inc., a Maine corporationMaine

 

U-Haul Co. of Maryland, Inc., a Maryland corporationMaryland

U-Haul Co. of Michigan, a Michigan corporationMichigan




 


 


U-Haul Co. of Minnesota, a Minnesota corporationMinnesota

U-Haul Company of Missouri, a Missouri corporationMissouri

U-Haul Co. of Mississippi, a Mississippi corporation  Mississippi

U-Haul Co. of Montana, Inc., a Montana corporation Montana

U-Haul Co. of Nevada, Inc., a Nevada corporationNevada

 

U-Haul Co. of New Hampshire, Inc., a New Hampshire corporationNew Hampshire

U-Haul Co. of New Jersey, Inc., a New Jersey corporationNew Jersey

U-Haul Co. of New Mexico, Inc., a New Mexico corporation New MexicoU-Haul Co. of
New York and Vermont, Inc., a New York corporationNew York

U-Haul Co. of North Carolina, a North Carolina corporationNorth Carolina

U-Haul Co. of North Dakota, a North Dakota corporationNorth Dakota

 

U-Haul Co. of Oklahoma, Inc., an Oklahoma corporationOklahoma

U-Haul Co. of Oregon, an Oregon corporationOregon

U-Haul Co. of Pennsylvania, a Pennsylvania corporation Pennsylvania

U-Haul Co. of Rhode Island, a Rhode Island corporation Rhode Island

U-Haul Co. of South Carolina, Inc., a South Carolina corporation South Carolina

U-Haul Co. of Tennessee, a Tennessee corporation Tennessee

U-Haul Co. of Texas, a Texas corporation  Texas

U-Haul Co. of Utah, Inc., a Utah corporationUtah

U-Haul Co. of Virginia, a Virginia corporationVirginia

U-Haul Co. of Washington, a Washington corporation Washington

U-Haul Co. of Wisconsin, Inc., a Wisconsin corporationWisconsin

U-Haul Co. of West Virginia, a West Virginia corporationWest Virginia

 

 






 



 


Schedule 4.20

 

Environmental Matters

None which could reasonably expected to have a Material Adverse Effect on any
Loan Party. 

 

 






 



 


Schedule 6.5

 

Eligible Property Insurance

(i)Insurance against loss or damage by fire, casualty and other hazards included
in an “all-risk” extended coverage endorsement or its equivalent,  covering the
Eligible Property in an amount not less than the greater of (A) 100% of the
insurable replacement value of the Eligible Property (exclusive of the premises
and footings and foundations) and (B) such other amount as is necessary to
prevent any reduction in such policy by reason of and to prevent Borrower,
Lender or any other insured thereunder from being deemed to be a co-insurer. 

(ii)Commercial comprehensive general liability insurance against claims for
personal and bodily injury and/or death to one or more persons or property
damage, occurring on, in or about the Eligible Property (including the adjoining
streets, sidewalks and passageways therein) in amounts of not less than
$1,000,000 per occurrence and $2,000,000 general aggregate on a per location
basis and, in addition thereto, not less than $75,000,000 excess and/or umbrella
liability insurance shall be maintained for any and all claims.

(iii)Business interruption, rent loss or other similar insurance with loss
payable to Lender, in an amount not less than 100% of the projected fixed or
base rent plus percentage rent for the succeeding twelve (12) month period based
on an occupancy rate of 100%. 

(iv)War risk insurance when such insurance is obtainable from the United States
of America or any agency or instrumentality thereof at reasonable rates (for the
maximum amount of insurance obtainable) and if requested by Lender, and such
insurance is then customarily required by institutional lenders of similar
properties similarly situated.

(v)Insurance against loss or damages from (A) leakage of sprinkler systems and
(B) explosion of steam boilers, air conditioning equipment, pressure vessels or
similar apparatus now or hereafter installed at the Eligible Property, in such
amounts as Lender may from time to time reasonably require and which are then
customarily required by institutional lenders of similar properties similarly
situated.

(vi)Flood insurance in an amount equal to the full insurable value of the
Eligible Property or the maximum amount available, whichever is less, if the
improvements are located in an area designated by the Secretary of Housing and
Urban Development as being “an area of special flood hazard” under the National
Flood Insurance Program (i.e., having a one percent or greater chance of
flooding), and if flood insurance is available under the National Flood
Insurance Act. (To be provided on a post-closing basis). 

(vii)Worker’s compensation insurance or other similar insurance which may be
required by governmental authorities or other legal requirements.

(viii)Intentionally omitted.

(ix)Insurance against damage resulting from acts of terrorism, or an insurance
policy without an exclusion for damages resulting from terrorism, on terms
consistent with the commercial property insurance policy required under
subsections (i) (ii) and (iii) above. 




 


 


Policy Terms.  (a) All insurance policies described above shall be issued by
financially responsible insurers authorized to do business in the state where
the Eligible Property is located, with a general policyholder’s service rating
of not less than A and a financial rating of not less than VIII as rated in the
most currently available Best’s Insurance Reports (or the equivalent, if such
rating system shall hereafter be altered or replaced) and shall have a claims
paying ability rating and/or financial strength rating, as applicable, of not
less than “A” (or its equivalent), or such lower claims paying ability rating
and/or financial strength rating, as applicable, as Lender shall, in its sole
and absolute discretion, consent to.  All such policies (except policies for
worker’s compensation) shall name Lender, its successors and/or assigns as an
additional named insured, shall provide for loss payable to Lender, its
successors and/or assigns and shall contain (or have attached):  (i) standard
“non-contributory mortgagee” endorsement or its equivalent relating, inter alia,
to recovery by Lender notwithstanding the negligent or willful acts or omissions
of Borrower; (ii) a waiver of subrogation endorsement as to Lender; (iii) an
endorsement indicating that neither Lender nor Borrower shall be or be deemed to
be a co-insurer with respect to any casualty risk insured by such policies

 

 

 

 






 



 


Schedule 6.11

 

Post-Closing Searches; Good Standing Certificates

Section 6.11(c) – Lien Searches, Marketing Grantors

1.       U-Haul Co. of Arizona

2.       U-Haul Co. of California

3.       U-Haul Co. of Florida

4.       U-Haul Co. of Illinois, Inc.

5.       U-Haul Co. of Massachusetts and Ohio, Inc.

6.       U-Haul Co. of Michigan

7.       U-Haul Co. of New York and Vermont, Inc.

8.       U-Haul Co. of Pennsylvania

9.       U-Haul Co. of Texas

10.   U-Haul Co. of Washington

Section 6.11(d) – Title Searches, Eligible Properties

Reference ID

Address

706046 U-HAUL CENTER OF ROSEVILLE

111 WILLIS ROAD, ROSEVILLE, CALIFORNIA  95678

708081 U-HAUL CENTER SUNNYVALE

939 E EL CAMINO REAL, SUNNYVALE, CALIFORNIA  94087

707069 U-HAUL CTR DOWNTOWN

1027 THE ALAMEDA, SAN JOSE, CALIFORNIA  95126

793085 U-HAUL CENTER CORALVILLE

2601 2ND ST / HWY 6 W, CORALVILLE, IOWA  52241

784071 U-HAUL CTR WESTSIDE

6100 BLANDING BLVD, JACKSONVILLE, FLORIDA  32244

706059 U-HAUL CTR OF RANCHO

11351 PYRITES WAY, RANCHO CORDOVA, CALIFORNIA  95670

745062 U-HAUL CENTER MIDTOWN

1617 SAN JACINTO, HOUSTON NORTH, TEXAS  77002

822056 U-HAUL UNIVERSITY

800 N MCCLINTOCK, TEMPE, ARIZONA  85281

830077 U-HAUL S FT MYERS

11401 CLEVELAND AVE, FORT MYERS, FLORIDA  33907

812046 U-HAUL FEASTERVILLE

333 W STREET RD, FEASTERVILLE, PENNSYLVANIA  19053

Section 6.11(f) – Good Standing Certificates

U-Haul Co. of Washington

 






 



 


Exhibit A

 

Form of Note

 






 



 


Exhibit E

 

Form of Non Bank Status Certificate

NON-BANK STATUS CERTIFICATE

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of May 28, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among AMERCO Real Estate
Company, AMERCO Real Estate Company of Texas, Inc., AMERCO Real Estate Company
of Alabama, Inc., and U-Haul Co. of Florida, Inc., as borrowers (the
“Borrowers”), U-Haul International, Inc., as guarantor (the “Guarantor”) and
Bank of America, N.A., as lender (together with its permitted successors or
assigns, the “Lender”).  All capitalized terms used but not defined herein have
the meanings ascribed to them in the Credit Agreement.  Pursuant to the
provisions of Section 3.12(c) of the Credit Agreement, the Lender hereby
certifies that:

1.                   It is a ___ natural individual person, ____ treated as a
corporation for U.S. federal income tax purposes, ____ disregarded for federal
income tax purposes (in which case a copy of this Non-Bank Status Certificate is
attached in respect of its sole beneficial owner), or ____ treated as a
partnership for U.S. federal income tax purposes.  [One must be checked]

2.                   It is the beneficial owner of the Note, except to the
extent of a transferee that has satisfied the requirements of Section 9.6 of the
Credit Agreement.

3.                   It is not a bank, as such term is used in
section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), or the Credit Agreement is not, with respect to the undersigned, a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of such section.

4.                   It is not a 10-percent shareholder of any Borrower within
the meaning of section 871(h)(3) or 881(c)(3)(B) of the Code.

5.                   It is not a controlled foreign corporation that is related
to any Borrower within the meaning of section 881(c)(3)(C) of the Code.

6.                   Amounts received by it pursuant to the Credit Agreement and
under the Note are not effectively connected with its conduct of a trade or
business in the United States.

[NAME OF LENDER]

By:
Title:

Date: ______________ ___, 20__

 






 



 


Exhibit F

 

Form of Secretary’s Certificate

 






 



 


Exhibit G-1

 

Form of Opinion of Katten Muchin Rosenman

 






 



 


Exhibit G-2

 

Form of Opinion of Jennifer Settles, Esq.

 






 



 


Exhibit H-1

 

Form of CMBS Properties Excess Cash Flow Report

 

 

 






 



 


Exhibit H-2

 

Form of NOI Report

 






 



 


Exhibit H-3

 

Form of Debt Service Coverage Ratio Report

 






 



 


Annex III

 

Form of Notice of Prepayment

NOTICE OF PREPAYMENT

[Date]

 

Bank of America, N.A.

c/o Bank of America Merrill Lynch
901 Main Street, 10th Fl.
Dallas, TX 75202

Attention:  David L. McCauley

Re:              Prepayment under the Second Amended and Restated Credit
Agreement, dated as of May 28, 2013 (as amended, supplemented, restated, or
otherwise modified from time to time, the “Credit Agreement”), by and among
AMERCO Real Estate Company, AMERCO Real Estate Company of Texas, Inc., AMERCO
Real Estate Company of Alabama, Inc. and U-Haul Co. of Florida, Inc., as
borrowers (the “Borrowers”), U-Haul International, Inc., as guarantor (the
“Guarantor”) and Bank of America, N.A., as lender (the “Lender”)

Ladies and Gentlemen:

This Notice of Prepayment is delivered to you pursuant to Section 3.5(a) of the
Credit Agreement.  Unless otherwise defined herein or the context otherwise
requires, terms used herein have the meanings provided in the Credit Agreement.

The Borrowers hereby irrevocably notify the Lender that the Borrowers shall
prepay the Term Loans, on ______________, 20__, in an aggregate principal amount
of $____________, which amount shall constitute a [full] [partial] prepayment of
the Term Loans.

The Borrowers hereby acknowledge that, pursuant to the Credit Agreement
(including Section 3.13 thereof), the Borrowers may be liable for certain losses
or expenses incurred by the Lender as a consequence of the Borrowers making a
prepayment of Eurodollar Loans on a day which is not the last day of an Interest
Period with respect thereto.

[Signature page follows]







 


 


The Borrowers have caused this Notice of Prepayment to be executed and
delivered, and the certification and warranties contained herein to be made, by
its duly authorized officer this ____ day of ________________, 20___.

 

AMERCO REAL ESTATE COMPANY

AMERCO REAL ESTATE COMPANY OF TEXAS, INC.

AMERCO REAL ESTATE COMPANY OF ALABAMA, INC.

U-HAUL CO. OF FLORIDA, INC.

By:
Name:
Title:

 




 
